 
 
I 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 2112 
 
AN ACT 
Making consolidated appropriations for the Departments of Agriculture, Commerce, Justice, Transportation, and Housing and Urban Development, and related programs for the fiscal year ending September 30, 2012, and for other purposes. 
 
 
1.Short title 
This Act may be cited as the Consolidated and Further Continuing Appropriations Act, 2012. 
2.Table of contents 
The table of contents of this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Sec. 3. References. 
Sec. 4. Statement of appropriations. 
 
Division A—Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2012 
Division B—Commerce, Justice, Science, and Related Agencies Appropriations Act, 2012 
Division C—Transportation, housing and urban development, and related agencies appropriations act, 2012 
Division D—Further Continuing Appropriations, 2012 
3.References 
Except as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division. 
4.Statement of appropriations 
The following sums in this Act are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2012. 
AAgriculture, Rural Development, Food and Drug Administration, and Related Agencies 
IAGRICULTURAL PROGRAMSProduction, Processing and MarketingOffice of the SecretaryFor necessary expenses of the Office of the Secretary of Agriculture, $4,550,000: 
Provided, That not to exceed $11,000 of this amount shall be available for official reception and representation expenses, not otherwise provided for, as determined by the Secretary.Office of tribal relationsFor necessary expenses of the Office of Tribal Relations, $448,000, to support communication and consultation activities with Federally Recognized Tribes, as well as other requirements established by law.Executive OperationsOffice of the chief economistFor necessary expenses of the Office of the Chief Economist, $11,177,000.National appeals divisionFor necessary expenses of the National Appeals Division, $12,841,000.Office of budget and program analysisFor necessary expenses of the Office of Budget and Program Analysis, $8,946,000.Office of homeland security and emergency coordinationFor necessary expenses of the Office of Homeland Security and Emergency Coordination, $1,321,000.Office of Advocacy and OutreachFor necessary expenses of the Office of Advocacy and Outreach, $1,209,000.Office of the Chief Information OfficerFor necessary expenses of the Office of the Chief Information Officer, $44,031,000.Office of the Chief Financial OfficerFor necessary expenses of the Office of the Chief Financial Officer, $5,650,000: 
Provided, That no funds made available by this appropriation may be obligated for FAIR Act or Circular A–76 activities until the Secretary has submitted to the Committees on Appropriations of both Houses of Congress and the Committee on Oversight and Government Reform of the House of Representatives a report on the Department's contracting out policies, including agency budgets for contracting out.Office of the assistant secretary for civil rightsFor necessary expenses of the Office of the Assistant Secretary for Civil Rights, $848,000.Office of civil rightsFor necessary expenses of the Office of Civil Rights, $21,000,000.Office of the assistant secretary for administrationFor necessary expenses of the Office of the Assistant Secretary for Administration, $764,000.Agriculture buildings and facilities and rental payments(INCLUDING TRANSFERS OF FUNDS)For payment of space rental and related costs pursuant to Public Law 92–313, including authorities pursuant to the 1984 delegation of authority from the Administrator of General Services to the Department of Agriculture under 40 U.S.C. 486, for programs and activities of the Department which are included in this Act, and for alterations and other actions needed for the Department and its agencies to consolidate unneeded space into configurations suitable for release to the Administrator of General Services, and for the operation, maintenance, improvement, and repair of Agriculture buildings and facilities, and for related costs, $230,416,000, to remain available until expended, of which $164,470,000 shall be available for payments to the General Services Administration for rent; of which $13,800,000 for payment to the Department of Homeland Security for building security activities; and of which $52,146,000 for buildings operations and maintenance expenses: 
Provided, That the Secretary may use unobligated prior year balances of an agency or office that are no longer available for new obligation to cover shortfalls incurred in prior year rental payments for such agency or office: 
 Provided further, That the Secretary is authorized to transfer funds from a Departmental agency to this account to recover the full cost of the space and security expenses of that agency that are funded by this account when the actual costs exceed the agency estimate which will be available for the activities and payments described herein.Hazardous materials management(INCLUDING TRANSFERS OF FUNDS)For necessary expenses of the Department of Agriculture, to comply with the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.) and the Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.), $3,592,000, to remain available until expended: 
Provided, That appropriations and funds available herein to the Department for Hazardous Materials Management may be transferred to any agency of the Department for its use in meeting all requirements pursuant to the above Acts on Federal and non-Federal lands.Departmental administration(INCLUDING TRANSFERS OF FUNDS)For Departmental Administration, $24,165,000, to provide for necessary expenses for management support services to offices of the Department and for general administration, security, repairs and alterations, and other miscellaneous supplies and expenses not otherwise provided for and necessary for the practical and efficient work of the Department: 
Provided, That this appropriation shall be reimbursed from applicable appropriations in this Act for travel expenses incident to the holding of hearings as required by 5 U.S.C. 551–558.Office of the assistant secretary for congressional relations(INCLUDING TRANSFERS OF FUNDS)For necessary expenses of the Office of the Assistant Secretary for Congressional Relations to carry out the programs funded by this Act, including programs involving intergovernmental affairs and liaison within the executive branch, $3,576,000: 
Provided, That these funds may be transferred to agencies of the Department of Agriculture funded by this Act to maintain personnel at the agency level: 
 Provided further, That no funds made available by this appropriation may be obligated after 30 days from the date of enactment of this Act, unless the Secretary has notified the Committees on Appropriations of both Houses of Congress on the allocation of these funds by USDA agency: 
 Provided further, That no other funds appropriated to the Department by this Act shall be available to the Department for support of activities of congressional relations.Office of communicationsFor necessary expenses of the Office of Communications, $8,065,000.Office of inspector generalFor necessary expenses of the Office of Inspector General, including employment pursuant to the Inspector General Act of 1978, $85,621,000, including such sums as may be necessary for contracting and other arrangements with public agencies and private persons pursuant to section 6(a)(9) of the Inspector General Act of 1978, and including not to exceed $125,000 for certain confidential operational expenses, including the payment of informants, to be expended under the direction of the Inspector General pursuant to Public Law 95–452 and section 1337 of Public Law 97–98.Office of the general counselFor necessary expenses of the Office of the General Counsel, $39,345,000.Office of the under secretary for research, education and economicsFor necessary expenses of the Office of the Under Secretary for Research, Education and Economics, $848,000.Economic research serviceFor necessary expenses of the Economic Research Service, $77,723,000.National agricultural statistics serviceFor necessary expenses of the National Agricultural Statistics Service, $158,616,000, of which up to $41,639,000 shall be available until expended for the Census of Agriculture.Agricultural research serviceSALARIES AND EXPENSESFor necessary expenses of the Agricultural Research Service and for acquisition of lands by donation, exchange, or purchase at a nominal cost not to exceed $100, and for land exchanges where the lands exchanged shall be of equal value or shall be equalized by a payment of money to the grantor which shall not exceed 25 percent of the total value of the land or interests transferred out of Federal ownership, $1,094,647,000: 
Provided, That appropriations hereunder shall be available for the operation and maintenance of aircraft and the purchase of not to exceed one for replacement only: 
 Provided further, That appropriations hereunder shall be available pursuant to 7 U.S.C. 2250 for the construction, alteration, and repair of buildings and improvements, but unless otherwise provided, the cost of constructing any one building shall not exceed $375,000, except for headhouses or greenhouses which shall each be limited to $1,200,000, and except for 10 buildings to be constructed or improved at a cost not to exceed $750,000 each, and the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building or $375,000, whichever is greater: 
 Provided further, That the limitations on alterations contained in this Act shall not apply to modernization or replacement of existing facilities at Beltsville, Maryland: 
 Provided further, That appropriations hereunder shall be available for granting easements at the Beltsville Agricultural Research Center: 
 Provided further, That the foregoing limitations shall not apply to replacement of buildings needed to carry out the Act of April 24, 1948 (21 U.S.C. 113a): 
 Provided further, That funds may be received from any State, other political subdivision, organization, or individual for the purpose of establishing or operating any research facility or research project of the Agricultural Research Service, as authorized by law.National Institute of Food and AgricultureResearch and Education ActivitiesFor payments to agricultural experiment stations, for cooperative forestry and other research, for facilities, and for other expenses, $705,599,000, as follows: to carry out the provisions of the Hatch Act of 1887 (7 U.S.C. 361a–i), $236,334,000; for grants for cooperative forestry research (16 U.S.C. 582a through a–7), $32,934,000; for payments to eligible institutions (7 U.S.C. 3222), $50,898,000, provided that each institution receives no less than $1,000,000; for special grants (7 U.S.C. 450i(c)), $4,000,000; for competitive grants on improved pest control (7 U.S.C. 450i(c)), $15,830,000; for competitive grants (7 U.S.C. 450(i)(b)), $264,470,000, to remain available until expended; for the support of animal health and disease programs (7 U.S.C. 3195), $4,000,000; for supplemental and alternative crops and products (7 U.S.C. 3319d), $825,000; for grants for research pursuant to the Critical Agricultural Materials Act (7 U.S.C. 178 et seq.), $1,081,000, to remain available until expended; for the 1994 research grants program for 1994 institutions pursuant to section 536 of Public Law 103–382 (7 U.S.C. 301 note), $1,801,000, to remain available until expended; for rangeland research grants (7 U.S.C. 3333), $961,000; for the veterinary medicine loan repayment program under section 1415A of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3151a), $4,790,000, to remain available until expended; for grants and fellowships for food and agricultural sciences education under paragraphs (1), (5), and (6) of section 1417(b) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3152(b)), $9,000,000, to remain available until expended; for an education grants program for Hispanic-serving Institutions (7 U.S.C. 3241), $9,219,000; for competitive grants for the purpose of carrying out all provisions of 7 U.S.C. 3156 to individual eligible institutions or consortia of eligible institutions in Alaska and in Hawaii, with funds awarded equally to each of the States of Alaska and Hawaii, $3,194,000; for a secondary agriculture education program and 2-year post-secondary education, (7 U.S.C. 3152(j)), $900,000; for aquaculture grants (7 U.S.C. 3322), $3,920,000; for sustainable agriculture research and education (7 U.S.C. 5811), $14,471,000; for a program of capacity building grants (7 U.S.C. 3152(b)(4)) to institutions eligible to receive funds under 7 U.S.C. 3221 and 3222, $19,336,000, to remain available until expended (7 U.S.C. 2209b); for capacity building grants for non-land-grant colleges of agriculture (7 U.S.C. 3319i), $4,500,000, to remain available until expended; for competitive grants for policy research (7 U.S.C. 3155), $4,000,000, which shall be obligated within 120 days of the enactment of this Act; for payments to the 1994 Institutions pursuant to section 534(a)(1) of Public Law 103–382, $3,335,000; for resident instruction grants for insular areas under section 1491 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3363), $900,000; for distance education grants for insular areas under section 1490 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3362), $750,000; for a competitive grants program for farm business management and benchmarking (7 U.S.C. 5925f), $1,450,000; for a competitive grants program regarding biobased energy (7 U.S.C. 8114), $2,200,000; and for necessary expenses of Research and Education Activities, $10,500,000, of which $2,600,000 for the Research, Education, and Economics Information System and $2,000,000 for the Electronic Grants Information System, are to remain available until expended.Native American Institutions Endowment FundFor the Native American Institutions Endowment Fund authorized by Public Law 103–382 (7 U.S.C. 301 note), $11,880,000, to remain available until expended.Extension ActivitiesFor payments to States, the District of Columbia, Puerto Rico, Guam, the Virgin Islands, Micronesia, the Northern Marianas, and American Samoa, $475,183,000, as follows: payments for cooperative extension work under the Smith-Lever Act, to be distributed under sections 3(b) and 3(c) of said Act, and under section 208(c) of Public Law 93–471, for retirement and employees' compensation costs for extension agents, $294,000,000; payments for extension work at the 1994 Institutions under the Smith-Lever Act (7 U.S.C. 343(b)(3)), $4,312,000; payments for the nutrition and family education program for low-income areas under section 3(d) of the Act, $67,934,000; payments for the pest management program under section 3(d) of the Act, $9,918,000; payments for the farm safety program and youth farm safety education and certification extension grants under section 3(d) of the Act, $4,610,000; payments for New Technologies for Agriculture Extension under section 3(d) of the Act, $1,550,000; payments to upgrade research, extension, and teaching facilities at institutions eligible to receive funds under 7 U.S.C. 3221 and 3222, $19,730,000, to remain available until expended; payments for youth-at-risk programs under section 3(d) of the Smith-Lever Act, $7,600,000; payments for carrying out the provisions of the Renewable Resources Extension Act of 1978 (16 U.S.C. 1671 et seq.), $3,700,000; payments for the federally recognized Tribes Extension Program under section 3(d) of the Smith-Lever Act, $3,039,000; payments for sustainable agriculture programs under section 3(d) of the Act, $4,696,000; payments for rural health and safety education as authorized by section 502(i) of Public Law 92–419 (7 U.S.C. 2662(i)), $1,500,000; payments for cooperative extension work by eligible institutions (7 U.S.C. 3221), $42,592,000, provided that each institution receives no less than $1,000,000; for grants to youth organizations pursuant to 7 U.S.C. 7630, $750,000; payments to carry out the food animal residue avoidance database program as authorized by 7 U.S.C. 7642, $1,000,000; payments to carry out section 1672(e)(49) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925), as amended, $400,000; and for necessary expenses of Extension Activities, $7,852,000.INTEGRATED ACTIVITIESFor the integrated research, education, and extension grants programs, including necessary administrative expenses, $21,482,000, as follows: for competitive grants programs authorized under section 406 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7626), $14,496,000, including $4,500,000 for the water quality program, $4,000,000 for regional pest management centers, $1,996,000 for the methyl bromide transition program, and $4,000,000 for the organic transition program; $998,000 for the regional rural development centers program; and $5,988,000 for the Food and Agriculture Defense Initiative authorized under section 1484 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977, to remain available until September 30, 2013.Office of the under secretary for marketing and regulatory programsFor necessary expenses of the Office of the Under Secretary for Marketing and Regulatory Programs, $848,000.Animal and Plant Health Inspection ServiceSalaries and Expenses(including transfers of funds)For necessary expenses of the Animal and Plant Health Inspection Service, including up to $30,000 for representation allowances and for expenses pursuant to the Foreign Service Act of 1980 (22 U.S.C. 4085), $816,534,000, of which $1,000,000, to be available until expended, shall be available for the control of outbreaks of insects, plant diseases, animal diseases and for control of pest animals and birds (“contingency fund”) to the extent necessary to meet emergency conditions; of which $17,848,000, to remain available until expended, shall be used for the cotton pests program for cost share purposes or for debt retirement for active eradication zones; of which $32,500,000, to remain available until expended, shall be for Animal Health Technical Services; of which $696,000 shall be for activities under the authority of the Horse Protection Act of 1970, as amended (15 U.S.C. 1831); of which $52,000,000, to remain available until expended, shall be used to support avian health; of which $4,335,000, to remain available until expended, shall be for information technology infrastructure; of which $153,950,000, to remain available until expended, shall be for specialty crop pests; of which, $9,068,000, to remain available until expended, shall be for field crop and rangeland ecosystem pests; of which $55,638,000, to remain available until expended, shall be for tree and wood pests; of which $2,750,000, to remain available until expended, shall be for the National Veterinary Stockpile; of which up to $1,500,000, to remain available until expended, shall be for the scrapie program for indemnities; of which $1,000,000, to remain available until expended, shall be for wildlife services methods development; of which $1,500,000, to remain available until expended, shall be for the wildlife damage management program for aviation safety; and up to 25 percent of the screwworm program shall remain available until expended: 
Provided, That no funds shall be used to formulate or administer a brucellosis eradication program for the current fiscal year that does not require minimum matching by the States of at least 40 percent: 
Provided further, That this appropriation shall be available for the operation and maintenance of aircraft and the purchase of not to exceed four, of which two shall be for replacement only: 
Provided further, That, in addition, in emergencies which threaten any segment of the agricultural production industry of this country, the Secretary may transfer from other appropriations or funds available to the agencies or corporations of the Department such sums as may be deemed necessary, to be available only in such emergencies for the arrest and eradication of contagious or infectious disease or pests of animals, poultry, or plants, and for expenses in accordance with sections 10411 and 10417 of the Animal Health Protection Act (7 U.S.C. 8310 and 8316) and sections 431 and 442 of the Plant Protection Act (7 U.S.C. 7751 and 7772), and any unexpended balances of funds transferred for such emergency purposes in the preceding fiscal year shall be merged with such transferred amounts: 
Provided further, That appropriations hereunder shall be available pursuant to law (7 U.S.C. 2250) for the repair and alteration of leased buildings and improvements, but unless otherwise provided the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.In fiscal year 2012, the agency is authorized to collect fees to cover the total costs of providing technical assistance, goods, or services requested by States, other political subdivisions, domestic and international organizations, foreign governments, or individuals, provided that such fees are structured such that any entity's liability for such fees is reasonably based on the technical assistance, goods, or services provided to the entity by the agency, and such fees shall be reimbursed to this account, to remain available until expended, without further appropriation, for providing such assistance, goods, or services.Buildings and FacilitiesFor plans, construction, repair, preventive maintenance, environmental support, improvement, extension, alteration, and purchase of fixed equipment or facilities, as authorized by 7 U.S.C. 2250, and acquisition of land as authorized by 7 U.S.C. 428a, $3,200,000, to remain available until expended.Agricultural Marketing ServiceMARKETING SERVICESFor necessary expenses of the Agricultural Marketing Service, $82,211,000: 
Provided, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.Fees may be collected for the cost of standardization activities, as established by regulation pursuant to law (31 U.S.C. 9701).Limitation on Administrative ExpensesNot to exceed $62,101,000 (from fees collected) shall be obligated during the current fiscal year for administrative expenses: 
Provided, That if crop size is understated and/or other uncontrollable events occur, the agency may exceed this limitation by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress.Funds for Strengthening Markets, Income, and Supply (Section 32)(INCLUDING TRANSFERS OF FUNDS)Funds available under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c), shall be used only for commodity program expenses as authorized therein, and other related operating expenses, except for: (1) transfers to the Department of Commerce as authorized by the Fish and Wildlife Act of August 8, 1956; (2) transfers otherwise provided in this Act; and (3) not more than $20,056,000 for formulation and administration of marketing agreements and orders pursuant to the Agricultural Marketing Agreement Act of 1937 and the Agricultural Act of 1961.Payments to States and PossessionsFor payments to departments of agriculture, bureaus and departments of markets, and similar agencies for marketing activities under section 204(b) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1623(b)), $1,198,000.Grain Inspection, Packers and Stockyards AdministrationSALARIES AND EXPENSESFor necessary expenses of the Grain Inspection, Packers and Stockyards Administration, $37,750,000: 
Provided, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.limitation on inspection and weighing services expensesNot to exceed $49,000,000 (from fees collected) shall be obligated during the current fiscal year for inspection and weighing services: 
Provided, That if grain export activities require additional supervision and oversight, or other uncontrollable factors occur, this limitation may be exceeded by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress.Office of the under secretary for food safetyFor necessary expenses of the Office of the Under Secretary for Food Safety, $770,000.Food Safety and Inspection ServiceFor necessary expenses to carry out services authorized by the Federal Meat Inspection Act, the Poultry Products Inspection Act, and the Egg Products Inspection Act, including not to exceed $50,000 for representation allowances and for expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C. 1766), $1,004,427,000; and in addition, $1,000,000 may be credited to this account from fees collected for the cost of laboratory accreditation as authorized by section 1327 of the Food, Agriculture, Conservation and Trade Act of 1990 (7 U.S.C. 138f): 
Provided, That funds provided for the Public Health Data Communication Infrastructure system shall remain available until expended: 
 Provided further, That no fewer than 148 full-time equivalent positions shall be employed during fiscal year 2012 for purposes dedicated solely to inspections and enforcement related to the Humane Methods of Slaughter Act: 
 Provided further, That the Food Safety and Inspection Service shall continue implementation of section 11016 of Public Law 110–246: 
 Provided further, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.Office of the under secretary for farm and foreign agricultural servicesFor necessary expenses of the Office of the Under Secretary for Farm and Foreign Agricultural Services, $848,000.Farm service agencySALARIES AND EXPENSES(INCLUDING TRANSFERS OF FUNDS)For necessary expenses of the Farm Service Agency, $1,198,966,000, of which $13,000,000 shall be for the Common Computing Environment and of which not less than $66,685,000 shall be for Modernize and Innovate the Delivery of Agricultural Systems: 
Provided, That the Secretary is authorized to use the services, facilities, and authorities (but not the funds) of the Commodity Credit Corporation to make program payments for all programs administered by the Agency: 
 Provided further, That other funds made available to the Agency for authorized activities may be advanced to and merged with this account: 
 Provided further, That funds made available to county committees shall remain available until expended.STATE MEDIATION GRANTSFor grants pursuant to section 502(b) of the Agricultural Credit Act of 1987, as amended (7 U.S.C. 5101–5106), $3,759,000.Grassroots source water protection programFor necessary expenses to carry out wellhead or groundwater protection activities under section 1240O of the Food Security Act of 1985 (16 U.S.C. 3839bb–2), $3,817,000, to remain available until expended.Dairy Indemnity Program(INCLUDING TRANSFER OF FUNDS)For necessary expenses involved in making indemnity payments to dairy farmers and manufacturers of dairy products under a dairy indemnity program, such sums as may be necessary, to remain available until expended: 
Provided, That such program is carried out by the Secretary in the same manner as the dairy indemnity program described in the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2001 (Public Law 106–387, 114 Stat. 1549A–12).Agricultural Credit Insurance Fund Program Account(including transfers of funds)For gross obligations for the principal amount of direct and guaranteed farm ownership (7 U.S.C. 1922 et seq.) and operating (7 U.S.C. 1941 et seq.) loans, Indian tribe land acquisition loans (25 U.S.C. 488), boll weevil loans (7 U.S.C. 1989), guaranteed conservation loans (7 U.S.C. 1924 et seq.), and Indian highly fractionated land loans (25 U.S.C. 488) to be available from funds in the Agricultural Credit Insurance Fund, as follows: $1,500,000,000 for unsubsidized guaranteed farm ownership loans and $475,000,000 for farm ownership direct loans; $1,500,000,000 for unsubsidized guaranteed operating loans and $1,050,090,000 for direct operating loans; Indian tribe land acquisition loans, $2,000,000; guaranteed conservation loans, $150,000,000; Indian highly fractionated land loans, $10,000,000; and for boll weevil eradication program loans, $100,000,000: 
Provided, That the Secretary shall deem the pink bollworm to be a boll weevil for the purpose of boll weevil eradication program loans.For the cost of direct and guaranteed loans and grants, including the cost of modifying loans as defined in section 502 of the Congressional Budget Act of 1974, as follows: farm ownership, $22,800,000 for direct loans; farm operating loans, $26,100,000 for unsubsidized guaranteed operating loans, $59,120,000 for direct operating loans; and Indian highly fractionated land loans, $193,000.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $297,632,000, of which $289,728,000 shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses.Funds appropriated by this Act to the Agricultural Credit Insurance Program Account for farm ownership, operating and conservation direct loans and guaranteed loans may be transferred among these programs: 
Provided, That the Committees on Appropriations of both Houses of Congress are notified at least 15 days in advance of any transfer.Risk management agencyFor necessary expenses of the Risk Management Agency, $74,900,000: 
Provided, That the funds made available under section 522(e) of the Federal Crop Insurance Act (7 U.S.C. 1522(e)) may be used for the Common Information Management System: 
 Provided further, That not to exceed $1,000 shall be available for official reception and representation expenses, as authorized by 7 U.S.C. 1506(i).CORPORATIONSThe following corporations and agencies are hereby authorized to make expenditures, within the limits of funds and borrowing authority available to each such corporation or agency and in accord with law, and to make contracts and commitments without regard to fiscal year limitations as provided by section 104 of the Government Corporation Control Act as may be necessary in carrying out the programs set forth in the budget for the current fiscal year for such corporation or agency, except as hereinafter provided.Federal crop insurance corporation fundFor payments as authorized by section 516 of the Federal Crop Insurance Act (7 U.S.C. 1516), such sums as may be necessary, to remain available until expended.Commodity credit corporation fund Reimbursement for net realized losses(INCLUDING TRANSFERS OF FUNDS)For the current fiscal year, such sums as may be necessary to reimburse the Commodity Credit Corporation for net realized losses sustained, but not previously reimbursed, pursuant to section 2 of the Act of August 17, 1961 (15 U.S.C. 713a–11): 
Provided, That of the funds available to the Commodity Credit Corporation under section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i) for the conduct of its business with the Foreign Agricultural Service, up to $5,000,000 may be transferred to and used by the Foreign Agricultural Service for information resource management activities of the Foreign Agricultural Service that are not related to Commodity Credit Corporation business.Hazardous waste management(LIMITATION ON EXPENSES)For the current fiscal year, the Commodity Credit Corporation shall not expend more than $5,000,000 for site investigation and cleanup expenses, and operations and maintenance expenses to comply with the requirement of section 107(g) of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9607(g)), and section 6001 of the Resource Conservation and Recovery Act (42 U.S.C. 6961). 
IICONSERVATION PROGRAMS Office of the under secretary for natural resources and environmentFor necessary expenses of the Office of the Under Secretary for Natural Resources and Environment, $848,000.Natural Resources Conservation ServiceConservation operationsFor necessary expenses for carrying out the provisions of the Act of April 27, 1935 (16 U.S.C. 590a–f), including preparation of conservation plans and establishment of measures to conserve soil and water (including farm irrigation and land drainage and such special measures for soil and water management as may be necessary to prevent floods and the siltation of reservoirs and to control agricultural related pollutants); operation of conservation plant materials centers; classification and mapping of soil; dissemination of information; acquisition of lands, water, and interests therein for use in the plant materials program by donation, exchange, or purchase at a nominal cost not to exceed $100 pursuant to the Act of August 3, 1956 (7 U.S.C. 428a); purchase and erection or alteration or improvement of permanent and temporary buildings; and operation and maintenance of aircraft, $828,159,000, to remain available until September 30, 2013, of which $12,500,000 shall be for the Common Computing Environment: 
Provided, That appropriations hereunder shall be available pursuant to 7 U.S.C. 2250 for construction and improvement of buildings and public improvements at plant materials centers, except that the cost of alterations and improvements to other buildings and other public improvements shall not exceed $250,000: 
 Provided further, That when buildings or other structures are erected on non-Federal land, that the right to use such land is obtained as provided in 7 U.S.C. 2250a.Watershed Rehabilitation ProgramUnder the authorities of section 14 of the Watershed Protection and Flood Prevention Act, $15,000,000 is provided.  
IIIRURAL DEVELOPMENT PROGRAMSOffice of the under secretary for rural developmentFor necessary expenses of the Office of the Under Secretary for Rural Development, $848,000.Rural Development Salaries and Expenses(INCLUDING TRANSFERS OF FUNDS)For necessary expenses for carrying out the administration and implementation of programs in the Rural Development mission area, including activities with institutions concerning the development and operation of agricultural cooperatives; and for cooperative agreements; $182,023,000, of which $4,500,000 shall be for the Common Computing Environment: 
Provided, That notwithstanding any other provision of law, funds appropriated under this heading may be used for advertising and promotional activities that support the Rural Development mission area: 
 Provided further, That any balances available from prior years for the Rural Utilities Service, Rural Housing Service, and the Rural Business—Cooperative Service salaries and expenses accounts shall be transferred to and merged with this appropriation.Rural housing serviceRural housing insurance fund program account(INCLUDING TRANSFERS OF FUNDS)For gross obligations for the principal amount of direct and guaranteed loans as authorized by title V of the Housing Act of 1949, to be available from funds in the rural housing insurance fund, as follows: $900,000,000 shall be for direct loans and $24,000,000,000 shall be for unsubsidized guaranteed loans; $10,000,000 for section 504 housing repair loans; $64,478,000 for section 515 rental housing; $130,000,000 for section 538 guaranteed multi-family housing loans; $10,000,000 for credit sales of single family housing acquired property; and $5,000,000 for section 523 self-help housing land development loans.For the cost of direct and guaranteed loans, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, as follows: section 502 loans, $42,570,000 shall be for direct loans; section 504 housing repair loans, $1,421,000; and repair, rehabilitation, and new construction of section 515 rental housing, $22,000,000: 
Provided, That the Secretary may charge a guarantee fee of up to 4 percent on section 502 guaranteed loans: 
 Provided further, That to support the loan program level for section 538 guaranteed loans made available under this heading the Secretary may charge or adjust any fees to cover the projected cost of such loan guarantees pursuant to the provisions of the Credit Reform Act of 1990 (2 U.S.C. 661 et seq.), and the interest on such loans may not be subsidized: 
 Provided further, That of the total amount appropriated in this paragraph, the amount equal to the amount of Rural Housing Insurance Fund Program Account funds allocated by the Secretary for Rural Economic Area Partnership Zones for the fiscal year 2011, shall be available through June 30, 2012, for communities designated by the Secretary of Agriculture as Rural Economic Area Partnership Zones.In addition, for the cost of direct loans, grants, and contracts, as authorized by 42 U.S.C. 1484 and 1486, $14,200,000, to remain available until expended, for direct farm labor housing loans and domestic farm labor housing grants and contracts: 
Provided, That any balances available for the Farm Labor Program Account shall be transferred and merged with this account.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $430,800,000 shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.Rental Assistance ProgramFor rental assistance agreements entered into or renewed pursuant to the authority under section 521(a)(2) or agreements entered into in lieu of debt forgiveness or payments for eligible households as authorized by section 502(c)(5)(D) of the Housing Act of 1949, $904,653,000; and, in addition, such sums as may be necessary, as authorized by section 521(c) of the Act, to liquidate debt incurred prior to fiscal year 1992 to carry out the rental assistance program under section 521(a)(2) of the Act: 
Provided, That of this amount not less than $1,500,000 is available for newly constructed units financed by section 515 of the Housing Act of 1949, and not less than $2,500,000 is for newly constructed units financed under sections 514 and 516 of the Housing Act of 1949: 
Provided further, That rental assistance agreements entered into or renewed during the current fiscal year shall be funded for a 1-year period: 
Provided further, That any unexpended balances remaining at the end of such one-year agreements may be transferred and used for the purposes of any debt reduction; maintenance, repair, or rehabilitation of any existing projects; preservation; and rental assistance activities authorized under title V of the Act: 
Provided further, That rental assistance provided under agreements entered into prior to fiscal year 2012 for a farm labor multi-family housing project financed under section 514 or 516 of the Act may not be recaptured for use in another project until such assistance has remained unused for a period of 12 consecutive months, if such project has a waiting list of tenants seeking such assistance or the project has rental assistance eligible tenants who are not receiving such assistance: 
Provided further, That such recaptured rental assistance shall, to the extent practicable, be applied to another farm labor multi-family housing project financed under section 514 or 516 of the Act.Multi-family housing revitalization program accountFor the rural housing voucher program as authorized under section 542 of the Housing Act of 1949, but notwithstanding subsection (b) of such section, and for additional costs to conduct a demonstration program for the preservation and revitalization of multi-family rental housing properties described in this paragraph, $13,000,000, to remain available until expended: 
Provided, That of the funds made available under this heading, $11,000,000, shall be available for rural housing vouchers to any low-income household (including those not receiving rental assistance) residing in a property financed with a section 515 loan which has been prepaid after September 30, 2005: 
 Provided further, That the amount of such voucher shall be the difference between comparable market rent for the section 515 unit and the tenant paid rent for such unit: 
 Provided further, That funds made available for such vouchers shall be subject to the availability of annual appropriations: 
 Provided further, That the Secretary shall, to the maximum extent practicable, administer such vouchers with current regulations and administrative guidance applicable to section 8 housing vouchers administered by the Secretary of the Department of Housing and Urban Development: 
 Provided further, That if the Secretary determines that the amount made available for vouchers in this or any other Act is not needed for vouchers, the Secretary may use such funds for the demonstration program for the preservation and revitalization of multi-family rental housing properties described in this paragraph: 
 Provided further, That of the funds made available under this heading, $2,000,000 shall be available for a demonstration program for the preservation and revitalization of the sections 514, 515, and 516 multi-family rental housing properties to restructure existing USDA multi-family housing loans, as the Secretary deems appropriate, expressly for the purposes of ensuring the project has sufficient resources to preserve the project for the purpose of providing safe and affordable housing for low-income residents and farm laborers including reducing or eliminating interest; deferring loan payments, subordinating, reducing or reamortizing loan debt; and other financial assistance including advances, payments and incentives (including the ability of owners to obtain reasonable returns on investment) required by the Secretary: 
 Provided further, That the Secretary shall as part of the preservation and revitalization agreement obtain a restrictive use agreement consistent with the terms of the restructuring: 
 Provided further, That if the Secretary determines that additional funds for vouchers described in this paragraph are needed, funds for the preservation and revitalization demonstration program may be used for such vouchers: 
 Provided further, That if Congress enacts legislation to permanently authorize a multi-family rental housing loan restructuring program similar to the demonstration program described herein, the Secretary may use funds made available for the demonstration program under this heading to carry out such legislation with the prior approval of the Committees on Appropriations of both Houses of Congress: 
 Provided further, That in addition to any other available funds, the Secretary may expend not more than $1,000,000 total, from the program funds made available under this heading, for administrative expenses for activities funded under this heading.Mutual and self-help housing grantsFor grants and contracts pursuant to section 523(b)(1)(A) of the Housing Act of 1949 (42 U.S.C. 1490c), $30,000,000, to remain available until expended: 
Provided, That of the total amount appropriated under this heading, the amount equal to the amount of Mutual and Self-Help Housing Grants allocated by the Secretary for Rural Economic Area Partnership Zones for the fiscal year 2011, shall be available through June 30, 2012, for communities designated by the Secretary of Agriculture as Rural Economic Area Partnership Zones.Rural housing assistance grantsFor grants and contracts for very low-income housing repair, supervisory and technical assistance, compensation for construction defects, and rural housing preservation made by the Rural Housing Service, as authorized by 42 U.S.C. 1474, 1479(c), 1490e, and 1490m, $33,136,000, to remain available until expended: 
Provided, That of the total amount appropriated under this heading, the amount equal to the amount of Rural Housing Assistance Grants allocated by the Secretary for Rural Economic Area Partnership Zones for the fiscal year 2011, shall be available through June 30, 2012, for communities designated by the Secretary of Agriculture as Rural Economic Area Partnership Zones.Rural community facilities program account(INCLUDING TRANSFERS OF FUNDS)For gross obligations for the principal amount of direct and guaranteed loans as authorized by section 306 and described in section 381E(d)(1) of the Consolidated Farm and Rural Development Act, $1,300,000,000 for direct loans and $105,708,000 for guaranteed loans.For the cost of guaranteed loans, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, $5,000,000, to remain available until expended.For the cost of grants for rural community facilities programs as authorized by section 306 and described in section 381E(d)(1) of the Consolidated Farm and Rural Development Act, $24,291,000, to remain available until expended: 
Provided, That $3,621,000 of the amount appropriated under this heading shall be available for a Rural Community Development Initiative: 
 Provided further, That such funds shall be used solely to develop the capacity and ability of private, nonprofit community-based housing and community development organizations, low-income rural communities, and Federally Recognized Native American Tribes to undertake projects to improve housing, community facilities, community and economic development projects in rural areas: 
 Provided further, That such funds shall be made available to qualified private, nonprofit and public intermediary organizations proposing to carry out a program of financial and technical assistance: 
 Provided further, That such intermediary organizations shall provide matching funds from other sources, including Federal funds for related activities, in an amount not less than funds provided: 
 Provided further, That $5,938,000 of the amount appropriated under this heading shall be to provide grants for facilities in rural communities with extreme unemployment and severe economic depression (Public Law 106–387), with up to 5 percent for administration and capacity building in the State rural development offices: 
 Provided further, That $3,369,000 of the amount appropriated under this heading shall be available for community facilities grants to tribal colleges, as authorized by section 306(a)(19) of such Act: 
 Provided further, That of the amount appropriated under this heading, the amount equal to the amount of Rural Community Facilities Program Account funds allocated by the Secretary for Rural Economic Area Partnership Zones for the fiscal year 2011, shall be available through June 30, 2012, for communities designated by the Secretary of Agriculture as Rural Economic Area Partnership Zones for the rural community programs described in section 381E(d)(1) of the Consolidated Farm and Rural Development Act: 
 Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to the funds made available under this heading.Rural Business—Cooperative ServiceRural business program account(INCLUDING TRANSFERS OF FUNDS)For the cost of loan guarantees and grants, for the rural business development programs authorized by sections 306 and 310B and described in sections 310B(f) and 381E(d)(3) of the Consolidated Farm and Rural Development Act, $74,809,000, to remain available until expended: 
Provided, That of the amount appropriated under this heading, not to exceed $500,000 shall be made available for a grant to a qualified national organization to provide technical assistance for rural transportation in order to promote economic development and $2,900,000 shall be for grants to the Delta Regional Authority (7 U.S.C. 2009aa et seq.) for any Rural Community Advancement Program purpose as described in section 381E(d) of the Consolidated Farm and Rural Development Act, of which not more than 5 percent may be used for administrative expenses: 
 Provided further, That $4,000,000 of the amount appropriated under this heading shall be for business grants to benefit Federally Recognized Native American Tribes, including $250,000 for a grant to a qualified national organization to provide technical assistance for rural transportation in order to promote economic development: 
 Provided further, That of the amount appropriated under this heading, the amount equal to the amount of Rural Business Program Account funds allocated by the Secretary for Rural Economic Area Partnership Zones for the fiscal year 2011, shall be available through June 30, 2012, for communities designated by the Secretary of Agriculture as Rural Economic Area Partnership Zones for the rural business and cooperative development programs described in section 381E(d)(3) of the Consolidated Farm and Rural Development Act: 
 Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to funds made available under this heading.Rural Development Loan Fund Program Account(including transfer of funds)For the principal amount of direct loans, as authorized by the Rural Development Loan Fund (42 U.S.C. 9812(a)), $17,710,000.For the cost of direct loans, $6,000,000, as authorized by the Rural Development Loan Fund (42 U.S.C. 9812(a)), of which $875,000 shall be available through June 30, 2012, for Federally Recognized Native American Tribes; and of which $1,750,000 shall be available through June 30, 2012, for Mississippi Delta Region counties (as determined in accordance with Public Law 100–460): 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That of the total amount appropriated under this heading, the amount equal to the amount of Rural Development Loan Fund Program Account funds allocated by the Secretary for Rural Economic Area Partnership Zones for the fiscal year 2011, shall be available through June 30, 2012, for communities designated by the Secretary of Agriculture as Rural Economic Area Partnership Zones.In addition, for administrative expenses to carry out the direct loan programs, $4,684,000 shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.Rural economic development loans program account(INCLUDING RESCISSION OF FUNDS)For the principal amount of direct loans, as authorized under section 313 of the Rural Electrification Act, for the purpose of promoting rural economic development and job creation projects, $33,077,000.Of the funds derived from interest on the cushion of credit payments, as authorized by section 313 of the Rural Electrification Act of 1936, $155,000,000 shall not be obligated and $155,000,000 are rescinded.Rural cooperative development grantsFor rural cooperative development grants authorized under section 310B(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932), $25,050,000, of which $2,250,000 shall be for cooperative agreements for the appropriate technology transfer for rural areas program: 
Provided, That not to exceed $3,000,000 shall be for grants for cooperative development centers, individual cooperatives, or groups of cooperatives that serve socially disadvantaged groups and a majority of the boards of directors or governing boards of which are comprised of individuals who are members of socially disadvantaged groups; and of which $14,000,000, to remain available until expended, shall be for value-added agricultural product market development grants, as authorized by section 231 of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1621 note).Rural energy for america programFor the cost of a program of loan guarantees and grants, under the same terms and conditions as authorized by section 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107), $3,400,000: 
Provided, That the cost of loan guarantees, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974.Rural Utilities ServiceRural water and waste disposal program account(INCLUDING TRANSFERS OF FUNDS)For the cost of direct loans, loan guarantees, and grants for the rural water, waste water, waste disposal, and solid waste management programs authorized by sections 306, 306A, 306C, 306D, 306E, and 310B and described in sections 306C(a)(2), 306D, 306E, and 381E(d)(2) of the Consolidated Farm and Rural Development Act, $513,000,000, to remain available until expended, of which not to exceed $497,000 shall be available for the rural utilities program described in section 306(a)(2)(B) of such Act, and of which not to exceed $993,000 shall be available for the rural utilities program described in section 306E of such Act: 
Provided, That $66,500,000 of the amount appropriated under this heading shall be for loans and grants including water and waste disposal systems grants authorized by 306C(a)(2)(B) and 306D of the Consolidated Farm and Rural Development Act, Federally recognized Native American Tribes authorized by 306C(a)(1), and the Department of Hawaiian Home Lands (of the State of Hawaii): 
 Provided further, That funding provided for section 306D of the Consolidated Farm and Rural Development Act may be provided to a consortium formed pursuant to section 325 of Public Law 105–83: 
 Provided further, That not more than 2 percent of the funding provided for section 306D of the Consolidated Farm and Rural Development Act may be used by the State of Alaska for training and technical assistance programs and not more than 2 percent of the funding provided for section 306D of the Consolidated Farm and Rural Development Act may be used by a consortium formed pursuant to section 325 of Public Law 105–83 for training and technical assistance programs: 
 Provided further, That not to exceed $19,000,000 of the amount appropriated under this heading shall be for technical assistance grants for rural water and waste systems pursuant to section 306(a)(14) of such Act, unless the Secretary makes a determination of extreme need, of which $5,750,000 shall be made available for a grant to a qualified non-profit multi-state regional technical assistance organization, with experience in working with small communities on water and waste water problems, the principal purpose of such grant shall be to assist rural communities with populations of 3,300 or less, in improving the planning, financing, development, operation, and management of water and waste water systems, and of which not less than $800,000 shall be for a qualified national Native American organization to provide technical assistance for rural water systems for tribal communities: 
 Provided further, That not to exceed $15,000,000 of the amount appropriated under this heading shall be for contracting with qualified national organizations for a circuit rider program to provide technical assistance for rural water systems: 
Provided further, That not to exceed $3,400,000 shall be for solid waste management grants: 
 Provided further, That of the amount appropriated under this heading, the amount equal to the amount of Rural Water and Waste Disposal Program Account funds allocated by the Secretary for Rural Economic Area Partnership Zones for the fiscal year 2011, shall be available through June 30, 2012, for communities designated by the Secretary of Agriculture as Rural Economic Area Partnership Zones for the rural utilities programs described in section 381E(d)(2) of the Consolidated Farm and Rural Development Act: 
 Provided further, That $9,500,000 of the amount appropriated under this heading shall be transferred to, and merged with, the Rural Utilities Service, High Energy Cost Grants Account to provide grants authorized under section 19 of the Rural Electrification Act of 1936 (7 U.S.C. 918a): 
 Provided further, That any prior year balances for high energy cost grants authorized by section 19 of the Rural Electrification Act of 1936 (7 U.S.C. 918a) shall be transferred to and merged with the Rural Utilities Service, High Energy Cost Grants Account: 
 Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to the funds made available under this heading.Rural electrification and telecommunications loans program account(INCLUDING TRANSFER OF FUNDS)The principal amount of direct and guaranteed loans as authorized by sections 305 and 306 of the Rural Electrification Act of 1936 (7 U.S.C. 935 and 936) shall be made as follows: 5 percent rural electrification loans, $100,000,000; loans made pursuant to section 306 of that Act, rural electric, $6,500,000,000; guaranteed underwriting loans pursuant to section 313A, $424,286,000; 5 percent rural telecommunications loans, $145,000,000; cost of money rural telecommunications loans, $250,000,000; and for loans made pursuant to section 306 of that Act, rural telecommunications loans, $295,000,000: 
Provided, That up to $2,000,000,000 shall be used for the construction, acquisition, or improvement of fossil-fueled electric generating plants (whether new or existing) that utilize carbon sequestration systems.For the cost of guaranteed loans, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, as follows: $594,000 for guaranteed underwriting loans authorized by section 313A of the Rural Electrification Act of 1936 (7 U.S.C. 940c–1).In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $36,382,000, which shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.Distance learning, telemedicine, and broadband programFor the principal amount of broadband telecommunication loans, $212,014,000.For grants for telemedicine and distance learning services in rural areas, as authorized by 7 U.S.C. 950aaa et seq., $21,000,000, to remain available until expended: 
Provided, That $3,000,000 shall be made available for grants authorized by 379G of the Consolidated Farm and Rural Development Act: 
 Provided further, That funding provided under this heading for grants under 379G of the Consolidated Farm and Rural Development Act may only be provided to entities that meet all of the eligibility criteria for a consortium as established by this section: 
 Provided further, That $3,000,000 shall be made available to those noncommercial educational television broadcast stations that serve rural areas and are qualified for Community Service Grants by the Corporation for Public Broadcasting under section 396(k) of the Communications Act of 1934, including associated translators and repeaters, regardless of the location of their main transmitter, studio-to-transmitter links, and equipment to allow local control over digital content and programming through the use of high definition broadcast, multi-casting and datacasting technologies.For the cost of broadband loans, as authorized by section 601 of the Rural Electrification Act, $6,000,000, to remain available until expended: 
Provided, That the cost of direct loans shall be as defined in section 502 of the Congressional Budget Act of 1974.In addition, $10,372,000, to remain available until expended, for a grant program to finance broadband transmission in rural areas eligible for Distance Learning and Telemedicine Program benefits authorized by 7 U.S.C. 950aaa.  
IVDOMESTIC FOOD PROGRAMSOffice of the under secretary for food, nutrition and consumer servicesFor necessary expenses of the Office of the Under Secretary for Food, Nutrition and Consumer Services, $770,000.Food and nutrition serviceChild nutrition programs(INCLUDING TRANSFERS OF FUNDS)For necessary expenses to carry out the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), except section 21, and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), except sections 17 and 21; $18,151,176,000, to remain available through September 30, 2013, of which such sums as are made available under section 14222(b)(1) of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246), as amended by this Act, shall be merged with and available for the same time period and purposes as provided herein: 
Provided, That of the total amount available, $16,516,000 shall be available to carry out section 19 of the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.): 
Provided further, That of the total amount available, $1,000,000 shall be available to implement section 23 of the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.): 
 Provided further, That section 14222(b)(1) of the Food, Conservation, and Energy Act of 2008 is amended by adding at the end before the period, except section 21, and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), except sections 17 and 21.Special supplemental nutrition program for women, infants, and children (WIC)For necessary expenses to carry out the special supplemental nutrition program as authorized by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), $6,618,497,000, to remain available through September 30, 2013: 
Provided, That notwithstanding section 17(h)(10) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(h)(10)), of the amounts made available under this heading, only the provisions of section 17(h)(10)(B)(iii) shall be effective in fiscal year 2012 (excluding performance bonus payments), for which not less than $60,000,000 shall be used for breast-feeding peer counselors and other related activities: 
Provided further, That funds made available for the purposes specified in section 17(h)(10)(B)(i) and section 17(h)(10)(B)(ii) shall only be made available upon a determination by the Secretary that funds are available to meet caseload requirements without the use of the contingency reserve funds: 
 Provided further, That none of the funds provided in this account shall be available for the purchase of infant formula except in accordance with the cost containment and competitive bidding requirements specified in section 17 of such Act: 
 Provided further, That none of the funds provided shall be available for activities that are not fully reimbursed by other Federal Government departments or agencies unless authorized by section 17 of such Act.SUPPLEMENTAL NUTRITION ASSISTANCE PROGRAMFor necessary expenses to carry out the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), $80,401,722,000, of which $3,000,000,000, to remain available through September 30, 2013, shall be placed in reserve for use only in such amounts and at such times as may become necessary to carry out program operations: 
Provided, That funds provided herein shall be expended in accordance with section 16 of the Food and Nutrition Act of 2008: 
Provided further, That of the funds made available under this heading, $1,000,000 may be used to provide nutrition education services to state agencies and Federally recognized tribes participating in the Food Distribution Program on Indian Reservations: 
 Provided further, That this appropriation shall be subject to any work registration or workfare requirements as may be required by law: 
 Provided further, That funds made available for Employment and Training under this heading shall remain available until expended, notwithstanding section 16(h)(1) of the Food and Nutrition Act of 2008: 
 Provided further, That funds made available under this heading may be used to enter into contracts and employ staff to conduct studies, evaluations, or to conduct activities related to program integrity provided that such activities are authorized by the Food and Nutrition Act of 2008.Commodity assistance programFor necessary expenses to carry out disaster assistance and the Commodity Supplemental Food Program as authorized by section 4(a) of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note); the Emergency Food Assistance Act of 1983; special assistance for the nuclear affected islands, as authorized by section 103(f)(2) of the Compact of Free Association Amendments Act of 2003 (Public Law 108–188); and the Farmers' Market Nutrition Program, as authorized by section 17(m) of the Child Nutrition Act of 1966, $242,336,000, to remain available through September 30, 2013: 
Provided, That none of these funds shall be available to reimburse the Commodity Credit Corporation for commodities donated to the program: 
 Provided further, That notwithstanding any other provision of law, effective with funds made available in fiscal year 2012 to support the Seniors Farmers' Market Nutrition Program, as authorized by section 4402 of the Farm Security and Rural Investment Act of 2002, such funds shall remain available through September 30, 2013: 
 Provided further, That of the funds made available under section 27(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)), the Secretary may use up to 10 percent for costs associated with the distribution of commodities.Nutrition programs administrationFor necessary administrative expenses of the Food and Nutrition Service for carrying out any domestic nutrition assistance program, $138,500,000: 
Provided, That $2,000,000 shall be used for the purposes of section 4404 of Public Law 107–171, as amended by section 4401 of Public Law 110–246. 
VFOREIGN ASSISTANCE AND RELATED PROGRAMSForeign agricultural serviceSalaries and expenses(INCLUDING TRANSFERS OF FUNDS)For necessary expenses of the Foreign Agricultural Service, including not to exceed $158,000 for representation allowances and for expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C. 1766), $176,347,000: 
Provided, That the Service may utilize advances of funds, or reimburse this appropriation for expenditures made on behalf of Federal agencies, public and private organizations and institutions under agreements executed pursuant to the agricultural food production assistance programs (7 U.S.C. 1737) and the foreign assistance programs of the United States Agency for International Development: 
 Provided further, That funds made available for middle-income country training programs, funds made available for the Borlaug International Agricultural Science and Technology Fellowship program, and up to $2,000,000 of the Foreign Agricultural Service appropriation solely for the purpose of offsetting fluctuations in international currency exchange rates, subject to documentation by the Foreign Agricultural Service, shall remain available until expended.Food for peace title I direct credit and food for progress program account(INCLUDING TRANSFERS OF FUNDS)For administrative expenses to carry out the credit program of title I, Food for Peace Act (Public Law 83–480) and the Food for Progress Act of 1985, $2,500,000, shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses: 
Provided, That funds made available for the cost of agreements under title I of the Agricultural Trade Development and Assistance Act of 1954 and for title I ocean freight differential may be used interchangeably between the two accounts with prior notice to the Committees on Appropriations of both Houses of Congress.Food for peace title II grantsFor expenses during the current fiscal year, not otherwise recoverable, and unrecovered prior years' costs, including interest thereon, under the Food for Peace Act (Public Law 83–480, as amended), for commodities supplied in connection with dispositions abroad under title II of said Act, $1,466,000,000, to remain available until expended.Commodity credit corporation export (Loans) credit guarantee program account(INCLUDING TRANSFERS OF FUNDS)For administrative expenses to carry out the Commodity Credit Corporation's export guarantee program, GSM 102 and GSM 103, $6,820,000; to cover common overhead expenses as permitted by section 11 of the Commodity Credit Corporation Charter Act and in conformity with the Federal Credit Reform Act of 1990, of which $6,465,000 shall be transferred to and merged with the appropriation for Foreign Agricultural Service, Salaries and Expenses, and of which $355,000 shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses.Mc Govern-Dole international food for education and child nutrition program grantsFor necessary expenses to carry out the provisions of section 3107 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1), $184,000,000, to remain available until expended: 
Provided, That the Commodity Credit Corporation is authorized to provide the services, facilities, and authorities for the purpose of implementing such section, subject to reimbursement from amounts provided herein.  
VIRELATED AGENCIES AND FOOD AND DRUG ADMINISTRATIONDEPARTMENT OF HEALTH AND HUMAN SERVICESFood and Drug AdministrationSalaries and ExpensesFor necessary expenses of the Food and Drug Administration, including hire and purchase of passenger motor vehicles; for payment of space rental and related costs pursuant to Public Law 92–313 for programs and activities of the Food and Drug Administration which are included in this Act; for rental of special purpose space in the District of Columbia or elsewhere; for miscellaneous and emergency expenses of enforcement activities, authorized and approved by the Secretary and to be accounted for solely on the Secretary's certificate, not to exceed $25,000; and notwithstanding section 521 of Public Law 107–188; $3,788,336,000: 
Provided, That of the amount provided under this heading, $702,172,000 shall be derived from prescription drug user fees authorized by 21 U.S.C. 379h shall be credited to this account and remain available until expended, and shall not include any fees pursuant to 21 U.S.C. 379h(a)(2) and (a)(3) assessed for fiscal year 2013 but collected in fiscal year 2012; $57,605,000 shall be derived from medical device user fees authorized by 21 U.S.C. 379j, and shall be credited to this account and remain available until expended; $21,768,000 shall be derived from animal drug user fees authorized by section 740 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379j–12), and shall be credited to this account and remain available until expended; $5,706,000 shall be derived from animal generic drug user fees authorized by section 741 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379j–21), and shall be credited to this account and shall remain available until expended; $477,000,000 shall be derived from tobacco product user fees authorized by 21 U.S.C. 387s and shall be credited to this account and remain available until expended; $12,364,000 shall be derived from food and feed recall fees authorized by section 743 of the Federal Food, Drug, and Cosmetic Act (Public Law 75–717), as amended by the Food Safety Modernization Act (Public Law 111–353), and shall be credited to this account and remain available until expended; $14,700,000 shall be derived from food reinspection fees authorized by section 743 of the Federal Food, Drug, and Cosmetic Act (Public Law 75–717), as amended by the Food Safety Modernization Act (Public Law 111–353), and shall be credited to this account and remain available until expended; and amounts derived from voluntary qualified importer program fees authorized by section 743 of the Federal Food, Drug, and Cosmetic Act (Public Law 75–717), as amended by the Food Safety Modernization Act (Public Law 111–353), and shall be credited to this account and remain available until expended: 
 Provided further, That in addition and notwithstanding any other provision under this heading, amounts collected for prescription drug user fees that exceed the fiscal year 2012 limitation are appropriated and shall be credited to this account and remain available until expended: 
 Provided further, That fees derived from prescription drug, medical device, animal drug, animal generic drug, and tobacco product assessments for fiscal year 2012 received during fiscal year 2012, including any such fees assessed prior to fiscal year 2012 but credited for fiscal year 2012, shall be subject to the fiscal year 2012 limitations: 
 Provided further, That none of these funds shall be used to develop, establish, or operate any program of user fees authorized by 31 U.S.C. 9701: 
 Provided further, That of the total amount appropriated: (1) $882,747,000 shall be for the Center for Food Safety and Applied Nutrition and related field activities in the Office of Regulatory Affairs; (2) $978,705,000 shall be for the Center for Drug Evaluation and Research and related field activities in the Office of Regulatory Affairs, of which no less than $52,947,000 shall be available for the Office of Generic Drugs; (3) $329,136,000 shall be for the Center for Biologics Evaluation and Research and for related field activities in the Office of Regulatory Affairs; (4) $166,365,000 shall be for the Center for Veterinary Medicine and for related field activities in the Office of Regulatory Affairs; (5) $356,909,000 shall be for the Center for Devices and Radiological Health and for related field activities in the Office of Regulatory Affairs; (6) $60,039,000 shall be for the National Center for Toxicological Research; (7) $454,751,000 shall be for the Center for Tobacco Products and for related field activities in the Office of Regulatory Affairs; (8) not to exceed $131,639,000 shall be for Rent and Related activities, of which $43,981,000 is for White Oak Consolidation, other than the amounts paid to the General Services Administration for rent; (9) not to exceed $205,472,000 shall be for payments to the General Services Administration for rent; and (10) $222,573,000 shall be for other activities, including the Office of the Commissioner of Food and Drugs, the Office of Foods, the Office of Medical and Tobacco Products, the Office of Global and Regulatory Policy, the Office of Operations, the Office of the Chief Scientist, and central services for these offices: 
Provided further, That not to exceed $25,000 of this amount shall be for official reception and representation expenses, not otherwise provided for, as determined by the Commissioner: 
Provided further, That funds may be transferred from one specified activity to another with the prior approval of the Committees on Appropriations of both Houses of Congress.In addition, mammography user fees authorized by 42 U.S.C. 263b, export certification user fees authorized by 21 U.S.C. 381, and priority review user fees authorized by 21 U.S.C. 360n may be credited to this account, to remain available until expended.Buildings and FacilitiesFor plans, construction, repair, improvement, extension, alteration, and purchase of fixed equipment or facilities of or used by the Food and Drug Administration, where not otherwise provided, $8,788,000, to remain available until expended.Independent AgenciesCommodity Futures Trading CommissionFor necessary expenses to carry out the provisions of the Commodity Exchange Act (7 U.S.C. 1 et seq.), including the purchase and hire of passenger motor vehicles, and the rental of space (to include multiple year leases) in the District of Columbia and elsewhere, $205,294,000, to remain available until September 30, 2013, including not to exceed $3,000 for official reception and representation expenses, and not to exceed $25,000 for the expenses for consultations and meetings hosted by the Commission with foreign governmental and other regulatory officials, and of which $55,000,000 shall remain available for information technology investments until September 30, 2014.Farm Credit AdministrationLimitation on Administrative ExpensesNot to exceed $61,000,000 (from assessments collected from farm credit institutions, including the Federal Agricultural Mortgage Corporation) shall be obligated during the current fiscal year for administrative expenses as authorized under 12 U.S.C. 2249: 
Provided, That this limitation shall not apply to expenses associated with receiverships. 
VIIGENERAL PROVISIONS(INCLUDING RESCISSIONS AND TRANSFERS OF FUNDS)  
701.Within the unit limit of cost fixed by law, appropriations and authorizations made for the Department of Agriculture for the current fiscal year under this Act shall be available for the purchase, in addition to those specifically provided for, of not to exceed 204 passenger motor vehicles of which 170 shall be for replacement only, and for the hire of such vehicles: 
Provided, That notwithstanding this section, the only purchase of new passenger vehicles shall be for those determined by the Secretary to be necessary for transportation safety, to reduce operational costs, and for the protection of life, property, and public safety. 
702.The Secretary of Agriculture may transfer unobligated balances of discretionary funds appropriated by this Act or other available unobligated discretionary balances of the Department of Agriculture to the Working Capital Fund for the acquisition of plant and capital equipment necessary for the delivery of financial, administrative, and information technology services of primary benefit to the agencies of the Department of Agriculture: 
Provided, That none of the funds made available by this Act or any other Act shall be transferred to the Working Capital Fund without the prior approval of the agency administrator: 
 Provided further, That none of the funds transferred to the Working Capital Fund pursuant to this section shall be available for obligation without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: 
 Provided further, That none of the funds appropriated by this Act or made available to the Department's Working Capital Fund shall be available for obligation or expenditure to make any changes to the Department's National Finance Center without written notification to and prior approval of the Committees on Appropriations of both Houses of Congress as required by section 711 of this Act: 
 Provided further, That of annual income amounts in the Working Capital Fund of the Department of Agriculture allocated for the National Finance Center, the Secretary may reserve not more than 4 percent for the replacement or acquisition of capital equipment, including equipment for the improvement and implementation of a financial management plan, information technology, and other systems of the National Finance Center or to pay any unforeseen, extraordinary cost of the National Finance Center: 
 Provided further, That none of the amounts reserved shall be available for obligation unless the Secretary submits written notification of the obligation to the Committees on Appropriations of the House of Representatives and the Senate: 
 Provided further, That the limitation on the obligation of funds pending notification to Congressional Committees shall not apply to any obligation that, as determined by the Secretary, is necessary to respond to a declared state of emergency that significantly impacts the operations of the National Finance Center; or to evacuate employees of the National Finance Center to a safe haven to continue operations of the National Finance Center. 
703.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
704.No funds appropriated by this Act may be used to pay negotiated indirect cost rates on cooperative agreements or similar arrangements between the United States Department of Agriculture and nonprofit institutions in excess of 10 percent of the total direct cost of the agreement when the purpose of such cooperative arrangements is to carry out programs of mutual interest between the two parties. This does not preclude appropriate payment of indirect costs on grants and contracts with such institutions when such indirect costs are computed on a similar basis for all agencies for which appropriations are provided in this Act. 
705.Appropriations to the Department of Agriculture for the cost of direct and guaranteed loans made available in the current fiscal year shall remain available until expended to disburse obligations made in the current fiscal year for the following accounts: the Rural Development Loan Fund program account, the Rural Electrification and Telecommunication Loans program account, and the Rural Housing Insurance Fund program account. 
706.Hereafter, none of the funds appropriated by this Act may be used to carry out section 410 of the Federal Meat Inspection Act (21 U.S.C. 679a) or section 30 of the Poultry Products Inspection Act (21 U.S.C. 471). 
707.None of the funds made available to the Department of Agriculture by this Act may be used to acquire new information technology systems or significant upgrades, as determined by the Office of the Chief Information Officer, without the approval of the Chief Information Officer and the concurrence of the Executive Information Technology Investment Review Board: 
Provided, That notwithstanding any other provision of law, none of the funds appropriated or otherwise made available by this Act may be transferred to the Office of the Chief Information Officer without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: 
 Provided further, That none of the funds available to the Department of Agriculture for information technology shall be obligated for projects over $25,000 prior to receipt of written approval by the Chief Information Officer. 
708.Funds made available under section 1240I and section 1241(a) of the Food Security Act of 1985 and section 524(b) of the Federal Crop Insurance Act (7 U.S.C. 1524(b)) in the current fiscal year shall remain available until expended to disburse obligations made in the current fiscal year. 
709.Notwithstanding any other provision of law, any former RUS borrower that has repaid or prepaid an insured, direct or guaranteed loan under the Rural Electrification Act of 1936, or any not-for-profit utility that is eligible to receive an insured or direct loan under such Act, shall be eligible for assistance under section 313(b)(2)(B) of such Act in the same manner as a borrower under such Act. 
710.Notwithstanding any other provision of law, for the purposes of a grant under section 412 of the Agricultural Research, Extension, and Education Reform Act of 1998, none of the funds in this or any other Act may be used to prohibit the provision of in-kind support from non-Federal sources under section 412(e)(3) of such Act in the form of unrecovered indirect costs not otherwise charged against the grant, consistent with the indirect rate of cost approved for a recipient. 
711.Except as otherwise specifically provided by law, unobligated balances remaining available at the end of the fiscal year from appropriations made available for salaries and expenses in this Act for the Farm Service Agency and the Rural Development mission area, shall remain available through September 30, 2013, for information technology expenses. 
712.The Secretary of Agriculture may authorize a State agency to use funds provided in this Act to exceed the maximum amount of liquid infant formula specified in 7 CFR 246.10 when issuing liquid infant formula to participants. 
713.None of the funds appropriated or otherwise made available by this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 
714.In the case of each program established or amended by the Food, Conservation, and Energy Act of 2008 (Public Law 110–246), other than by title I or subtitle A of title III of such Act, that is authorized or required to be carried out using funds of the Commodity Credit Corporation— 
(1)such funds shall be available for salaries and related administrative expenses, including technical assistance, associated with the implementation of the program, without regard to the limitation on the total amount of allotments and fund transfers contained in section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i); and 
(2)the use of such funds for such purpose shall not be considered to be a fund transfer or allotment for purposes of applying the limitation on the total amount of allotments and fund transfers contained in such section. 
715.Notwithstanding any other provision of law, the requirements pursuant to 7 U.S.C. 1736f(e)(1) may be waived for any amounts higher than those specified under this authority for fiscal year 2010. 
716. 
(a)Clause (ii) of section 524(b)(4)(B) of the Federal Crop Insurance Act (7 U.S.C. 1524(b)(4)(B)) is amended— 
(1)in the heading, by striking fiscal years 2008 through 2012 and inserting certain fiscal years; and 
(2)in the text, by striking 2012 and inserting 2014. 
(b)Section 1238E(a) of the Food Security Act of 1985 (16 U.S.C. 3838e(a)) is amended by striking 2012 and inserting 2014. 
(c)Section 1240B(a) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(a)) is amended by striking 2012 and inserting 2014. 
(d)Section 1241(a)(6)(E) of the Food Security Act of 1985 (16 U.S.C. 3841(a)(6)(E)) is amended by striking fiscal year 2012 and inserting each of fiscal years 2012 through 2014. 
(e)Section 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended— 
(1)in the matter preceding paragraph (1), by striking 2012, and inserting 2012 (and fiscal year 2014 in the case of the programs specified in paragraphs (3)(B), (4), (6), and (7)),; and 
(2)in paragraph (4)(E), by striking fiscal year 2012 and inserting each of fiscal years 2012 through 2014. 
(f)Section 1241(a)(7)(D) of the Food Security Act of 1985 (16 U.S.C. 3841(a)(7)(D)) is amended by striking 2012 and inserting 2014. 
717.Appropriations to the Department of Agriculture made available in fiscal years 2005, 2006, and 2007 to carry out section 601 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb) for the cost of direct loans shall remain available until expended to disburse valid obligations. 
718.None of the funds made available in fiscal year 2012 or preceding fiscal years for programs authorized under the Food for Peace Act (7 U.S.C. 1691 et seq.) in excess of $20,000,000 shall be used to reimburse the Commodity Credit Corporation for the release of eligible commodities under section 302(f)(2)(A) of the Bill Emerson Humanitarian Trust Act (7 U.S.C. 1736f–1): 
Provided, That any such funds made available to reimburse the Commodity Credit Corporation shall only be used pursuant to section 302(b)(2)(B)(i) of the Bill Emerson Humanitarian Trust Act. 
719.Of the funds made available by this Act, not more than $1,800,000 shall be used to cover necessary expenses of activities related to all advisory committees, panels, commissions, and task forces of the Department of Agriculture, except for panels used to comply with negotiated rule makings and panels used to evaluate competitively awarded grants. 
720.None of the funds in this Act shall be available to pay indirect costs charged against any agricultural research, education, or extension grant awards issued by the National Institute of Food and Agriculture that exceed 30 percent of total Federal funds provided under each award: 
Provided, That notwithstanding section 1462 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3310), funds provided by this Act for grants awarded competitively by the National Institute of Food and Agriculture shall be available to pay full allowable indirect costs for each grant awarded under section 9 of the Small Business Act (15 U.S.C. 638). 
721.None of the funds made available by this or any other Act may be used to write, prepare, or publish a final rule or an interim final rule in furtherance of, or otherwise to implement, ‘‘Implementation of Regulations Required Under Title XI of the Food, Conservation and Energy Act of 2008; Conduct in Violation of the Act’’ (75 Fed. Reg. 35338 (June 22, 2010)) unless the combined annual cost to the economy of such rules do not exceed $100,000,000: 
Provided, That no funds be made available by this or any other Act to publish a final or interim final rule in furtherance of, or otherwise implement, proposed sections 201.2(l), 201.2(t), 201.2(u), 201.3(c), 201.210, 201.211, 201.213, or 201.214 of ‘‘Implementation of Regulations Required Under Title XI of the Food, Conservation and Energy Act of 2008; Conduct in Violation of the Act’’ (75 Fed. Reg. 35338 (June 22, 2010)): 
Provided further, That such rules must be published in the Federal Register no later than December 9, 2011: 
Provided further, That none of the funds made available by this or any other Act may be used to implement such rules until 60 days from the publication date of such rules, and only unless such rules are otherwise in compliance with this section. 
722.Any unobligated funds included under Treasury symbol codes 12X3336, 12X2268, 12X0132, 12X2271, 12X2277, 12X1404, 12X1501, and 12X1336 are hereby rescinded. 
723.Of the unobligated balances provided pursuant to section 16(h)(1)(A) of the Food and Nutrition Act of 2008, $11,000,000 are hereby rescinded. 
724.There is hereby appropriated $1,996,000 to carry out section 1621 of Public Law 110–246. 
725.Subject to authorization by the Congress, the Secretary may reserve, through April 1, 2012, up to 5 percent of the funding available for the following items for projects in areas that are engaged in strategic regional development planning as defined by the Secretary: business and industry guaranteed loans; rural development loan fund; rural business enterprise grants; rural business opportunity grants; rural economic development program; rural microenterprise program; biorefinery assistance program; rural energy for America program; value-added producer grants; broadband program; water and waste program; and rural community facilities program. 
726.None of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries and expenses of personnel to carry out the following: 
(1)The Conservation Stewardship Program authorized by sections 1238D–1238G of the Food Security Act of 1985 (16 U.S.C. 3838d–3838g) in excess of $768,484,000; 
(2)The Watershed Rehabilitation program authorized by section 14(h) of the Watershed Protection and Flood Prevention Act (16 U.S.C. 1012(h)); 
(3)The Environmental Quality Incentives Program as authorized by sections 1240–1240H of the Food Security Act of 1985 (16 U.S.C. 3839aa–3839aa–8) in excess of $1,400,000,000; 
(4)The Farmland Protection Program as authorized by section 1238I of the Food Security Act of 1985 (16 U.S.C. 3838i) in excess of $150,000,000; 
(5)The Grassland Reserve Program as authorized by sections 1238O–1238Q of the Food Security Act of 1985 (16 U.S.C. 3838o–3838q) in excess of 209,000 acres in fiscal year 2012; 
(6)The Wetlands Reserve Program authorized by sections 1237–1237F of the Food Security Act of 1985 (16 U.S.C. 3837–3837f) to enroll in excess of 185,800 acres in fiscal year 2012; 
(7)The Wildlife Habitat Incentives Act authorized by section 1240N of the Food Security Act of 1985 (16 U.S.C. 3839bb–1)) in excess of $50,000,000; 
(8)The Voluntary Public Access and Habitat Incentives Program authorized by section 1240R of the Food Security Act of 1985 (16 U.S.C. 3839bb–5); 
(9)The Bioenergy Program for Advanced Biofuels authorized by section 9005 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8105) in excess of $65,000,000; 
(10)The Rural Energy for America Program authorized by section 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107) in excess of $22,000,000; 
(11)The Rural Microentrepreneur Assistance Program authorized by section 6022 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 2008s); 
(12)Section 508(d)(3) of the Federal Crop Insurance Act (7 U.S.C. 1508(d)(3)) to provide a performance-based premium discount in the crop insurance program; 
(13)Agricultural Management Assistance Program as authorized by section 524 of the Federal Crop Insurance Act, as amended (7 U.S.C. 1524) in excess of $2,500,000 for the Natural Resources Conservation Service; 
(14)The Biomass Crop Assistance Program authorized by section 9011 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8111) in excess of $17,000,000 in new obligational authority; and 
(15)A program under subsection (b)(2)(A)(iv) of section 14222 of Public Law 110–246 in excess of $948,000,000, as follows: Child Nutrition Programs Entitlement Commodities—$465,000,000; State Option Contracts—$5,000,000; Removal of Defective Commodities—$2,500,000: 
Provided, That none of the funds made available in this Act or any other Act shall be used for salaries and expenses to carry out section 19(i)(1)(E) of the Richard B. Russell National School Lunch Act as amended by section 4304 of Public Law 110–246 in excess of $20,000,000, including the transfer of funds under subsection (c) of section 14222 of Public Law 110–246, until October 1, 2012: 
Provided further, That $133,000,000 made available on October 1, 2012, to carry out section 19(i)(1)(E) of the Richard B. Russell National School Lunch Act as amended by section 4304 of Public Law 110–246 shall be excluded from the limitation described in subsection (b)(2)(A)(v) of section 14222 of Public Law 110–246: 
Provided further, That none of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries or expenses of any employee of the Department of Agriculture or officer of the Commodity Credit Corporation to carry out clause 3 of section 32 of the Agricultural Adjustment Act of 1935 (Public Law 74–320, 7 U.S.C. 612c, as amended), or for any surplus removal activities or price support activities under section 5 of the Commodity Credit Corporation Charter Act: 
Provided further, That of the available unobligated balances under (b)(2)(A)(iv) of section 14222 of Public Law 110–246, $150,000,000 are hereby rescinded. 
727.There is hereby appropriated $600,000 to the Farm Service Agency to carry out a pilot program to demonstrate the use of new technologies that increase the rate of growth of re-forested hardwood trees on private nonindustrial forests lands, enrolling lands on the coast of the Gulf of Mexico that were damaged by Hurricane Katrina in 2005. 
728.None of the funds appropriated by this or any other Act shall be used to pay the salaries and expenses of personnel who prepare or submit appropriations language as part of the President's Budget submission to the Congress of the United States for programs under the jurisdiction of the Appropriations Subcommittees on Agriculture, Rural Development, Food and Drug Administration, and Related Agencies that assumes revenues or reflects a reduction from the previous year due to user fees proposals that have not been enacted into law prior to the submission of the Budget unless such Budget submission identifies which additional spending reductions should occur in the event the user fees proposals are not enacted prior to the date of the convening of a committee of conference for the fiscal year 2013 appropriations Act. 
729.The funds made available in Public Law 111–344 through February 12, 2012 for trade adjustment for farmers are hereby rescinded. 
730. 
(a)None of the funds provided by this Act, or provided by previous Appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds, or in the case of the Department of Agriculture, through use of the authority provided by section 702(b) of the Department of Agriculture Organic Act of 1944 (7 U.S.C. 2257) or section 8 of Public Law 89–106 (7 U.S.C. 2263), that— 
(1)creates new programs; 
(2)eliminates a program, project, or activity; 
(3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; 
(4)relocates an office or employees; 
(5)reorganizes offices, programs, or activities; or 
(6)contracts out or privatizes any functions or activities presently performed by Federal employees;unless the Secretary of Agriculture, the Secretary of Health and Human Services, or the Chairman of the Commodity Futures Trading Commission (as the case may be) notifies, in writing, the Committees on Appropriations of both Houses of Congress at least 30 days in advance of the reprogramming of such funds or the use of such authority. 
(b)None of the funds provided by this Act, or provided by previous Appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure for activities, programs, or projects through a reprogramming or use of the authorities referred to in subsection (a) involving funds in excess of $500,000 or 10 percent, whichever is less, that— 
(1)augments existing programs, projects, or activities; 
(2)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or 
(3)results from any general savings from a reduction in personnel which would result in a change in existing programs, activities, or projects as approved by Congress; unless the Secretary of Agriculture, the Secretary of Health and Human Services, or the Chairman of the Commodity Futures Trading Commission (as the case may be) notifies, in writing, the Committees on Appropriations of both Houses of Congress at least 30 days in advance of the reprogramming of such funds or the use of such authority. 
(c)The Secretary of Agriculture, the Secretary of Health and Human Services, or the Chairman of the Commodity Futures Trading Commission shall notify in writing the Committees on Appropriations of both Houses of Congress before implementing any program or activity not carried out during the previous fiscal year unless the program or activity is funded by this Act or specifically funded by any other Act. 
(d)As described in this section, no funds may be used for any activities unless the Secretary of Agriculture, the Secretary of Health and Human Services or the Chairman of the Commodity Futures Trading Commission receives from the Committee on Appropriations of both Houses of Congress written or electronic mail confirmation of receipt of the notification as required in this section. 
731.Notwithstanding section 310B(g)(5) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(g)(5)), the Secretary may assess a one-time fee for any guaranteed business and industry loan in an amount that does not exceed 3 percent of the guaranteed principal portion of the loan. 
732. 
(a)Closure and Conveyance of Agricultural Research Service FacilitiesThe Secretary of Agriculture may close up to 10 facilities of the Agricultural Research Service, as proposed in the budget of the President for fiscal year 2012 submitted to Congress pursuant to section 1105 of title 31, United States Code. 
(b)Conveyance AuthorityWith respect to an Agricultural Research Service facility to be closed pursuant to subsection (a), the Secretary of Agriculture may convey, with or without consideration, all right, title, and interest of the United States in and to any real property, including improvements and equipment thereon, of the facility to an eligible entity specified in subsection (c). If the Agricultural Research Service facility consists of more than one parcel of real property, the Secretary may convey each parcel separately and to different eligible entities. 
(c)EntitiesThe following entities are eligible to receive real property under subsection (b): 
(1)Land-grant colleges and universities (as defined in section 1404(13) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103(13)). 
(2)1994 Institutions (as defined in section 532 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382)). 
(3)Hispanic-serving agricultural colleges and universities (as defined in section 1404(10) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103(10)). 
(d)Conditions on ReceiptAs a condition of the conveyance of real property under subsection (b), the recipient of the property must— 
(1)be located in the same State or territory of the United States in which the property is located; and 
(2)agree to accept and use the property for agricultural and natural resources research for a minimum of 25 years. 
733.None of the funds appropriated or otherwise made available to the Department of Agriculture or the Food and Drug Administration shall be used to transmit or otherwise make available to any non-Department of Agriculture or non-Department of Health and Human Services employee questions or responses to questions that are a result of information requested for the appropriations hearing process. 
734.Section 9 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758) is amended by adding at the end the following: 
 
(l)Food Donation Program 
(1)In GeneralEach school and local educational agency participating in the school lunch program under this Act may donate any food not consumed under such program to eligible local food banks or charitable organizations. 
(2)Guidance 
(A)In GeneralNot later than 180 days after the date of the enactment of this subsection, the Secretary shall develop and publish guidance to schools and local educational agencies participating in the school lunch program under this Act to assist such schools and local educational agencies in donating food under this subsection. 
(B)UpdatesThe Secretary shall update such guidance as necessary. 
(3)LiabilityAny school or local educational agency making donations pursuant to this subsection shall be exempt from civil and criminal liability to the extent provided under the Bill Emerson Good Samaritan Food Donation Act (42 U.S.C. 1791). 
(4)DefinitionIn this subsection, the term eligible local food banks or charitable organizations means any food bank or charitable organization which is exempt from tax under section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)).. 
735.There is hereby appropriated for the Emergency Conservation Program, for necessary expenses resulting from a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $122,700,000, to remain available until expended: 
Provided, That the preceding amount is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That there is hereby appropriated for the Emergency Forest Restoration Program, for necessary expenses resulting from a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $28,400,000, to remain available until expended: 
Provided further, That the preceding amount is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That there is hereby appropriated for the Emergency Watershed Protection Program, for necessary expenses resulting from a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $215,900,000, to remain available until expended: 
Provided further, That the preceding amount is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
736.Unless otherwise authorized by existing law, none of the funds provided in this Act, may be used by an executive branch agency to produce any prepackaged news story intended for broadcast or distribution in the United States unless the story includes a clear notification within the text or audio of the prepackaged news story that the prepackaged news story was prepared or funded by that executive branch agency. 
737.No employee of the Department of Agriculture may be detailed or assigned from an agency or office funded by this Act or any other Act to any other agency or office of the Department for more than 30 days unless the individual's employing agency or office is fully reimbursed by the receiving agency or office for the salary and expenses of the employee for the period of assignment. 
738.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to any corporation that was convicted (or had an officer or agent of such corporation acting on behalf of the corporation convicted) of a felony criminal violation under any Federal or State law within the preceding 24 months, where the awarding agency is aware of the conviction, unless the agency has considered suspension or debarment of the corporation, or such officer or agent, and made a determination that this further action is not necessary to protect the interests of the Government. 
739.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless the agency has considered suspension or debarment of the corporation and made a determination that this further action is not necessary to protect the interests of the Government. 
740.Unobligated balances not to exceed $31,000,000 for the Emergency Watershed Protection Program provided in Public Law 108–199, Public Law 109–234, and Public Law 110–28 shall be available for the purposes of such program for disasters occurring in 2011, and shall remain available until expended: 
Provided, That the amounts made available by this section are designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177), as amended. 
741.Funds made available by this Act under title II of the Food for Peace Act (7 U.S.C. 1721 et seq.) may only be used to provide assistance to recipient nations if adequate monitoring and controls, as determined by the Administrator of the U.S. Agency for International Development, are in place to ensure that emergency food aid is received by the intended beneficiaries in areas affected by food shortages and not diverted for unauthorized or inappropriate purposes. 
742.None of the funds made available by this Act may be used to pay the salaries and expenses of personnel who provide nonrecourse marketing assistance loans for mohair under section 1201 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8731). 
743.None of the funds made available by this Act may be used to implement an interim final or final rule regarding nutrition programs under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) that— 
(1)requires crediting of tomato paste and puree based on volume; 
(2)implements a sodium reduction target beyond Target I, the 2-year target, specified in Notice of Proposed Rulemaking, Nutrition Standards in the National School Lunch and School Breakfast Programs (FNS–2007–0038, RIN 0584–AD59) until the Secretary certifies that the Department has reviewed and evaluated relevant scientific studies and data relevant to the relationship of sodium reductions to human health; and 
(3)establishes any whole grain requirement without defining whole grain. 
744.For fiscal year 2012, section 363 of the Consolidated Farm and Rural Development Act (7 U.S.C. 2006e) shall not apply to any project funded under the community facilities programs authorized under such Act if such project is also subject to approval of a permit issued under section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344). 
745.None of the funds made available by this Act may be used by the Secretary of Agriculture to provide direct payments under section 1103 or 1303 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8713, 8753) to any person or legal entity that has an average adjusted gross income (as defined in section 1001D of the Food Security Act of 1985 (7 U.S.C. 1308–3a)) in excess of $1,000,000. 
746.None of the funds made available by this Act may be used to implement an interim final or final rule that— 
(1)sets any maximum limits on the serving of vegetables in school meal programs established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and by section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773); or 
(2)is inconsistent with the recommendations of the most recent Dietary Guidelines for Americans for vegetables. 
747.For 2012 and subsequent fiscal years— 
(1)Any balances to carry out a housing demonstration program to provide revolving loans for the preservation of low-income multi-family housing projects as authorized in Public Law 108–447 and Public Law 109–97 and a demonstration program for the preservation and revitalization of the section 515 multi-family rental housing properties as authorized by Public Law 109–97 and Public Law 110–5 shall be transferred to and merged with the Rural Housing Service, Multi-family Housing Revitalization Program Account; 
(2)Any prior balances in the Rural Development, Rural Community Advancement Program account for programs authorized by section 306 and described in section 381E(d)(1) of such Act be transferred and merged with the Rural Community Facilities Program Account and any other prior balances from the Rural Development, Rural Community Advancement Program account that the Secretary determines are appropriate to transfer; 
(3)Any prior balances in the Rural Development, Rural Community Advancement Program account for programs authorized by sections 306 and 310B and described in sections 310B(f) and 381E(d)(3) of such Act be transferred and merged with the Rural Business Program Account and any other prior balances from the Rural Development, Rural Community Advancement Program account that the Secretary determines are appropriate to transfer; and 
(4)Any prior balances in the Rural Development, Rural Community Advancement Program account programs authorized by sections 306, 306A, 306C, 306D, 306E, and 310B and described in sections 306C(a)(2), 306D, 306E, and 381E(d)(2) of such Act be transferred to and merged with the Rural Water and Waste Disposal Program Account and any other prior balances from the Rural Development, Rural Community Advancement Program account that the Secretary determines are appropriate to transfer. 
748.In addition to amounts otherwise made available by this Act, there is appropriated to implement the Water Bank Act (16 U.S.C. 1301–1311) $7,500,000, to remain available until expended: 
Provided, That, notwithstanding section 6 of such Act (16 U.S.C. 1305), agreements entered into with funds provided under this section shall not be renewed: 
 Provided further, That, in utilizing funds provided under this section, the Secretary of Agriculture may waive the percentage limitation in the last sentence of section 11 of such Act (16 U.S.C. 1310) to ensure efficient administration of the program authorized by such Act: 
 Provided further, That flooded agricultural lands, as determined by the Secretary, shall be eligible to be enrolled in the program.This division may be cited as the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2012. 
BCommerce, Justice, Science, and Related Agencies 
IDepartment of CommerceInternational Trade AdministrationOperations and AdministrationFor necessary expenses for international trade activities of the Department of Commerce provided for by law, and for engaging in trade promotional activities abroad, including expenses of grants and cooperative agreements for the purpose of promoting exports of United States firms, without regard to 44 U.S.C. 3702 and 3703; full medical coverage for dependent members of immediate families of employees stationed overseas and employees temporarily posted overseas; travel and transportation of employees of the International Trade Administration between two points abroad, without regard to 49 U.S.C. 40118; employment of Americans and aliens by contract for services; rental of space abroad for periods not exceeding 10 years, and expenses of alteration, repair, or improvement; purchase or construction of temporary demountable exhibition structures for use abroad; payment of tort claims, in the manner authorized in the first paragraph of 28 U.S.C. 2672 when such claims arise in foreign countries; not to exceed $294,300 for official representation expenses abroad; purchase of passenger motor vehicles for official use abroad, not to exceed $45,000 per vehicle; obtaining insurance on official motor vehicles; and rental of tie lines, $465,000,000, to remain available until September 30, 2013, of which $9,439,000 is to be derived from fees to be retained and used by the International Trade Administration, notwithstanding 31 U.S.C. 3302: 
Provided, That not less than $48,854,000 shall be for Manufacturing and Services; not less than $42,623,000 shall be for Market Access and Compliance; not less than $67,358,000 shall be for the Import Administration; not less than $269,804,000 shall be for trade promotion and the United States and Foreign Commercial Service; and not less than $26,922,000 shall be for Executive Direction and Administration: 
Provided further, That not less than $7,000,000 shall be for the Office of China Compliance, and not less than $4,400,000 shall be for the China Countervailing Duty Group: 
Provided further, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c)) shall apply in carrying out these activities without regard to section 5412 of the Omnibus Trade and Competitiveness Act of 1988 (15 U.S.C. 4912); and that for the purpose of this Act, contributions under the provisions of the Mutual Educational and Cultural Exchange Act of 1961 shall include payment for assessments for services provided as part of these activities.Bureau of Industry and SecurityOperations and Administration For necessary expenses for export administration and national security activities of the Department of Commerce, including costs associated with the performance of export administration field activities both domestically and abroad; full medical coverage for dependent members of immediate families of employees stationed overseas; employment of Americans and aliens by contract for services abroad; payment of tort claims, in the manner authorized in the first paragraph of 28 U.S.C. 2672 when such claims arise in foreign countries; not to exceed $13,500 for official representation expenses abroad; awards of compensation to informers under the Export Administration Act of 1979, and as authorized by 22 U.S.C. 401(b); and purchase of passenger motor vehicles for official use and motor vehicles for law enforcement use with special requirement vehicles eligible for purchase without regard to any price limitation otherwise established by law, $101,000,000, to remain available until expended: 
Provided, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c)) shall apply in carrying out these activities: 
Provided further, That payments and contributions collected and accepted for materials or services provided as part of such activities may be retained for use in covering the cost of such activities, and for providing information to the public with respect to the export administration and national security activities of the Department of Commerce and other export control programs of the United States and other governments.Economic development administrationEconomic development assistance programsFor grants for economic development assistance as provided by the Public Works and Economic Development Act of 1965, for trade adjustment assistance, for the cost of loan guarantees authorized by section 26 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3721), and for grants and loan guarantees authorized by section 27 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722), $220,000,000, to remain available until expended; of which $5,000,000 shall be for projects to facilitate the relocation, to the United States, of a source of employment located outside the United States; of which up to $5,000,000 shall be for loan guarantees under section 26; and of which up to $5,000,000 shall be for loan guarantees and grants under section 27: 
Provided, That the costs for loan guarantees, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
 Provided further, That these funds for loan guarantees under such sections 26 and 27 combined are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $70,000,000.Pursuant to section 703 of the Public Works and Economic Development Act (42 U.S.C. 3233), for an additional amount for Economic Development Assistance Programs for necessary expenses related to disaster relief, long-term recovery, and restoration of infrastructure in areas that received a major disaster designation in 2011 pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $200,000,000, to remain available until expended: 
Provided, That such amount is designated by Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.Salaries and expensesFor necessary expenses of administering the economic development assistance programs as provided for by law, $37,500,000: 
Provided, That these funds may be used to monitor projects approved pursuant to title I of the Public Works Employment Act of 1976, title II of the Trade Act of 1974, and the Community Emergency Drought Relief Act of 1977.Minority Business Development AgencyMinority Business DevelopmentFor necessary expenses of the Department of Commerce in fostering, promoting, and developing minority business enterprise, including expenses of grants, contracts, and other agreements with public or private organizations, $30,339,000.Economic and statistical analysisSalaries and expensesFor necessary expenses, as authorized by law, of economic and statistical analysis programs of the Department of Commerce, $96,000,000.Bureau of the censusSalaries and expensesFor expenses necessary for collecting, compiling, analyzing, preparing, and publishing statistics, provided for by law, $253,336,000: 
Provided, That from amounts provided herein, funds may be used for promotion, outreach, and marketing activities.Periodic censuses and programsFor necessary expenses to collect and publish statistics for periodic censuses and programs provided for by law, $690,000,000, to remain available until September 30, 2013: 
Provided, That $635,000,000 is appropriated from the general fund and $55,000,000 is derived from available unobligated balances from the Census Working Capital Fund: 
 Provided further, That from amounts provided herein, funds may be used for promotion, outreach, and marketing activities: 
Provided further, That within the amounts appropriated, $1,000,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to the Bureau of the Census.National telecommunications and information administrationSalaries and expensesFor necessary expenses, as provided for by law, of the National Telecommunications and Information Administration (NTIA), $45,568,000: 
Provided, That, notwithstanding 31 U.S.C. 1535(d), the Secretary of Commerce shall charge Federal agencies for costs incurred in spectrum management, analysis, operations, and related services, and such fees shall be retained and used as offsetting collections for costs of such spectrum services, to remain available until expended: 
Provided further, That the Secretary of Commerce is authorized to retain and use as offsetting collections all funds transferred, or previously transferred, from other Government agencies for all costs incurred in telecommunications research, engineering, and related activities by the Institute for Telecommunication Sciences of NTIA, in furtherance of its assigned functions under this paragraph, and such funds received from other Government agencies shall remain available until expended.Public telecommunications facilities, planning and constructionFor the administration of prior-year grants, recoveries and unobligated balances of funds previously appropriated are available for the administration of all open grants until their expiration.United states patent and trademark officeSalaries and expenses(Including transfers of funds)For necessary expenses of the United States Patent and Trademark Office (USPTO) provided for by law, including defense of suits instituted against the Under Secretary of Commerce for Intellectual Property and Director of the USPTO, $2,706,313,000 to remain available until expended: 
Provided, That the sum herein appropriated from the general fund shall be reduced as offsetting collections of fees and surcharges assessed and collected by the USPTO under any law are received during fiscal year 2012, so as to result in a fiscal year 2012 appropriation from the general fund estimated at $0: 
Provided further, That during fiscal year 2012, should the total amount of such offsetting collections be less than $2,706,313,000 this amount shall be reduced accordingly: 
Provided further, That any amount received in excess of $2,706,313,000 in fiscal year 2012 and deposited in the Patent and Trademark Fee Reserve Fund shall remain available until expended: 
Provided further, That the Director of USPTO shall submit a spending plan to the Committees on Appropriations of the House of Representatives and the Senate for any amounts made available by the preceding proviso and such spending plan shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: 
Provided further, That from amounts provided herein, not to exceed $900 shall be made available in fiscal year 2012 for official reception and representation expenses: 
Provided further, That in fiscal year 2012 from the amounts made available for Salaries and Expenses for the USPTO, the amounts necessary to pay (1) the difference between the percentage of basic pay contributed by the USPTO and employees under section 8334(a) of title 5, United States Code, and the normal cost percentage (as defined by section 8331(17) of that title) as provided by the Office of Personnel Management (OPM) for USPTO's specific use, of basic pay, of employees subject to subchapter III of chapter 83 of that title, and (2) the present value of the otherwise unfunded accruing costs, as determined by OPM for USPTO's specific use of post-retirement life insurance and post-retirement health benefits coverage for all USPTO employees who are enrolled in Federal Employees Health Benefits (FEHB) and Federal Employees Group Life Insurance (FEGLI), shall be transferred to the Civil Service Retirement and Disability Fund, the Employees Life Insurance Fund, and the Employees Health Benefits Fund, as appropriate, and shall be available for the authorized purposes of those accounts: 
 Provided further, That any differences between the present value factors published in OPM’s yearly 300 series benefit letters and the factors that OPM provides for USPTO’s specific use shall be recognized as an imputed cost on USPTO’s financial statements, where applicable: 
 Provided further, That, notwithstanding any other provision of law, all fees and surcharges assessed and collected by USPTO are available for USPTO only pursuant to section 42(c) of title 35, United States Code, as amended by section 22 of the Leahy-Smith America Invents Act (Public Law 112–29): 
Provided further, That within the amounts appropriated, $1,000,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to the USPTO.National institute of standards and technologyScientific and technical research and servicesFor necessary expenses of the National Institute of Standards and Technology, $567,000,000, to remain available until expended, of which not to exceed $9,000,000 may be transferred to the Working Capital Fund: 
Provided, That not to exceed $5,000 shall be for official reception and representation expenses.Industrial technology servicesFor necessary expenses of the Hollings Manufacturing Extension Partnership of the National Institute of Standards and Technology, $128,443,000, to remain available until expended.Construction of Research FacilitiesFor construction of new research facilities, including architectural and engineering design, and for renovation and maintenance of existing facilities, not otherwise provided for the National Institute of Standards and Technology, as authorized by 15 U.S.C. 278c–278e, $55,381,000, to remain available until expended: 
Provided, That the Secretary of Commerce shall include in the budget justification materials that the Secretary submits to Congress in support of the Department of Commerce budget (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) an estimate for each National Institute of Standards and Technology construction project having a total multi-year program cost of more than $5,000,000 and simultaneously the budget justification materials shall include an estimate of the budgetary requirements for each such project for each of the five subsequent fiscal years.National oceanic and atmospheric administrationOperations, research, and facilities(including transfer of funds)For necessary expenses of activities authorized by law for the National Oceanic and Atmospheric Administration, including maintenance, operation, and hire of aircraft and vessels; grants, contracts, or other payments to nonprofit organizations for the purposes of conducting activities pursuant to cooperative agreements; and relocation of facilities, $3,022,231,000, to remain available until September 30, 2013, except that funds provided for cooperative enforcement shall remain available until September 30, 2014: 
Provided, That fees and donations received by the National Ocean Service for the management of national marine sanctuaries may be retained and used for the salaries and expenses associated with those activities, notwithstanding 31 U.S.C. 3302: 
Provided further, That in addition, $109,098,000 shall be derived by transfer from the fund entitled Promote and Develop Fishery Products and Research Pertaining to American Fisheries: 
Provided further, That of the $3,139,329,000 provided for in direct obligations under this heading $3,022,231,000 is appropriated from the general fund, $109,098,000 is provided by transfer and $8,000,000 is derived from recoveries of prior year obligations: 
Provided further, That the total amount available for National Oceanic and Atmospheric Administration corporate services administrative support costs shall not exceed $230,738,000, of which $5,000,000 shall not be available until the Administrator provides the Committees on Appropriations of the House of Representatives and the Senate with revised and detailed lifecycle costs of all satellite programs funded under the Procurement, Acquisition and Construction account: 
Provided further, That any deviation from the amounts designated for specific activities in the statement accompanying this Act, or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act: 
Provided further, That in allocating grants under sections 306 and 306A of the Coastal Zone Management Act of 1972, as amended, no coastal State shall receive more than 5 percent or less than 1 percent of increased funds appropriated over the previous fiscal year.In addition, for necessary retired pay expenses under the Retired Serviceman's Family Protection and Survivor Benefits Plan, and for payments for the medical care of retired personnel and their dependents under the Dependents Medical Care Act (10 U.S.C. 55), such sums as may be necessary.Procurement, acquisition and constructionFor procurement, acquisition and construction of capital assets, including alteration and modification costs, of the National Oceanic and Atmospheric Administration, $1,817,094,000, to remain available until September 30, 2014, except that funds provided for construction of facilities shall remain available until expended: 
Provided, That of the $1,825,094,000 provided for in direct obligations under this heading, $1,817,094,000 is appropriated from the general fund and $8,000,000 is provided from recoveries of prior year obligations: 
Provided further, That any deviation from the amounts designated for specific activities in the statement accompanying this Act, or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act: 
Provided further, That the Secretary of Commerce shall include in budget justification materials that the Secretary submits to Congress in support of the Department of Commerce budget (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) an estimate for each National Oceanic and Atmospheric Administration procurement, acquisition or construction project having a total of more than $5,000,000 and simultaneously the budget justification shall include an estimate of the budgetary requirements for each such project for each of the 5 subsequent fiscal years: 
 Provided further, That, within the amounts appropriated, $1,000,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to satellite procurement, acquisition and construction.Pacific Coastal Salmon RecoveryFor necessary expenses associated with the restoration of Pacific salmon populations, $65,000,000, to remain available until September 30, 2013: 
Provided, That of the funds provided herein the Secretary of Commerce may issue grants to the States of Washington, Oregon, Idaho, Nevada, California, and Alaska, and federally recognized tribes of the Columbia River and Pacific Coast (including Alaska) for projects necessary for conservation of salmon and steelhead populations that are listed as threatened or endangered, or identified by a State as at-risk to be so-listed, for maintaining populations necessary for exercise of tribal treaty fishing rights or native subsistence fishing, or for conservation of Pacific coastal salmon and steelhead habitat, based on guidelines to be developed by the Secretary of Commerce: 
Provided further, That all funds shall be allocated based on scientific and other merit principles and shall not be available for marketing activities: 
Provided further, That funds disbursed to States shall be subject to a matching requirement of funds or documented in-kind contributions of at least 33 percent of the Federal funds.Fishermen's Contingency FundFor carrying out the provisions of title IV of Public Law 95–372, not to exceed $350,000, to be derived from receipts collected pursuant to that Act, to remain available until expended.Fisheries finance program accountSubject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2012, obligations of direct loans may not exceed $24,000,000 for Individual Fishing Quota loans and not to exceed $59,000,000 for traditional direct loans as authorized by the Merchant Marine Act of 1936: 
Provided, That none of the funds made available under this heading may be used for direct loans for any new fishing vessel that will increase the harvesting capacity in any United States fishery.Departmental ManagementSalaries and ExpensesFor expenses necessary for the departmental management of the Department of Commerce provided for by law, including not to exceed $4,500 for official reception and representation, $57,000,000: 
Provided, That the Secretary of Commerce shall establish a task force on job repatriation and manufacturing growth and shall produce a report on related incentive strategies and implementation plans.renovation and modernizationFor expenses necessary, including blast windows, for the renovation and modernization of Department of Commerce facilities, $5,000,000, to remain available until expended.Office of Inspector GeneralFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $26,946,000.General provisions—Department of commerce(including rescission) 
101.During the current fiscal year, applicable appropriations and funds made available to the Department of Commerce by this Act shall be available for the activities specified in the Act of October 26, 1949 (15 U.S.C. 1514), to the extent and in the manner prescribed by the Act, and, notwithstanding 31 U.S.C. 3324, may be used for advanced payments not otherwise authorized only upon the certification of officials designated by the Secretary of Commerce that such payments are in the public interest. 
102.During the current fiscal year, appropriations made available to the Department of Commerce by this Act for salaries and expenses shall be available for hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; services as authorized by 5 U.S.C. 3109; and uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901–5902). 
103.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Commerce in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: 
Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: 
Provided further, That the Secretary of Commerce shall notify the Committees on Appropriations at least 15 days in advance of the acquisition or disposal of any capital asset (including land, structures, and equipment) not specifically provided for in this Act or any other law appropriating funds for the Department of Commerce. 
104.Any costs incurred by a department or agency funded under this title resulting from personnel actions taken in response to funding reductions included in this title or from actions taken for the care and protection of loan collateral or grant property shall be absorbed within the total budgetary resources available to such department or agency: 
Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: 
Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. 
105. 
(a)For purposes of this section— 
(1)the term Under Secretary means Under Secretary of Commerce for Oceans and Atmosphere; 
(2)the term appropriate congressional committees means— 
(A)the Committee on Appropriations and the Committee on Commerce, Science, and Transportation of the Senate; and 
(B)the Committee on Appropriations and the Committee on Science, Space and Technology of the House of Representatives; 
(3)the term satellite means the satellites proposed to be acquired for the National Oceanic and Atmospheric Administration (NOAA); 
(4)the term development means the phase of a program following the formulation phase and beginning with the approval to proceed to implementation, as defined in NOAA Administrative Order 216–108, Department of Commerce Administrative Order 208–3, and NASA's Procedural Requirements 7120.5c, dated March 22, 2005; 
(5)the term development cost means the total of all costs, including construction of facilities and civil servant costs, from the period beginning with the approval to proceed to implementation through the achievement of operational readiness, without regard to funding source or management control, for the life of the program; 
(6)the term life-cycle cost means the total of the direct, indirect, recurring, and nonrecurring costs, including the construction of facilities and civil servant costs, and other related expenses incurred or estimated to be incurred in the design, development, verification, production, operation, maintenance, support, and retirement of a program over its planned lifespan, without regard to funding source or management control; 
(7)the term major program means an activity approved to proceed to implementation that has an estimated life-cycle cost of more than $250,000,000; and 
(8)the term baseline means the program as set following contract award and preliminary design review of the space and ground systems. 
(b) 
(1)NOAA shall not enter into a contract for development of a major program, unless the Under Secretary determines that— 
(A)the technical, cost, and schedule risks of the program are clearly identified and the program has developed a plan to manage those risks; 
(B)the technologies required for the program have been demonstrated in a relevant laboratory or test environment; 
(C)the program complies with all relevant policies, regulations, and directives of NOAA and the Department of Commerce; 
(D)the program has demonstrated a high likelihood of accomplishing its intended goals; and 
(E)the acquisition of satellites for use in the program represents a good value to accomplishing NOAA’s mission. 
(2)The Under Secretary shall transmit a report describing the basis for the determination required under paragraph (1) to the appropriate congressional committees at least 30 days before entering into a contract for development under a major program. 
(3)The Under Secretary may not delegate the determination requirement under this subsection, except in cases in which the Under Secretary has a conflict of interest. 
(c) 
(1)Annually, at the same time as the President’s annual budget submission to the Congress, the Under Secretary shall transmit to the appropriate congressional committees a report that includes the information required by this section for the satellite development program for which NOAA proposes to expend funds in the subsequent fiscal year. The report under this paragraph shall be known as the Major Program Annual Report. 
(2)The first Major Program Annual Report for NOAA’s satellite development program shall include a Baseline Report that shall, at a minimum, include— 
(A)the purposes of the program and key technical characteristics necessary to fulfill those purposes; 
(B)an estimate of the life-cycle cost for the program, with a detailed breakout of the development cost, program reserves, and an estimate of the annual costs until development is completed; 
(C)the schedule for development, including key program milestones; 
(D)the plan for mitigating technical, cost, and schedule risks identified in accordance with subsection (b)(1)(A); and 
(E)the name of the person responsible for making notifications under subsection (d), who shall be an individual whose primary responsibility is overseeing the program. 
(3)For the major program for which a Baseline Report has been submitted, subsequent Major Program Annual Reports shall describe any changes to the information that had been provided in the Baseline Report, and the reasons for those changes. 
(d) 
(1)The individual identified under subsection (c)(2)(E) shall immediately notify the Under Secretary any time that individual has reasonable cause to believe that, for the major program for which he or she is responsible, the development cost of the program has exceeded the estimate provided in the Baseline Report of the program by 20 percent or more. 
(2)Not later than 30 days after the notification required under paragraph (1), the individual identified under subsection (c)(2)(E) shall transmit to the Under Secretary a written notification explaining the reasons for the change in the cost of the program for which notification was provided under paragraph (1). 
(3)Not later than 15 days after the Under Secretary receives a written notification under paragraph (2), the Under Secretary shall transmit the notification to the appropriate congressional committees. 
(e)Not later than 30 days after receiving a written notification under subsection (d)(2), the Under Secretary shall determine whether the development cost of the program has exceeded the estimate provided in the Baseline Report of the program by 20 percent or more. If the determination is affirmative, the Under Secretary shall— 
(1)transmit to the appropriate congressional committees, not later than 15 days after making the determination, a report that includes— 
(A)a description of the increase in cost and a detailed explanation for the increase; 
(B)a description of actions taken or proposed to be taken in response to the cost increase; and 
(C)a description of any impacts the cost increase, or the actions described under subparagraph (B), will have on any other program within NOAA; and 
(2)if the Under Secretary intends to continue with the program, promptly initiate an analysis of the program, which shall include, at a minimum— 
(A)the projected cost and schedule for completing the program if current requirements of the program are not modified; 
(B)the projected cost and the schedule for completing the program after instituting the actions described under paragraph (1)(B); and 
(C)a description of, and the projected cost and schedule for, a broad range of alternatives to the program. 
(f)NOAA shall complete an analysis initiated under paragraph (2) not later than 6 months after the Under Secretary makes a determination under this subsection. The Under Secretary shall transmit the analysis to the appropriate congressional committees not later than 30 days after its completion. 
106.Notwithstanding any other law, the Secretary may furnish services (including but not limited to utilities, telecommunications, and security services) necessary to support the operation, maintenance, and improvement of space that persons, firms or organizations are authorized pursuant to the Public Buildings Cooperative Use Act of 1976 or other authority to use or occupy in the Herbert C. Hoover Building, Washington, DC, or other buildings, the maintenance, operation, and protection of which has been delegated to the Secretary from the Administrator of General Services pursuant to the Federal Property and Administrative Services Act of 1949, as amended, on a reimbursable or non-reimbursable basis. Amounts received as reimbursement for services provided under this section or the authority under which the use or occupancy of the space is authorized, up to $200,000, shall be credited to the appropriation or fund which initially bears the costs of such services. 
107.Nothing in this title shall be construed to prevent a grant recipient from deterring child pornography, copyright infringement, or any other unlawful activity over its networks. 
108.The Administrator of the National Oceanic and Atmospheric Administration is authorized to use, with their consent, with reimbursement and subject to the limits of available appropriations, the land, services, equipment, personnel, and facilities of any department, agency or instrumentality of the United States, or of any State, local government, Indian tribal government, Territory or possession, or of any political subdivision thereof, or of any foreign government or international organization for purposes related to carrying out the responsibilities of any statute administered by the National Oceanic and Atmospheric Administration.(Rescission) 
109.All balances in the Coastal Zone Management Fund, whether unobligated or unavailable, are hereby permanently rescinded, and notwithstanding section 308(b) of the Coastal Zone Management Act of 1972, as amended (16 U.S.C. 1456a), any future payments to the Fund made pursuant to sections 307 (16 U.S.C. 1456) and 308 (16 U.S.C. 1456a) of the Coastal Zone Management Act of 1972, as amended, shall, in this fiscal year and any future fiscal years, be treated in accordance with the Federal Credit Reform Act of 1990, as amended. 
110.There is established in the Treasury a non-interest bearing fund to be known as the Fisheries Enforcement Asset Forfeiture Fund, which shall consist of all sums received as fines, penalties, and forfeitures of property for violations of any provisions of 16 U.S.C. chapter 38 or of any other marine resource law enforced by the Secretary of Commerce, including the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et seq.) and with the exception of collections pursuant to 16 U.S.C. 1437, which are currently deposited in the Operations, Research, and Facilities account: 
Provided, That all unobligated balances that have been collected pursuant to 16 U.S.C. 1861 or any other marine resource law enforced by the Secretary of Commerce with the exception of 16 U.S.C. 1437 shall be transferred from the Operations, Research, and Facilities account into the Fisheries Enforcement Asset Forfeiture Fund and shall remain available until expended. 
111.There is established in the Treasury a non-interest bearing fund to be known as the Sanctuaries Enforcement Asset Forfeiture Fund, which shall consist of all sums received as fines, penalties, and forfeitures of property for violations of any provisions of 16 U.S.C. chapter 38, which are currently deposited in the Operations, Research, and Facilities account: 
Provided, That all unobligated balances that have been collected pursuant to 16 U.S.C. 1437 shall be transferred from the Operations, Research, and Facilities account into the Sanctuaries Enforcement Asset Forfeiture Fund and shall remain available until expended. 
112.The Department of Commerce shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate, beginning with October 2011 data, on any official travel to China by any employee of the U.S. Department of Commerce, including the purpose of such travel. 
113. 
(a)The U.S. Participating Territories of the Commission for the Conservation and Management of Highly Migratory Fish Stocks in the Western and Central Pacific Ocean (Commission) are each authorized to use, assign, allocate, and manage catch limits of highly migratory fish stocks, or fishing effort limits, agreed to by the Commission through arrangements with U.S. vessels with permits issued under the Pelagics Fishery Management Plan of the Western Pacific Region. Vessels under such arrangements are integral to the domestic fisheries of the U.S. Participating Territories provided that such arrangements shall impose no requirements regarding where such vessels must fish or land their catch and shall be funded by deposits to the Western Pacific Sustainable Fisheries Fund in support of fisheries development projects identified in a Territory’s Marine Conservation Plan and adopted pursuant to section 204 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1824). The Secretary of Commerce shall attribute catches made by vessels operating under such arrangements to the U.S. Participating Territories for the purposes of annual reporting to the Commission. 
(b)The Western Pacific Regional Fisheries Management Council— 
(1)is authorized to accept and deposit into the Western Pacific Sustainable Fisheries Fund funding for arrangements pursuant to subsection (a); 
(2)shall use amounts deposited under paragraph (1) that are attributable to a particular U.S. Participating Territory only for implementation of that Territory’s Marine Conservation Plan adopted pursuant to section 204 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1824); and 
(3)shall recommend an amendment to the Pelagics Fishery Management Plan for the Western Pacific Region, and associated regulations, to implement this section. 
(c)Subsection (a) shall remain in effect until the earlier of December 31, 2012, or such time as— 
(1)the Western Pacific Regional Fishery Management Council recommends an amendment to the Pelagics Fishery Management Plan for the Western Pacific Region, and implementing regulations, to the Secretary of Commerce that authorize use, assignment, allocation, and management of catch limits of highly migratory fish stocks, or fishing effort limits, established by the Commission and applicable to U.S. Participating Territories; 
(2)the Secretary of Commerce approves the amendment as recommended; and 
(3)such implementing regulations become effective. 
This title may be cited as the Department of Commerce Appropriations Act, 2012. 
IIDepartment of JusticeGeneral AdministrationSalaries and ExpensesFor expenses necessary for the administration of the Department of Justice, $110,822,000, of which not to exceed $4,000,000 for security and construction of Department of Justice facilities shall remain available until expended.National Drug Intelligence CenterFor necessary expenses of the National Drug Intelligence Center, $20,000,000.Justice Information Sharing TechnologyFor necessary expenses for information sharing technology, including planning, development, deployment and departmental direction, $44,307,000, to remain available until expended.Tactical law enforcement wireless communicationsFor the costs of developing and implementing communications systems supporting Federal law enforcement and for the costs of operations and maintenance of existing Land Mobile Radio legacy systems, $87,000,000, to remain available until expended: 
Provided, That the Attorney General shall transfer to this account all funds made available to the Department of Justice for the purchase of portable and mobile radios: 
Provided further, That any transfer pursuant to the previous proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Administrative review and appeals(including transfer of funds)For expenses necessary for the administration of pardon and clemency petitions and immigration-related activities, $305,000,000, of which $4,000,000 shall be derived by transfer from the Executive Office for Immigration Review fees deposited in the Immigration Examinations Fee account.Detention trusteeFor necessary expenses of the Federal Detention Trustee, $1,580,595,000, to remain available until expended: 
Provided, That the Trustee shall be responsible for managing the Justice Prisoner and Alien Transportation System: 
Provided further, That not to exceed $20,000,000 shall be considered funds appropriated for State and local law enforcement assistance pursuant to 18 U.S.C. 4013(b).Office of inspector generalFor necessary expenses of the Office of Inspector General, $84,199,000, including not to exceed $10,000 to meet unforeseen emergencies of a confidential character.United States Parole CommissionSalaries and ExpensesFor necessary expenses of the United States Parole Commission as authorized, $12,833,000.Legal activitiesSalaries and expenses, general legal activitiesFor expenses necessary for the legal activities of the Department of Justice, not otherwise provided for, including not to exceed $20,000 for expenses of collecting evidence, to be expended under the direction of, and to be accounted for solely under the certificate of, the Attorney General; and rent of private or Government-owned space in the District of Columbia, $863,367,000, of which not to exceed $10,000,000 for litigation support contracts shall remain available until expended: 
Provided, That of the total amount appropriated, not to exceed $9,000 shall be available to INTERPOL Washington for official reception and representation expenses: 
Provided further, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for litigation activities of the Civil Division, the Attorney General may transfer such amounts to Salaries and Expenses, General Legal Activities from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: 
Provided further, That any transfer pursuant to the previous proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: 
Provided further, That of the amount appropriated, such sums as may be necessary shall be available to reimburse the Office of Personnel Management for salaries and expenses associated with the election monitoring program under section 8 of the Voting Rights Act of 1965 (42 U.S.C. 1973f): 
Provided further, That of the amounts provided under this heading for the election monitoring program, $3,390,000 shall remain available until expended.In addition, for reimbursement of expenses of the Department of Justice associated with processing cases under the National Childhood Vaccine Injury Act of 1986, not to exceed $7,833,000, to be appropriated from the Vaccine Injury Compensation Trust Fund.Salaries and expenses, antitrust divisionFor expenses necessary for the enforcement of antitrust and kindred laws, $159,587,000, to remain available until expended: 
Provided, That notwithstanding any other provision of law, fees collected for premerger notification filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the year of collection (and estimated to be $108,000,000 in fiscal year 2012), shall be retained and used for necessary expenses in this appropriation, and shall remain available until expended: 
Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting collections are received during fiscal year 2012, so as to result in a final fiscal year 2012 appropriation from the general fund estimated at $51,587,000.Salaries and Expenses, United States AttorneysFor necessary expenses of the Offices of the United States Attorneys, including inter-governmental and cooperative agreements, $1,960,000,000: 
Provided, That of the total amount appropriated, not to exceed $7,200 shall be available for official reception and representation expenses: 
Provided further, That not to exceed $25,000,000 shall remain available until expended: 
Provided further, That each United States Attorney shall establish or participate in a United States Attorney-led task force on human trafficking.United states trustee system fundFor necessary expenses of the United States Trustee Program, as authorized, $223,258,000, to remain available until expended and to be derived from the United States Trustee System Fund: 
Provided, That notwithstanding any other provision of law, deposits to the Fund shall be available in such amounts as may be necessary to pay refunds due depositors: 
Provided further, That, notwithstanding any other provision of law, $223,258,000 of offsetting collections pursuant to 28 U.S.C. 589a(b) shall be retained and used for necessary expenses in this appropriation and shall remain available until expended: 
Provided further, That the sum herein appropriated from the Fund shall be reduced as such offsetting collections are received during fiscal year 2012, so as to result in a final fiscal year 2012 appropriation from the Fund estimated at $0.Salaries and expenses, foreign claims settlement commissionFor expenses necessary to carry out the activities of the Foreign Claims Settlement Commission, including services as authorized by section 3109 of title 5, United States Code, $2,000,000.Fees and Expenses of WitnessesFor fees and expenses of witnesses, for expenses of contracts for the procurement and supervision of expert witnesses, for private counsel expenses, including advances, and for expenses of foreign counsel, $270,000,000, to remain available until expended, of which not to exceed $10,000,000 is for construction of buildings for protected witness safesites; not to exceed $3,000,000 is for the purchase and maintenance of armored and other vehicles for witness security caravans; and not to exceed $11,000,000 is for the purchase, installation, maintenance, and upgrade of secure telecommunications equipment and a secure automated information network to store and retrieve the identities and locations of protected witnesses.Salaries and Expenses, Community Relations ServiceFor necessary expenses of the Community Relations Service, $11,456,000: 
Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for conflict resolution and violence prevention activities of the Community Relations Service, the Attorney General may transfer such amounts to the Community Relations Service, from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: 
Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Assets Forfeiture FundFor expenses authorized by 28 U.S.C. 524(c)(1)(B), (F), and (G), $20,948,000, to be derived from the Department of Justice Assets Forfeiture Fund.United states marshals serviceSalaries and expensesFor necessary expenses of the United States Marshals Service, $1,174,000,000; of which not to exceed $10,000,000 shall be available for necessary expenses for increased deputy marshals and staff related to border enforcement initiatives, not to exceed $6,000 shall be available for official reception and representation expenses, and not to exceed $15,000,000 shall remain available until expended.ConstructionFor construction in space controlled, occupied or utilized by the United States Marshals Service for prisoner holding and related support, $15,000,000, to remain available until expended, of which not to exceed $8,250,000 shall be available for detention upgrades at Federal courthouses to support border enforcement initiatives.National security divisionSalaries and expensesFor expenses necessary to carry out the activities of the National Security Division, $87,000,000; of which not to exceed $5,000,000 for information technology systems shall remain available until expended: 
Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for the activities of the National Security Division, the Attorney General may transfer such amounts to this heading from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: 
Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Interagency Law EnforcementInteragency Crime and Drug EnforcementFor necessary expenses for the identification, investigation, and prosecution of individuals associated with the most significant drug trafficking and affiliated money laundering organizations not otherwise provided for, to include inter-governmental agreements with State and local law enforcement agencies engaged in the investigation and prosecution of individuals involved in organized crime drug trafficking, $527,512,000, of which $50,000,000 shall remain available until expended: 
Provided, That any amounts obligated from appropriations under this heading may be used under authorities available to the organizations reimbursed from this appropriation.Federal bureau of investigationSalaries and expensesFor necessary expenses of the Federal Bureau of Investigation for detection, investigation, and prosecution of crimes against the United States, $8,036,991,000, of which not to exceed $150,000,000 shall remain available until expended: 
Provided, That not to exceed $184,500 shall be available for official reception and representation expenses.ConstructionFor necessary expenses, to include the cost of equipment, furniture, and information technology requirements, related to construction or acquisition of buildings, facilities and sites by purchase, or as otherwise authorized by law; conversion, modification and extension of Federally-owned buildings; preliminary planning and design of projects; and operation and maintenance of secure work environment facilities and secure networking capabilities; $80,982,000, to remain available until expended.Drug Enforcement AdministrationSalaries and ExpensesFor necessary expenses of the Drug Enforcement Administration, including not to exceed $70,000 to meet unforeseen emergencies of a confidential character pursuant to 28 U.S.C. 530C; and expenses for conducting drug education and training programs, including travel and related expenses for participants in such programs and the distribution of items of token value that promote the goals of such programs, $2,025,000,000; of which not to exceed $75,000,000 shall remain available until expended and not to exceed $90,000 shall be available for official reception and representation expenses.ConstructionFor necessary expenses, to include the cost of equipment, furniture, and information technology requirements, related to construction or acquisition of buildings and of the operation and maintenance of secure work environment facilities and secure networking capabilities, $10,000,000, to remain available until expended.Bureau of Alcohol, Tobacco, Firearms and ExplosivesSalaries and ExpensesFor necessary expenses of the Bureau of Alcohol, Tobacco, Firearms and Explosives, for training of State and local law enforcement agencies with or without reimbursement, including training in connection with the training and acquisition of canines for explosives and fire accelerants detection; and for provision of laboratory assistance to State and local law enforcement agencies, with or without reimbursement, $1,152,000,000, of which not to exceed $36,000 shall be for official reception and representation expenses, not to exceed $1,000,000 shall be available for the payment of attorneys' fees as provided by section 924(d)(2) of title 18, United States Code, and not to exceed $15,000,000 shall remain available until expended: 
Provided, That no funds appropriated herein or hereafter shall be available for salaries or administrative expenses in connection with consolidating or centralizing, within the Department of Justice, the records, or any portion thereof, of acquisition and disposition of firearms maintained by Federal firearms licensees: 
Provided further, That no funds appropriated herein shall be used to pay administrative expenses or the compensation of any officer or employee of the United States to implement an amendment or amendments to 27 CFR 478.118 or to change the definition of Curios or relics in 27 CFR 478.11 or remove any item from ATF Publication 5300.11 as it existed on January 1, 1994: 
Provided further, That none of the funds appropriated herein shall be available to investigate or act upon applications for relief from Federal firearms disabilities under 18 U.S.C. 925(c): 
Provided further, That such funds shall be available to investigate and act upon applications filed by corporations for relief from Federal firearms disabilities under section 925(c) of title 18, United States Code: 
Provided further, That no funds made available by this or any other Act may be used to transfer the functions, missions, or activities of the Bureau of Alcohol, Tobacco, Firearms and Explosives to other agencies or Departments: 
Provided further, That, during the current fiscal year and in each fiscal year thereafter, no funds appropriated under this or any other Act may be used to disclose part or all of the contents of the Firearms Trace System database maintained by the National Trace Center of the Bureau of Alcohol, Tobacco, Firearms and Explosives or any information required to be kept by licensees pursuant to section 923(g) of title 18, United States Code, or required to be reported pursuant to paragraphs (3) and (7) of such section, except to: (1) a Federal, State, local, or tribal law enforcement agency, or a Federal, State, or local prosecutor; or (2) a foreign law enforcement agency solely in connection with or for use in a criminal investigation or prosecution; or (3) a Federal agency for a national security or intelligence purpose; unless such disclosure of such data to any of the entities described in (1), (2) or (3) of this proviso would compromise the identity of any undercover law enforcement officer or confidential informant, or interfere with any case under investigation; and no person or entity described in (1), (2) or (3) shall knowingly and publicly disclose such data; and all such data shall be immune from legal process, shall not be subject to subpoena or other discovery, shall be inadmissible in evidence, and shall not be used, relied on, or disclosed in any manner, nor shall testimony or other evidence be permitted based on the data, in a civil action in any State (including the District of Columbia) or Federal court or in an administrative proceeding other than a proceeding commenced by the Bureau of Alcohol, Tobacco, Firearms and Explosives to enforce the provisions of chapter 44 of such title, or a review of such an action or proceeding; except that this proviso shall not be construed to prevent: (A) the disclosure of statistical information concerning total production, importation, and exportation by each licensed importer (as defined in section 921(a)(9) of such title) and licensed manufacturer (as defined in section 921(a)(10) of such title); (B) the sharing or exchange of such information among and between Federal, State, local, or foreign law enforcement agencies, Federal, State, or local prosecutors, and Federal national security, intelligence, or counterterrorism officials; or (C) the publication of annual statistical reports on products regulated by the Bureau of Alcohol, Tobacco, Firearms and Explosives, including total production, importation, and exportation by each licensed importer (as so defined) and licensed manufacturer (as so defined), or statistical aggregate data regarding firearms traffickers and trafficking channels, or firearms misuse, felons, and trafficking investigations: 
Provided further, That no funds made available by this or any other Act shall be expended to promulgate or implement any rule requiring a physical inventory of any business licensed under section 923 of title 18, United States Code: 
Provided further, That, hereafter, no funds made available by this or any other Act may be used to electronically retrieve information gathered pursuant to 18 U.S.C. 923(g)(4) by name or any personal identification code: 
Provided further, That no funds authorized or made available under this or any other Act may be used to deny any application for a license under section 923 of title 18, United States Code, or renewal of such a license due to a lack of business activity, provided that the applicant is otherwise eligible to receive such a license, and is eligible to report business income or to claim an income tax deduction for business expenses under the Internal Revenue Code of 1986.Federal prison systemSalaries and expenses(Including Transfer of Funds)For necessary expenses of the Federal Prison System for the administration, operation, and maintenance of Federal penal and correctional institutions, including purchase (not to exceed 835, of which 808 are for replacement only) and hire of law enforcement and passenger motor vehicles, and for the provision of technical assistance and advice on corrections related issues to foreign governments, $6,551,281,000: 
Provided, That the Attorney General may transfer to the Health Resources and Services Administration such amounts as may be necessary for direct expenditures by that Administration for medical relief for inmates of Federal penal and correctional institutions: 
Provided further, That the Director of the Federal Prison System, where necessary, may enter into contracts with a fiscal agent or fiscal intermediary claims processor to determine the amounts payable to persons who, on behalf of the Federal Prison System, furnish health services to individuals committed to the custody of the Federal Prison System: 
Provided further, That not to exceed $5,400 shall be available for official reception and representation expenses: 
Provided further, That not to exceed $50,000,000 shall remain available for necessary operations until September 30, 2013: 
Provided further, That, of the amounts provided for contract confinement, not to exceed $20,000,000 shall remain available until expended to make payments in advance for grants, contracts and reimbursable agreements, and other expenses authorized by section 501(c) of the Refugee Education Assistance Act of 1980 (8 U.S.C. 1522 note), for the care and security in the United States of Cuban and Haitian entrants: 
Provided further, That the Director of the Federal Prison System may accept donated property and services relating to the operation of the prison card program from a not-for-profit entity which has operated such program in the past notwithstanding the fact that such not-for-profit entity furnishes services under contracts to the Federal Prison System relating to the operation of pre-release services, halfway houses, or other custodial facilities.Buildings and facilitiesFor planning, acquisition of sites and construction of new facilities; purchase and acquisition of facilities and remodeling, and equipping of such facilities for penal and correctional use, including all necessary expenses incident thereto, by contract or force account; and constructing, remodeling, and equipping necessary buildings and facilities at existing penal and correctional institutions, including all necessary expenses incident thereto, by contract or force account, $90,000,000, to remain available until expended, of which not less than $66,965,000 shall be available only for modernization, maintenance and repair, and of which not to exceed $14,000,000 shall be available to construct areas for inmate work programs: 
Provided, That labor of United States prisoners may be used for work performed under this appropriation.Federal prison industries, incorporatedThe Federal Prison Industries, Incorporated, is hereby authorized to make such expenditures, within the limits of funds and borrowing authority available, and in accord with the law, and to make such contracts and commitments, without regard to fiscal year limitations as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the program set forth in the budget for the current fiscal year for such corporation, including purchase (not to exceed five for replacement only) and hire of passenger motor vehicles.Limitation on administrative expenses, federal prison industries, incorporatedNot to exceed $2,700,000 of the funds of the Federal Prison Industries, Incorporated shall be available for its administrative expenses, and for services as authorized by section 3109 of title 5, United States Code, to be computed on an accrual basis to be determined in accordance with the corporation's current prescribed accounting system, and such amounts shall be exclusive of depreciation, payment of claims, and expenditures which such accounting system requires to be capitalized or charged to cost of commodities acquired or produced, including selling and shipping expenses, and expenses in connection with acquisition, construction, operation, maintenance, improvement, protection, or disposition of facilities and other property belonging to the corporation or in which it has an interest.State and local law enforcement activitiesOffice on violence against womenViolence against women prevention and prosecution programsFor grants, contracts, cooperative agreements, and other assistance for the prevention and prosecution of violence against women, as authorized by the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) (the 1968 Act); the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.) (the 1974 Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386) (the 2000 Act); and the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); and for related victims services, $412,500,000, to remain available until expended: 
Provided, That except as otherwise provided by law, not to exceed 3 percent of funds made available under this heading may be used for expenses related to evaluation, training, and technical assistance: 
Provided further, That of the amount provided— 
(1)$189,000,000 is for grants to combat violence against women, as authorized by part T of the 1968 Act; 
(2)$25,000,000 is for transitional housing assistance grants for victims of domestic violence, stalking or sexual assault as authorized by section 40299 of the 1994 Act; 
(3)$3,000,000 is for the National Institute of Justice for research and evaluation of violence against women and related issues addressed by grant programs of the Office on Violence Against Women; 
(4)$10,000,000 is for a grant program to provide services to advocate for and respond to youth victims of domestic violence, dating violence, sexual assault, and stalking; assistance to children and youth exposed to such violence; programs to engage men and youth in preventing such violence; and assistance to middle and high school students through education and other services related to such violence: 
Provided, That unobligated balances available for the programs authorized by sections 41201, 41204, 41303 and 41305 of the 1994 Act shall be available for this program: 
Provided further, That 10 percent of the total amount available for this grant program shall be available for grants under the program authorized by section 2015 of the 1968 Act; 
(5)$50,000,000 is for grants to encourage arrest policies as authorized by part U of the 1968 Act, of which $4,000,000 is for a homicide reduction initiative; 
(6)$23,000,000 is for sexual assault victims assistance, as authorized by section 41601 of the 1994 Act; 
(7)$34,000,000 is for rural domestic violence and child abuse enforcement assistance grants, as authorized by section 40295 of the 1994 Act; 
(8)$9,000,000 is for grants to reduce violent crimes against women on campus, as authorized by section 304 of the 2005 Act; 
(9)$41,000,000 is for legal assistance for victims, as authorized by section 1201 of the 2000 Act; 
(10)$4,250,000 is for enhanced training and services to end violence against and abuse of women in later life, as authorized by section 40802 of the 1994 Act; 
(11)$11,500,000 is for the safe havens for children program, as authorized by section 1301 of the 2000 Act; 
(12)$5,750,000 is for education and training to end violence against and abuse of women with disabilities, as authorized by section 1402 of the 2000 Act; 
(13)$4,500,000 is for the court training and improvements program, as authorized by section 41002 of the 1994 Act; 
(14)$1,000,000 is for the National Resource Center on Workplace Responses to assist victims of domestic violence, as authorized by section 41501 of the 1994 Act; 
(15)$1,000,000 is for analysis and research on violence against Indian women, including as authorized by section 904 of the 2005 Act; and 
(16)$500,000 is for the Office on Violence Against Women to establish a national clearinghouse that provides training and technical assistance on issues relating to sexual assault of American Indian and Alaska Native women.Office of Justice ProgramsResearch, evaluation, and statisticsFor grants, contracts, cooperative agreements, and other assistance authorized by title I of the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Juvenile Justice and Delinquency Prevention Act of 1974 (the 1974 Act); the Missing Children's Assistance Act (42 U.S.C. 5771 et seq.); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Justice for All Act of 2004 (Public Law 108–405); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647); the Second Chance Act of 2007 (Public Law 110–199); the Victims of Crime Act of 1984 (Public Law 98–473); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the PROTECT Our Children Act of 2008 (Public Law 110–401); subtitle D of title II of the Homeland Security Act of 2002 (Public Law 107–296) (the 2002 Act); and other programs; $113,000,000, to remain available until expended, of which— 
(1)$45,000,000 is for criminal justice statistics programs, and other activities, as authorized by part C of title I of the 1968 Act, of which $36,000,000 is for the administration and redesign of the National Crime Victimization Survey; 
(2)$40,000,000 is for research, development, and evaluation programs, and other activities as authorized by part B of title I of the 1968 Act and subtitle D of title II of the 2002 Act: 
Provided, That of the amounts provided under this heading, $5,000,000 is transferred directly to the National Institute of Standards and Technology’s Office of Law Enforcement Standards from the National Institute of Justice for research, testing and evaluation programs; 
(3)$1,000,000 is for an evaluation clearinghouse program; and 
(4)$27,000,000 is for regional information sharing activities, as authorized by part M of title I of the 1968 Act.State and local law enforcement assistanceFor grants, contracts, cooperative agreements, and other assistance authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Justice for All Act of 2004 (Public Law 108–405); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Trafficking Victims Protection Reauthorization Act of 2005 (Public Law 109–164); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386); the NICS Improvement Amendments Act of 2007 (Public Law 110–180); subtitle D of title II of the Homeland Security Act of 2002 (Public Law 107–296) (the 2002 Act); the Second Chance Act of 2007 (Public Law 110–199); the Prioritizing Resources and Organization for Intellectual Property Act of 2008 (Public Law 110–403); the Victims of Crime Act of 1984 (Public Law 98–473); the Mentally Ill Offender Treatment and Crime Reduction Reauthorization and Improvement Act of 2008 (Public Law 110–416); and other programs; $1,162,500,000, to remain available until expended as follows— 
(1)$470,000,000 for the Edward Byrne Memorial Justice Assistance Grant program as authorized by subpart 1 of part E of title I of the 1968 Act (except that section 1001(c), and the special rules for Puerto Rico under section 505(g), of title I of the 1968 Act shall not apply for purposes of this Act), of which, notwithstanding such subpart 1, $2,000,000 is for a program to improve State and local law enforcement intelligence capabilities including antiterrorism training and training to ensure that constitutional rights, civil liberties, civil rights, and privacy interests are protected throughout the intelligence process, $4,000,000 is for a State and local assistance help desk and diagnostic center program, $2,000,000 is for a Preventing Violence Against Law Enforcement Officer Resilience and Survivability Initiative (VALOR), $4,000,000 is for use by the National Institute of Justice for research targeted toward developing a better understanding of the domestic radicalization phenomenon, and advancing evidence-based strategies for effective intervention and prevention, $6,000,000 is for activities related to comprehensive criminal justice reform and recidivism reduction efforts by States, and $100,000,000 is for law enforcement and related security costs, including overtime, associated with the two principal 2012 Presidential Candidate Nominating Conventions; 
(2)$240,000,000 for the State Criminal Alien Assistance Program, as authorized by section 241(i)(5) of the Immigration and Nationality Act (8 U.S.C. 1231(i)(5)): 
Provided, That no jurisdiction shall request compensation for any cost greater than the actual cost for Federal immigration and other detainees housed in State and local detention facilities; 
(3)$10,000,000 for a border prosecutor initiative to reimburse State, county, parish, tribal, or municipal governments for costs associated with the prosecution of criminal cases declined by local offices of the United States Attorneys; 
(4)$15,000,000 for competitive grants to improve the functioning of the criminal justice system, to prevent or combat juvenile delinquency, and to assist victims of crime (other than compensation); 
(5)$10,500,000 for victim services programs for victims of trafficking, as authorized by section 107(b)(2) of Public Law 106–386 and for programs authorized under Public Law 109–164; 
(6)$35,000,000 for Drug Courts, as authorized by section 1001(a)(25)(A) of title I of the 1968 Act; 
(7)$9,000,000 for mental health courts and adult and juvenile collaboration program grants, as authorized by parts V and HH of title I of the 1968 Act, and the Mentally Ill Offender Treatment and Crime Reduction Reauthorization and Improvement Act of 2008 (Public Law 110–416); 
(8)$10,000,000 for grants for Residential Substance Abuse Treatment for State Prisoners, as authorized by part S of title I of the 1968 Act; 
(9)$3,000,000 for the Capital Litigation Improvement Grant Program, as authorized by section 426 of Public Law 108–405, and for grants for wrongful conviction review; 
(10)$7,000,000 for economic, high technology and Internet crime prevention grants, including as authorized by section 401 of Public Law 110–403; 
(11)$4,000,000 for a student loan repayment assistance program pursuant to section 952 of Public Law 110–315; 
(12)$20,000,000 for sex offender management assistance, as authorized by the Adam Walsh Act and the Violent Crime Control Act of 1994 (Public Law 103–322) and related activities; 
(13)$10,000,000 for an initiative relating to children exposed to violence; 
(14)$15,000,000 for an Edward Byrne Memorial criminal justice innovation program; 
(15)$24,000,000 for the matching grant program for law enforcement armor vests, as authorized by section 2501 of title I of the 1968 Act: 
Provided, That $1,500,000 is transferred directly to the National Institute of Standards and Technology’s Office of Law Enforcement Standards for research, testing and evaluation programs; 
(16)$1,000,000 for the National Sex Offender Public Web site; 
(17)$5,000,000 for competitive and evidence-based programs to reduce gun crime and gang violence; 
(18)$5,000,000 for grants to assist State and tribal governments as authorized by the NICS Improvement Amendments Act of 2007 (Public Law 110–180); 
(19)$6,000,000 for the National Criminal History Improvement Program for grants to upgrade criminal records; 
(20)$12,000,000 for Paul Coverdell Forensic Sciences Improvement Grants under part BB of title I of the 1968 Act; 
(21)$125,000,000 for DNA-related and forensic programs and activities, of which— 
(A)$117,000,000 is for a DNA analysis and capacity enhancement program and for other local, State, and Federal forensic activities, including the purposes authorized under section 2 of the DNA Analysis Backlog Elimination Act of 2000 (the Debbie Smith DNA Backlog Grant Program); 
(B)$4,000,000 is for the purposes described in the Kirk Bloodsworth Post-Conviction DNA Testing Program (Public Law 108–405, section 412); and 
(C)$4,000,000 is for Sexual Assault Forensic Exam Program Grants, including as authorized by section 304 of Public Law 108–405; 
(22)$4,500,000 for the court-appointed special advocate program, as authorized by section 217 of the 1990 Act; 
(23)$38,000,000 for assistance to Indian tribes; 
(24)$1,000,000 for the purposes described in the Missing Alzheimer's Disease Patient Alert Program (section 240001 of the 1994 Act); 
(25)$7,000,000 for a program to monitor prescription drugs and scheduled listed chemical products; 
(26)$12,500,000 for prison rape prevention and prosecution and other programs, as authorized by the Prison Rape Elimination Act of 2003 (Public Law 108–79); and 
(27)$63,000,000 for offender reentry programs and research, as authorized by the Second Chance Act of 2007 (Public Law 110–199), of which not to exceed $4,000,000 is for a program to improve State, local, and tribal probation supervision efforts and strategies: 
Provided,  That if a unit of local government uses any of the funds made available under this heading to increase the number of law enforcement officers, the unit of local government will achieve a net gain in the number of law enforcement officers who perform non-administrative public sector safety service.Juvenile justice programsFor grants, contracts, cooperative agreements, and other assistance authorized by the Juvenile Justice and Delinquency Prevention Act of 1974 (the 1974 Act); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Missing Children's Assistance Act (42 U.S.C. 5771 et seq.); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the PROTECT Our Children Act of 2008 (Public Law 110–401); and other juvenile justice programs, $262,500,000, to remain available until expended as follows— 
(1)$40,000,000 for programs authorized by section 221 of the 1974 Act, and for training and technical assistance to assist small, non-profit organizations with the Federal grants process; 
(2)$78,000,000 for youth mentoring grants; 
(3)$20,000,000 for delinquency prevention, as authorized by section 505 of the 1974 Act, of which, pursuant to sections 261 and 262 thereof— 
(A)$10,000,000 shall be for the Tribal Youth Program; 
(B)$5,000,000 shall be for gang and youth violence education, prevention and intervention, and related activities; and 
(C)$5,000,000 shall be for programs and activities to enforce State laws prohibiting the sale of alcoholic beverages to minors or the purchase or consumption of alcoholic beverages by minors, for prevention and reduction of consumption of alcoholic beverages by minors, and for technical assistance and training; 
(4)$18,000,000 for programs authorized by the Victims of Child Abuse Act of 1990; 
(5)$30,000,000 for the Juvenile Accountability Block Grants program as authorized by part R of title I of the 1968 Act and Guam shall be considered a State; 
(6)$8,000,000 for community-based violence prevention initiatives; 
(7)$65,000,000 for missing and exploited children programs, including as authorized by sections 404(b) and 405(a) of the 1974 Act; 
(8)$1,500,000 for child abuse training programs for judicial personnel and practitioners, as authorized by section 222 of the 1990 Act; and 
(9)$2,000,000 for grants and technical assistance in support of the National Forum on Youth Violence Prevention: 
Provided, That not more than 10 percent of each amount may be used for research, evaluation, and statistics activities designed to benefit the programs or activities authorized: 
Provided further, That not more than 2 percent of each amount may be used for training and technical assistance: 
Provided further, That the previous two provisos shall not apply to grants and projects authorized by sections 261 and 262 of the 1974 Act.Public Safety Officer Benefits For payments and expenses authorized under section 1001(a)(4) of title I of the Omnibus Crime Control and Safe Streets Act of 1968, such sums as are necessary (including amounts for administrative costs), to remain available until expended; and $16,300,000 for payments authorized by section 1201(b) of such Act and for educational assistance authorized by section 1218 of such Act, to remain available until expended: 
Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for such disability and education payments, the Attorney General may transfer such amounts to Public Safety Officer Benefits from available appropriations for the current fiscal year for the Department of Justice as may be necessary to respond to such circumstances: 
Provided further, That any transfer pursuant to the previous proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Community oriented policing servicescommunity oriented policing services programsFor activities authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); and the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act), $198,500,000, to remain available until expended: 
Provided, That any balances made available through prior year deobligations shall only be available in accordance with section 505 of this Act. Of the amount provided: 
(1)$12,500,000 is for anti-methamphetamine-related activities, which shall be transferred to the Drug Enforcement Administration upon enactment of this Act; 
(2)$20,000,000 is for improving tribal law enforcement, including hiring, equipment, training, and anti-methamphetamine activities; and 
(3)$166,000,000 is for grants under section 1701 of title I of the 1968 Act (42 U.S.C. 3796dd) for the hiring and rehiring of additional career law enforcement officers under part Q of such title notwithstanding subsection (i) of such section: 
Provided, That notwithstanding subsection (g) of the 1968 Act (42 U.S.C. 3796dd), the Federal share of the costs of a project funded by such grants may not exceed 75 percent unless the Director of the Office of Community Oriented Policing Services waives, wholly or in part, the requirement of a non-Federal contribution to the costs of a project: 
Provided further, That notwithstanding 42 U.S.C. 3796dd–3(c), funding for hiring or rehiring a career law enforcement officer may not exceed $125,000, unless the Director of the Office of Community Oriented Policing Services grants a waiver from this limitation: 
Provided further, That within the amounts appropriated, $15,000,000 shall be transferred to the Tribal Resources Grant Program to be used for improving tribal law enforcement, including hiring, equipment, training, and anti-methamphetamine activities: 
Provided further, That within the amounts appropriated, $10,000,000 is for community policing development activities in furtherance of the purposes in section 1701.General provisions—Department of justice 
201.In addition to amounts otherwise made available in this title for official reception and representation expenses, a total of not to exceed $50,000 from funds appropriated to the Department of Justice in this title shall be available to the Attorney General for official reception and representation expenses. 
202.None of the funds appropriated by this title shall be available to pay for an abortion, except where the life of the mother would be endangered if the fetus were carried to term, or in the case of rape: 
Provided, That should this prohibition be declared unconstitutional by a court of competent jurisdiction, this section shall be null and void. 
203.None of the funds appropriated under this title shall be used to require any person to perform, or facilitate in any way the performance of, any abortion. 
204.Nothing in the preceding section shall remove the obligation of the Director of the Bureau of Prisons to provide escort services necessary for a female inmate to receive such service outside the Federal facility: 
Provided, That nothing in this section in any way diminishes the effect of section 203 intended to address the philosophical beliefs of individual employees of the Bureau of Prisons. 
205.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Justice in this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers: 
Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section. 
206.The Attorney General is authorized to extend through September 30, 2013, the Personnel Management Demonstration Project transferred to the Attorney General pursuant to section 1115 of the Homeland Security Act of 2002, Public Law 107–296 (28 U.S.C. 599B) without limitation on the number of employees or the positions covered. 
207.Notwithstanding any other provision of law, Public Law 102–395 section 102(b) shall extend to the Bureau of Alcohol, Tobacco, Firearms and Explosives in the conduct of undercover investigative operations and shall apply without fiscal year limitation with respect to any undercover investigative operation by the Bureau of Alcohol, Tobacco, Firearms and Explosives that is necessary for the detection and prosecution of crimes against the United States. 
208.None of the funds made available to the Department of Justice in this Act may be used for the purpose of transporting an individual who is a prisoner pursuant to conviction for crime under State or Federal law and is classified as a maximum or high security prisoner, other than to a prison or other facility certified by the Federal Bureau of Prisons as appropriately secure for housing such a prisoner. 
209. 
(a)None of the funds appropriated by this Act may be used by Federal prisons to purchase cable television services, to rent or purchase videocassettes, videocassette recorders, or other audiovisual or electronic equipment used primarily for recreational purposes. 
(b)The preceding sentence does not preclude the renting, maintenance, or purchase of audiovisual or electronic equipment for inmate training, religious, or educational programs. 
210.None of the funds made available under this title shall be obligated or expended for any new or enhanced information technology program having total estimated development costs in excess of $100,000,000, unless the Deputy Attorney General and the investment review board certify to the Committees on Appropriations that the information technology program has appropriate program management controls and contractor oversight mechanisms in place, and that the program is compatible with the enterprise architecture of the Department of Justice. 
211.The notification thresholds and procedures set forth in section 505 of this Act shall apply to deviations from the amounts designated for specific activities in this Act and accompanying statement, and to any use of deobligated balances of funds provided under this title in previous years. 
212.None of the funds appropriated by this Act may be used to plan for, begin, continue, finish, process, or approve a public-private competition under the Office of Management and Budget Circular A–76 or any successor administrative regulation, directive, or policy for work performed by employees of the Bureau of Prisons or of Federal Prison Industries, Incorporated. 
213. 
(a)Within 120 days of enactment of this Act, the Attorney General shall report to the Committees on Appropriations of the House of Representatives and the Senate a cost and schedule estimate for the final operating capability of the Federal Bureau of Investigation's Sentinel program, including the costs of Bureau employees engaged in development work, the costs of operating and maintaining Sentinel for 2 years after achievement of the final operating capability, and a detailed list of the functionalities included in the final operating capability compared to the functionalities included in the previous program baseline. 
(b)The report described in subsection (a) shall be submitted concurrently to the Department of Justice Office of Inspector General (OIG) and, within 60 days of receiving such report, the OIG shall provide an assessment of such report to the Committees on Appropriations of the House of Representatives and the Senate. 
214.Notwithstanding any other provision of law, no funds shall be available for the salary, benefits, or expenses of any United States Attorney assigned dual or additional responsibilities by the Attorney General or his designee that exempt that United States Attorney from the residency requirements of 28 U.S.C. 545. 
215.At the discretion of the Attorney General, and in addition to any amounts that otherwise may be available (or authorized to be made available) by law, with respect to funds appropriated by this title under the headings Research, Evaluation, and Statistics, State and Local Law Enforcement Assistance, and Juvenile Justice Programs— 
(1)Up to 3 percent of funds made available to the Office of Justice Programs for grant or reimbursement programs may be used by such Office to provide training and technical assistance; and 
(2)Up to 2 percent of funds made available for grant or reimbursement programs under such headings, except for amounts appropriated specifically for research, evaluation, or statistical programs administered by the National Institute of Justice and the Bureau of Justice Statistics, shall be transferred to and merged with funds provided to the National Institute of Justice and the Bureau of Justice Statistics, to be used by them for research, evaluation or statistical purposes, without regard to the authorizations for such grant or reimbursement programs, and of such amounts, $1,300,000 shall be transferred to the Bureau of Prisons for Federal inmate research and evaluation purposes. 
216.The Attorney General may, upon request by a grantee and based upon a determination of fiscal hardship, waive the requirements of sections 2976(g)(1), 2978(e)(1) and (2), and 2904 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w(g)(1), 3797w–2(e)(1) and (2), 3797q–3) with respect to funds appropriated in this or any other Act making appropriations for fiscal years 2010 through 2012 for Adult and Juvenile Offender State and Local Reentry Demonstration Projects and State, Tribal, and Local Reentry Courts authorized under part FF of title I of such Act of 1968, and the Prosecution Drug Treatment Alternatives to Prison Program authorized under part CC of such Act. 
217.Notwithstanding any other provision of law, section 20109(a), in subtitle A of title II of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13709(a)), shall not apply to amounts made available by this title. 
218.Section 530A of title 28, United States Code, is hereby amended by replacing appropriated with used from appropriations, and by inserting (2), before (3). 
219.None of the funds made available under this Act, other than for the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act, may be used by a Federal law enforcement officer to facilitate the transfer of an operable firearm to an individual if the Federal law enforcement officer knows or suspects that the individual is an agent of a drug cartel, unless law enforcement personnel of the United States continuously monitor or control the firearm at all times. 
220.The Attorney General shall identify an independent auditor to evaluate the Gulf Coast Claims Facility. 
221.Section 1761 of title 18, United States Code, is amended— 
(1)by striking non-Federal in subsection (c)(1); 
(2)by redesignating subsection (d) as subsection (e); and 
(3)by inserting after subsection (c) the following new subsection: 
 
(d)This section shall not apply to goods, wares, or merchandise manufactured, produced, mined or assembled by convicts or prisoners who are participating in any pilot project approved by the FPI Board of Directors, which are currently, or would otherwise be, manufactured, produced, mined, or assembled outside the United States..This title may be cited as the Department of Justice Appropriations Act, 2012. 
IIIScienceOffice of science and technology policyFor necessary expenses of the Office of Science and Technology Policy, in carrying out the purposes of the National Science and Technology Policy, Organization, and Priorities Act of 1976 (42 U.S.C. 6601–6671), hire of passenger motor vehicles, and services as authorized by 5 U.S.C. 3109, not to exceed $2,250 for official reception and representation expenses, and rental of conference rooms in the District of Columbia, $4,500,000.National Aeronautics and Space AdministrationScienceFor necessary expenses, not otherwise provided for, in the conduct and support of science research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $5,090,000,000, to remain available until September 30, 2013, of which up to $10,000,000 shall be available for a reimbursable agreement with the Department of Energy for the purpose of re-establishing facilities to produce fuel required for radioisotope thermoelectric generators to enable future missions: 
Provided, That NASA shall implement the recommendations of the most recent National Research Council planetary decadal survey and shall follow the decadal survey’s recommended decision rules regarding program implementation, including a strict adherence to the recommendation that NASA include in a balanced program a flagship class mission, which may be executed in cooperation with one or more international partners, if such mission can be appropriately de-scoped and all NASA costs for such mission can be accommodated within the overall funding levels appropriated by Congress: 
Provided further, That the formulation and development costs (with development cost as defined under 51 U.S.C. 30104) for the James Webb Space Telescope shall not exceed $8,000,000,000: 
Provided further, That should the individual identified under subparagraph (c)(2)(E) of section 30104 of title 51 as responsible for the James Webb Space Telescope determine that the development cost of the program is likely to exceed that limitation, the individual shall immediately notify the Administrator and the increase shall be treated as if it meets the 30 percent threshold described in subsection (f) of section 30104 of title 51.AeronauticsFor necessary expenses, not otherwise provided for, in the conduct and support of aeronautics research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $569,900,000, to remain available until September 30, 2013.Space TechnologyFor necessary expenses, not otherwise provided for, in the conduct and support of space research and technology development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $575,000,000, to remain available until September 30, 2013.ExplorationFor necessary expenses, not otherwise provided for, in the conduct and support of exploration research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $3,770,800,000, to remain available until September 30, 2013: 
Provided, That not less than $1,200,000,000 shall be for the Orion multipurpose crew vehicle, not less than $1,860,000,000 shall be for the heavy lift launch vehicle system which shall have a lift capability not less than 130 tons and which shall have an upper stage and other core elements developed simultaneously, $406,000,000 shall be for commercial spaceflight activities, and $304,800,000 shall be for exploration research and development: 
Provided further, That not to exceed $316,500,000 of funds provided for the heavy lift launch vehicle system may be used for ground operations: 
 Provided further, That $100,000,000 of the funds provided for commercial spaceflight activities shall only be available after the NASA Administrator certifies to the Committees on Appropriations, in writing, that NASA has published the required notifications of NASA contract actions implementing the acquisition strategy for the heavy lift launch vehicle system identified in section 302 of Public Law 111–267 and has begun to execute relevant contract actions in support of development of the heavy lift launch vehicle system: 
Provided further, That not to exceed $58,000,000 may be transferred to Construction and Environmental Compliance and Restoration for construction activities related to the Orion multipurpose crew vehicle and the heavy lift launch vehicle system: 
Provided further, That funds so transferred shall not be subject to the 10 percent transfer limitation described in the Administrative Provisions in this Act for the National Aeronautics and Space Administration and shall be treated as a reprogramming under section 505 of this Act.Space operationsFor necessary expenses, not otherwise provided for, in the conduct and support of space operations research and development activities, including research, development, operations, support and services; space flight, spacecraft control and communications activities, including operations, production, and services; maintenance and repair, facility planning and design; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance and operation of mission and administrative aircraft, $4,233,600,000, to remain available until September 30, 2013: 
Provided, That not to exceed $41,000,000 may be transferred to Construction and Environmental Compliance and Restoration for construction activities only at NASA-owned facilities: 
Provided further, That funds so transferred shall not be subject to the 10 percent transfer limitation described in the Administrative Provisions in this Act for the National Aeronautics and Space Administration and shall be treated as a reprogramming under section 505 of this Act: 
Provided further, That acquisition of the Tracking and Data Relay Satellite-M may be funded incrementally in fiscal year 2012 and thereafter.EducationFor necessary expenses, not otherwise provided for, in carrying out aerospace and aeronautical education research and development activities, including research, development, operations, support, and services; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $138,400,000, to remain available until September 30, 2013, of which $18,400,000 shall be for the Experimental Program to Stimulate Competitive Research and $40,000,000 shall be for the National Space Grant College program.Cross Agency SupportFor necessary expenses, not otherwise provided for, in the conduct and support of science, aeronautics, exploration, space operations and education research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; travel expenses; purchase and hire of passenger motor vehicles; not to exceed $63,000 for official reception and representation expenses; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $2,995,000,000, to remain available until September 30, 2013, of which $1,000,000 shall be transferred to National Aeronautics and Space Administration, Office of Inspector General and used by the Inspector General to commission a comprehensive independent assessment of NASA’s strategic direction and agency management: 
Provided, That not less than $39,100,000 shall be available for independent verification and validation activities.Construction and Environmental Compliance and RestorationFor necessary expenses for construction of facilities including repair, rehabilitation, revitalization, and modification of facilities, construction of new facilities and additions to existing facilities, facility planning and design, and restoration, and acquisition or condemnation of real property, as authorized by law, and environmental compliance and restoration, $390,000,000, to remain available until September 30, 2017: 
Provided, That hereafter, notwithstanding section 315 of the National Aeronautics and Space Act of 1958 (42 U.S.C. 2459j), all proceeds from leases entered into under that section shall be deposited into this account and shall be available for a period of 5 years, to the extent provided in annual appropriations Acts: 
Provided further, That such proceeds shall be available for obligation for fiscal year 2012 in an amount not to exceed $3,960,000: 
Provided further, That each annual budget request shall include an annual estimate of gross receipts and collections and proposed use of all funds collected pursuant to section 315 of the National Aeronautics and Space Act of 1958 (42 U.S.C. 2459j).Office of Inspector GeneralFor necessary expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, $37,300,000, of which $500,000 shall remain available until September 30, 2013.Administrative provisionsFunds for announced prizes otherwise authorized shall remain available, without fiscal year limitation, until the prize is claimed or the offer is withdrawn.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the National Aeronautics and Space Administration in this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers. Balances so transferred shall be merged with and available for the same purposes and the same time period as the appropriations to which transferred. Any transfer pursuant to this provision shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.The unexpired balances of previous accounts, for activities for which funds are provided under this Act, may be transferred to the new accounts established in this Act that provide such activity. Balances so transferred shall be merged with the funds in the newly established accounts, but shall be available under the same terms, conditions and period of time as previously appropriated.Section 40902 of title 51, United States Code, is amended by adding at the end the following: 
 
(d)Availability of FundsThe interest accruing from the National Aeronautics and Space Administration Endeavor Teacher Fellowship Trust Fund principal shall be available in fiscal year 2012 for the purpose of the Endeavor Science Teacher Certificate Program..51 U.S.C. 20145(b)(1) is amended by inserting (A) before A person and by adding at the end thereof the following new subparagraph (B) as follows: 
 
(B)Notwithstanding subparagraph (A), the Administrator may accept in-kind consideration for leases entered into for the purpose of developing renewable energy production facilities..The spending plan required by section 538 of this Act shall be provided by NASA at the theme, program, project and activity level. The spending plan, as well as any subsequent change of an amount established in that spending plan that meets the notification requirements of section 505 of this Act, shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.National science foundationResearch and related activitiesFor necessary expenses in carrying out the National Science Foundation Act of 1950, as amended (42 U.S.C. 1861–1875), and the Act to establish a National Medal of Science (42 U.S.C. 1880–1881); services as authorized by 5 U.S.C. 3109; maintenance and operation of aircraft and purchase of flight services for research support; acquisition of aircraft; and authorized travel; $5,719,000,000, to remain available until September 30, 2013, of which not to exceed $550,000,000 shall remain available until expended for polar research and operations support, and for reimbursement to other Federal agencies for operational and science support and logistical and other related activities for the United States Antarctic program: 
Provided, That receipts for scientific support services and materials furnished by the National Research Centers and other National Science Foundation supported research facilities may be credited to this appropriation: 
Provided further, That not less than $150,900,000 shall be available for activities authorized by section 7002(c)(2)(A)(iv) of Public Law 110–69: 
Provided further, That up to $50,000,000 of funds made available under this heading within this Act may be transferred to Major Research Equipment and Facilities Construction: 
Provided further, That funds so transferred shall not be subject to the transfer limitations described in the Administrative Provisions in this Act for the National Science Foundation, and shall be available until expended only after notification of such transfer to the Committees on Appropriations.Major Research Equipment and Facilities ConstructionFor necessary expenses for the acquisition, construction, commissioning, and upgrading of major research equipment, facilities, and other such capital assets pursuant to the National Science Foundation Act of 1950, as amended (42 U.S.C. 1861–1875), including authorized travel, $167,055,000, to remain available until expended: 
Provided, That none of the funds may be used to reimburse the Judgment Fund.Education and human resourcesFor necessary expenses in carrying out science, mathematics and engineering education and human resources programs and activities pursuant to the National Science Foundation Act of 1950, as amended (42 U.S.C. 1861–1875), including services as authorized by 5 U.S.C. 3109, authorized travel, and rental of conference rooms in the District of Columbia, $829,000,000, to remain available until September 30, 2013: 
Provided, That not less than $54,890,000 shall be available until expended for activities authorized by section 7030 of Public Law 110–69.Agency operations and award managementFor agency operations and award management necessary in carrying out the National Science Foundation Act of 1950, as amended (42 U.S.C. 1861–1875); services authorized by 5 U.S.C. 3109; hire of passenger motor vehicles; not to exceed $8,280 for official reception and representation expenses; uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; rental of conference rooms in the District of Columbia; and reimbursement of the Department of Homeland Security for security guard services; $299,400,000: 
Provided, That contracts may be entered into under this heading in fiscal year 2012 for maintenance and operation of facilities, and for other services, to be provided during the next fiscal year.Office of the national science boardFor necessary expenses (including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms in the District of Columbia, and the employment of experts and consultants under section 3109 of title 5, United States Code) involved in carrying out section 4 of the National Science Foundation Act of 1950, as amended (42 U.S.C. 1863) and Public Law 86–209 (42 U.S.C. 1880 et seq.), $4,440,000: 
Provided, That not to exceed $2,500 shall be available for official reception and representation expenses.Office of inspector generalFor necessary expenses of the Office of Inspector General as authorized by the Inspector General Act of 1978, as amended, $14,200,000.Administrative ProvisionNot to exceed 5 percent of any appropriation made available for the current fiscal year for the National Science Foundation in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 15 percent by any such transfers. Any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section. 
This title may be cited as the Science Appropriations Act, 2012. 
IVRelated agenciesCommission on civil rightsSalaries and expenses(including transfer of funds)For necessary expenses of the Commission on Civil Rights, including hire of passenger motor vehicles, $9,193,000: 
Provided, That none of the funds appropriated in this paragraph shall be used to employ in excess of four full-time individuals under Schedule C of the Excepted Service exclusive of one special assistant for each Commissioner: 
Provided further, That none of the funds appropriated in this paragraph shall be used to reimburse Commissioners for more than 75 billable days, with the exception of the chairperson, who is permitted 125 billable days: 
Provided further, That none of the funds appropriated in this paragraph shall be used for any activity or expense that is not explicitly authorized by 42 U.S.C. 1975a: 
Provided further, That there shall be an Inspector General at the Commission on Civil Rights who shall have the duties, responsibilities, and authorities specified in the Inspector General Act of 1978, as amended: 
Provided further, That an individual appointed to the position of Inspector General of the Government Accountability Office (GAO) shall, by virtue of such appointment, also hold the position of Inspector General of the Commission on Civil Rights: 
Provided further, That the Inspector General of the Commission on Civil Rights shall utilize personnel of the Office of Inspector General of GAO in performing the duties of the Inspector General of the Commission on Civil Rights, and shall not appoint any individuals to positions within the Commission on Civil Rights: 
Provided further, That of the amounts made available in this paragraph, $250,000 shall be transferred directly to the Office of Inspector General of GAO upon enactment of this Act for salaries and expenses necessary to carry out the duties of the Inspector General of the Commission on Civil Rights.Equal employment opportunity commissionSalaries and expensesFor necessary expenses of the Equal Employment Opportunity Commission as authorized by title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the Equal Pay Act of 1963, the Americans with Disabilities Act of 1990, the Civil Rights Act of 1991, the Genetic Information Non-Discrimination Act (GINA) of 2008 (Public Law 110–233), the ADA Amendments Act of 2008 (Public Law 110–325), and the Lilly Ledbetter Fair Pay Act of 2009 (Public Law 111–2), including services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles as authorized by 31 U.S.C. 1343(b); nonmonetary awards to private citizens; and $29,500,000 for payments to State and local enforcement agencies for authorized services to the Commission, $360,000,000: 
Provided, That the Commission is authorized to make available for official reception and representation expenses not to exceed $2,250 from available funds: 
Provided further, That the Commission may take no action to implement any workforce repositioning, restructuring, or reorganization until such time as the Committees on Appropriations have been notified of such proposals, in accordance with the reprogramming requirements of section 505 of this Act: 
Provided further, That the Chair is authorized to accept and use any gift or donation to carry out the work of the Commission.International trade commissionSalaries and expensesFor necessary expenses of the International Trade Commission, including hire of passenger motor vehicles, and services as authorized by 5 U.S.C. 3109, and not to exceed $2,250 for official reception and representation expenses, $80,000,000, to remain available until expended.Legal services corporationPayment to the legal services corporationFor payment to the Legal Services Corporation to carry out the purposes of the Legal Services Corporation Act of 1974, $348,000,000, of which $322,400,000 is for basic field programs and required independent audits; $4,200,000 is for the Office of Inspector General, of which such amounts as may be necessary may be used to conduct additional audits of recipients; $17,000,000 is for management and grants oversight; $3,400,000 is for client self-help and information technology; and $1,000,000 is for loan repayment assistance: 
Provided, That the Legal Services Corporation may continue to provide locality pay to officers and employees at a rate no greater than that provided by the Federal Government to Washington, DC-based employees as authorized by 5 U.S.C. 5304, notwithstanding section 1005(d) of the Legal Services Corporation Act, 42 U.S.C. 2996(d): 
Provided further, That the authorities provided in section 205 of this Act shall be applicable to the Legal Services Corporation.Administrative Provision—Legal Services CorporationNone of the funds appropriated in this Act to the Legal Services Corporation shall be expended for any purpose prohibited or limited by, or contrary to any of the provisions of, sections 501, 502, 503, 504, 505, and 506 of Public Law 105–119, and all funds appropriated in this Act to the Legal Services Corporation shall be subject to the same terms and conditions set forth in such sections, except that all references in sections 502 and 503 to 1997 and 1998 shall be deemed to refer instead to 2011 and 2012, respectively.Marine Mammal CommissionSalaries and ExpensesFor necessary expenses of the Marine Mammal Commission as authorized by title II of Public Law 92–522, $3,025,000.Office of the United States Trade RepresentativeSalaries and ExpensesFor necessary expenses of the Office of the United States Trade Representative, including the hire of passenger motor vehicles and the employment of experts and consultants as authorized by 5 U.S.C. 3109, $51,251,000, of which $1,000,000 shall remain available until expended: 
Provided, That not to exceed $111,600 shall be available for official reception and representation expenses.State Justice InstituteSalaries and ExpensesFor necessary expenses of the State Justice Institute, as authorized by the State Justice Institute Authorization Act of 1984 (42 U.S.C. 10701 et seq.) $5,121,000, of which $500,000 shall remain available until September 30, 2013: 
Provided, That not to exceed $2,250 shall be available for official reception and representation expenses. 
VGeneral provisions(including rescissions) 
501.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes not authorized by the Congress. 
502.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
503.The expenditure of any appropriation under this Act for any consulting service through procurement contract, pursuant to 5 U.S.C. 3109, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law. 
504.If any provision of this Act or the application of such provision to any person or circumstances shall be held invalid, the remainder of the Act and the application of each provision to persons or circumstances other than those as to which it is held invalid shall not be affected thereby. 
505.None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2012, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates or initiates a new program, project or activity; (2) eliminates a program, project or activity; (3) increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; (4) relocates an office or employees; (5) reorganizes or renames offices, programs or activities; (6) contracts out or privatizes any functions or activities presently performed by Federal employees; (7) augments existing programs, projects or activities in excess of $500,000 or 10 percent, whichever is less, or reduces by 10 percent funding for any program, project or activity, or numbers of personnel by 10 percent; or (8) results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, projects or activities as approved by Congress; unless the House and Senate Committees on Appropriations are notified 15 days in advance of such reprogramming of funds. 
506.During the current fiscal year and in each fiscal year thereafter, none of the funds made available in this or any other Act may be used to implement, administer, or enforce any guidelines of the Equal Employment Opportunity Commission covering harassment based on religion, when it is made known to the Federal entity or official to which such funds are made available that such guidelines do not differ in any respect from the proposed guidelines published by the Commission on October 1, 1993 (58 Fed. Reg. 51266). 
507. 
(a)If it has been finally determined by a court or Federal agency that any person intentionally affixed a label bearing a Made in America inscription, or any inscription with the same meaning, to any product sold in or shipped to the United States that is not made in the United States, the person shall be ineligible to receive any contract or subcontract made with funds made available in this Act, pursuant to the debarment, suspension, and ineligibility procedures described in sections 9.400 through 9.409 of title 48, Code of Federal Regulations. 
(b) 
(1)To the extent practicable, with respect to authorized purchases of promotional items, funds made available by this Act shall be used to purchase items that are manufactured, produced, or assembled in the United States, its territories or possessions. 
(2)The term promotional items has the meaning given the term in OMB Circular A–87, Attachment B, Item (1)(f)(3). 
508. 
(a)The Departments of Commerce and Justice, the National Science Foundation, and the National Aeronautics and Space Administration shall provide to the Committees on Appropriations of the House of Representatives and the Senate a quarterly report on the status of balances of appropriations at the account level. For unobligated, uncommitted balances and unobligated, committed balances the quarterly reports shall separately identify the amounts attributable to each source year of appropriation from which the balances were derived. For balances that are obligated, but unexpended, the quarterly reports shall separately identify amounts by the year of obligation. 
(b)The report described in subsection (a) shall be submitted within 30 days of the end of the first quarter of fiscal year 2012, and subsequent reports shall be submitted within 30 days of the end of each quarter thereafter. 
(c)If a department or agency is unable to fulfill any aspect of a reporting requirement described in subsection (a) due to a limitation of a current accounting system, the department or agency shall fulfill such aspect to the maximum extent practicable under such accounting system and shall identify and describe in each quarterly report the extent to which such aspect is not fulfilled. 
509.Any costs incurred by a department or agency funded under this Act resulting from, or to prevent, personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available to such department or agency: 
Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: 
Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. 
510.None of the funds provided by this Act shall be available to promote the sale or export of tobacco or tobacco products, or to seek the reduction or removal by any foreign country of restrictions on the marketing of tobacco or tobacco products, except for restrictions which are not applied equally to all tobacco or tobacco products of the same type. 
511.Hereafter, none of the funds appropriated pursuant to this Act or any other provision of law may be used for— 
(1)the implementation of any tax or fee in connection with the implementation of subsection 922(t) of title 18, United States Code; and 
(2)any system to implement subsection 922(t) of title 18, United States Code, that does not require and result in the destruction of any identifying information submitted by or on behalf of any person who has been determined not to be prohibited from possessing or receiving a firearm no more than 24 hours after the system advises a Federal firearms licensee that possession or receipt of a firearm by the prospective transferee would not violate subsection (g) or (n) of section 922 of title 18, United States Code, or State law. 
512.Notwithstanding any other provision of law, amounts deposited or available in the Fund established under 42 U.S.C. 10601 in any fiscal year in excess of $705,000,000 shall not be available for obligation until the following fiscal year. 
513.None of the funds made available to the Department of Justice in this Act may be used to discriminate against or denigrate the religious or moral beliefs of students who participate in programs for which financial assistance is provided from those funds, or of the parents or legal guardians of such students. 
514.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 
515.Any funds provided in this Act used to implement E-Government Initiatives shall be subject to the procedures set forth in section 505 of this Act. 
516. 
(a)Tracing studies conducted by the Bureau of Alcohol, Tobacco, Firearms and Explosives are released without adequate disclaimers regarding the limitations of the data. 
(b)The Bureau of Alcohol, Tobacco, Firearms and Explosives shall include in all such data releases, language similar to the following that would make clear that trace data cannot be used to draw broad conclusions about firearms-related crime: 
(1)Firearm traces are designed to assist law enforcement authorities in conducting investigations by tracking the sale and possession of specific firearms. Law enforcement agencies may request firearms traces for any reason, and those reasons are not necessarily reported to the Federal Government. Not all firearms used in crime are traced and not all firearms traced are used in crime. 
(2)Firearms selected for tracing are not chosen for purposes of determining which types, makes, or models of firearms are used for illicit purposes. The firearms selected do not constitute a random sample and should not be considered representative of the larger universe of all firearms used by criminals, or any subset of that universe. Firearms are normally traced to the first retail seller, and sources reported for firearms traced do not necessarily represent the sources or methods by which firearms in general are acquired for use in crime. 
517. 
(a)The Inspectors General of the Department of Commerce, the Department of Justice, the National Aeronautics and Space Administration, the National Science Foundation, and the Legal Services Corporation shall conduct audits, pursuant to the Inspector General Act (5 U.S.C. App.), of grants or contracts for which funds are appropriated by this Act, and shall submit reports to Congress on the progress of such audits, which may include preliminary findings and a description of areas of particular interest, within 180 days after initiating such an audit and every 180 days thereafter until any such audit is completed. 
(b)Within 60 days after the date on which an audit described in subsection (a) by an Inspector General is completed, the Secretary, Attorney General, Administrator, Director, or President, as appropriate, shall make the results of the audit available to the public on the Internet website maintained by the Department, Administration, Foundation, or Corporation, respectively. The results shall be made available in redacted form to exclude— 
(1)any matter described in section 552(b) of title 5, United States Code; and 
(2)sensitive personal information for any individual, the public access to which could be used to commit identity theft or for other inappropriate or unlawful purposes. 
(c)A grant or contract funded by amounts appropriated by this Act may not be used for the purpose of defraying the costs of a banquet or conference that is not directly and programmatically related to the purpose for which the grant or contract was awarded, such as a banquet or conference held in connection with planning, training, assessment, review, or other routine purposes related to a project funded by the grant or contract. 
(d)Any person awarded a grant or contract funded by amounts appropriated by this Act shall submit a statement to the Secretary of Commerce, the Attorney General, the Administrator, Director, or President, as appropriate, certifying that no funds derived from the grant or contract will be made available through a subcontract or in any other manner to another person who has a financial interest in the person awarded the grant or contract. 
(e)The provisions of the preceding subsections of this section shall take effect 30 days after the date on which the Director of the Office of Management and Budget, in consultation with the Director of the Office of Government Ethics, determines that a uniform set of rules and requirements, substantially similar to the requirements in such subsections, consistently apply under the executive branch ethics program to all Federal departments, agencies, and entities. 
518.None of the funds appropriated or otherwise made available under this Act may be used by the Departments of Commerce and Justice, the National Aeronautics and Space Administration, or the National Science Foundation to acquire information technology systems unless the respective Secretary or head of agency, in consultation with the Federal Bureau of Investigation or other appropriate Federal agencies, has assessed any associated risk of cyber-espionage or sabotage. 
519.None of the funds made available in this Act shall be used in any way whatsoever to support or justify the use of torture by any official or contract employee of the United States Government. 
520. 
(a)Notwithstanding any other provision of law or treaty, none of the funds appropriated or otherwise made available under this Act or any other Act may be expended or obligated by a department, agency, or instrumentality of the United States to pay administrative expenses or to compensate an officer or employee of the United States in connection with requiring an export license for the export to Canada of components, parts, accessories or attachments for firearms listed in Category I, section 121.1 of title 22, Code of Federal Regulations (International Trafficking in Arms Regulations (ITAR), part 121, as it existed on April 1, 2005) with a total value not exceeding $500 wholesale in any transaction, provided that the conditions of subsection (b) of this section are met by the exporting party for such articles. 
(b)The foregoing exemption from obtaining an export license— 
(1)does not exempt an exporter from filing any Shipper’s Export Declaration or notification letter required by law, or from being otherwise eligible under the laws of the United States to possess, ship, transport, or export the articles enumerated in subsection (a); and 
(2)does not permit the export without a license of— 
(A)fully automatic firearms and components and parts for such firearms, other than for end use by the Federal Government, or a Provincial or Municipal Government of Canada; 
(B)barrels, cylinders, receivers (frames) or complete breech mechanisms for any firearm listed in Category I, other than for end use by the Federal Government, or a Provincial or Municipal Government of Canada; or 
(C)articles for export from Canada to another foreign destination. 
(c)In accordance with this section, the District Directors of Customs and postmasters shall permit the permanent or temporary export without a license of any unclassified articles specified in subsection (a) to Canada for end use in Canada or return to the United States, or temporary import of Canadian-origin items from Canada for end use in the United States or return to Canada for a Canadian citizen. 
(d)The President may require export licenses under this section on a temporary basis if the President determines, upon publication first in the Federal Register, that the Government of Canada has implemented or maintained inadequate import controls for the articles specified in subsection (a), such that a significant diversion of such articles has and continues to take place for use in international terrorism or in the escalation of a conflict in another nation. The President shall terminate the requirements of a license when reasons for the temporary requirements have ceased. 
521.Notwithstanding any other provision of law, no department, agency, or instrumentality of the United States receiving appropriated funds under this Act or any other Act shall obligate or expend in any way such funds to pay administrative expenses or the compensation of any officer or employee of the United States to deny any application submitted pursuant to 22 U.S.C. 2778(b)(1)(B) and qualified pursuant to 27 CFR section 478.112 or .113, for a permit to import United States origin curios or relics firearms, parts, or ammunition. 
522.None of the funds made available in this Act may be used to include in any new bilateral or multilateral trade agreement the text of— 
(1)paragraph 2 of article 16.7 of the United States-Singapore Free Trade Agreement; 
(2)paragraph 4 of article 17.9 of the United States-Australia Free Trade Agreement; or 
(3)paragraph 4 of article 15.9 of the United States-Morocco Free Trade Agreement. 
523.None of the funds made available in this Act may be used to authorize or issue a national security letter in contravention of any of the following laws authorizing the Federal Bureau of Investigation to issue national security letters: The Right to Financial Privacy Act; The Electronic Communications Privacy Act; The Fair Credit Reporting Act; The National Security Act of 1947; USA PATRIOT Act; and the laws amended by these Acts. 
524.If at any time during any quarter, the program manager of a project within the jurisdiction of the Departments of Commerce or Justice, the National Aeronautics and Space Administration, or the National Science Foundation totaling more than $75,000,000 has reasonable cause to believe that the total program cost has increased by 10 percent, the program manager shall immediately inform the respective Secretary, Administrator, or Director. The Secretary, Administrator, or Director shall notify the House and Senate Committees on Appropriations within 30 days in writing of such increase, and shall include in such notice: the date on which such determination was made; a statement of the reasons for such increases; the action taken and proposed to be taken to control future cost growth of the project; changes made in the performance or schedule milestones and the degree to which such changes have contributed to the increase in total program costs or procurement costs; new estimates of the total project or procurement costs; and a statement validating that the project’s management structure is adequate to control total project or procurement costs. 
525.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for intelligence or intelligence related activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2012 until the enactment of the Intelligence Authorization Act for fiscal year 2012. 
526.The Departments, agencies, and commissions funded under this Act, shall establish and maintain on the homepages of their Internet websites— 
(1)a direct link to the Internet Web sites of their Offices of Inspectors General; and 
(2)a mechanism on the Offices of Inspectors General Web site by which individuals may anonymously report cases of waste, fraud, or abuse with respect to those Departments, agencies, and commissions. 
527.None of the funds appropriated or otherwise made available by this Act may be used to enter into a contract in an amount greater than $5,000,000 or to award a grant in excess of such amount unless the prospective contractor or grantee certifies in writing to the agency awarding the contract or grant that, to the best of its knowledge and belief, the contractor or grantee has filed all Federal tax returns required during the three years preceding the certification, has not been convicted of a criminal offense under the Internal Revenue Code of 1986, and has not, more than 90 days prior to certification, been notified of any unpaid Federal tax assessment for which the liability remains unsatisfied, unless the assessment is the subject of an installment agreement or offer in compromise that has been approved by the Internal Revenue Service and is not in default, or the assessment is the subject of a non-frivolous administrative or judicial proceeding.(rescissions) 
528. 
(a)Of the unobligated balances available to the Department of Commerce, the following funds are hereby rescinded, not later than September 30, 2012, from the following accounts in the specified amounts— 
(1)National Telecommunications and Information Administration, Information Infrastructure Grants, $2,000,000; 
(2)National Telecommunications and Information Administration, Public Telecommunications Facilities, Planning and Construction, $2,750,000; and 
(3)National Oceanic and Atmospheric Administration, Foreign Fishing Observer Fund, $350,000. 
(b)Of the amounts made available under section 3010 of the Deficit Reduction Act of 2005 (47 U.S.C. 309 note), $4,300,000 in unobligated balances are hereby rescinded. 
(c)Of the unobligated balances available for Emergency Steel, Oil, and Gas Guaranteed Loan Program Account, $700,000 are hereby rescinded. 
(d)Of the unobligated balances available to the Department of Justice, the following funds are hereby rescinded, not later than September 30, 2012, from the following accounts in the specified amounts— 
(1)Working Capital Fund, $40,000,000; 
(2)Legal Activities, Assets Forfeiture Fund, $675,000,000; 
(3)United States Marshals Service, Salaries and Expenses, $2,200,000; 
(4)Drug Enforcement Administration, Salaries and Expenses, $10,000,000; 
(5)Federal Prison System, Buildings and Facilities, $45,000,000; 
(6)State and Local Law Enforcement Activities, Office on Violence Against Women, Violence Against Women Prevention and Prosecution Programs, $15,000,000; 
(7)State and Local Law Enforcement Activities, Office of Justice Programs, $55,000,000; and 
(8)State and Local Law Enforcement Activities, Community Oriented Policing Services, $23,605,000. 
(e)The Department of Justice shall submit to the Committees on Appropriations of the House of Representatives and the Senate a report no later than September 1, 2012 specifying the amount of each rescission made pursuant to subsection (d). 
(f)Of the unobligated balances available to the National Aeronautics and Space Administration from prior appropriations, $30,000,000 are hereby rescinded. 
529.None of the funds appropriated or otherwise made available in this Act may be used in a manner that is inconsistent with the principal negotiating objective of the United States with respect to trade remedy laws to preserve the ability of the United States— 
(1)to enforce vigorously its trade laws, including antidumping, countervailing duty, and safeguard laws; 
(2)to avoid agreements that— 
(A)lessen the effectiveness of domestic and international disciplines on unfair trade, especially dumping and subsidies; or 
(B)lessen the effectiveness of domestic and international safeguard provisions, in order to ensure that United States workers, agricultural producers, and firms can compete fully on fair terms and enjoy the benefits of reciprocal trade concessions; and 
(3)to address and remedy market distortions that lead to dumping and subsidization, including overcapacity, cartelization, and market-access barriers. 
530.None of the funds made available in this Act may be used to purchase first class or premium airline travel in contravention of sections 301–10.122 through 301–10.124 of title 41 of the Code of Federal Regulations. 
531.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees from a Federal department or agency at any single conference occurring outside the United States, unless such conference is a law enforcement training or operational conference for law enforcement personnel and the majority of Federal employees in attendance are law enforcement personnel stationed outside the United States. 
532.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— 
(1)is not a United States citizen or a member of the Armed Forces of the United States; and 
(2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense. 
533. 
(a)None of the funds appropriated or otherwise made available in this or any other Act may be used to construct, acquire, or modify any facility in the United States, its territories, or possessions to house any individual described in subsection (c) for the purposes of detention or imprisonment in the custody or under the effective control of the Department of Defense. 
(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba. 
(c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantanamo Bay, Cuba, and who— 
(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and 
(2)is— 
(A)in the custody or under the effective control of the Department of Defense; or 
(B)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba. 
534.None of the funds made available under this Act may be distributed to the Association of Community Organizations for Reform Now (ACORN) or its subsidiaries. 
535.To the extent practicable, funds made available in this Act should be used to purchase light bulbs that are Energy Star qualified or have the Federal Energy Management Program designation. 
536.The Director of the Office of Management and Budget shall instruct any department, agency, or instrumentality of the United States Government receiving funds appropriated under this Act to track undisbursed balances in expired grant accounts and include in its annual performance plan and performance and accountability reports the following: 
(1)Details on future action the department, agency, or instrumentality will take to resolve undisbursed balances in expired grant accounts. 
(2)The method that the department, agency, or instrumentality uses to track undisbursed balances in expired grant accounts. 
(3)Identification of undisbursed balances in expired grant accounts that may be returned to the Treasury of the United States. 
(4)In the preceding 3 fiscal years, details on the total number of expired grant accounts with undisbursed balances (on the first day of each fiscal year) for the department, agency, or instrumentality and the total finances that have not been obligated to a specific project remaining in the accounts. 
537.None of the funds made available in this Act may be used to relocate the Bureau of the Census or employees from the Department of Commerce to the jurisdiction of the Executive Office of the President. 
538.The Departments of Commerce and Justice, the National Aeronautics and Space Administration, and the National Science Foundation shall submit spending plans, signed by the respective department or agency head, to the Committees on Appropriations of the House of Representatives and the Senate within 45 days after the date of enactment of this Act. 
539. 
(a)None of the funds made available by this Act may be used for the National Aeronautics and Space Administration (NASA) or the Office of Science and Technology Policy (OSTP) to develop, design, plan, promulgate, implement, or execute a bilateral policy, program, order, or contract of any kind to participate, collaborate, or coordinate bilaterally in any way with China or any Chinese-owned company unless such activities are specifically authorized by a law enacted after the date of enactment of this Act. 
(b)The limitation in subsection (a) shall also apply to any funds used to effectuate the hosting of official Chinese visitors at facilities belonging to or utilized by NASA. 
(c)The limitations described in subsections (a) and (b) shall not apply to activities which NASA or OSTP have certified pose no risk of resulting in the transfer of technology, data, or other information with national security or economic security implications to China or a Chinese-owned company. 
(d)Any certification made under subsection (c) shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate no later than 14 days prior to the activity in question and shall include a description of the purpose of the activity, its major participants, and its location and timing. 
540. 
(a)The head of any department, agency, board or commission funded by this Act shall submit quarterly reports to the Inspector General, or the senior ethics official for any entity without an inspector general, of the appropriate department, agency, board or commission regarding the costs and contracting procedures relating to each conference held by the department, agency, board or commission during fiscal year 2012 for which the cost to the Government was more than $20,000. 
(b)Each report submitted under subsection (a) shall include, for each conference described in that subsection held during the applicable quarter— 
(1)a description of the subject of and number of participants attending that conference; 
(2)a detailed statement of the costs to the Government relating to that conference, including— 
(A)the cost of any food or beverages; 
(B)the cost of any audio-visual services; and 
(C)a discussion of the methodology used to determine which costs relate to that conference; and 
(3)a description of the contracting procedures relating to that conference, including— 
(A)whether contracts were awarded on a competitive basis for that conference; and 
(B)a discussion of any cost comparison conducted by the department, agency, board or commission in evaluating potential contractors for that conference. 
541.None of the funds made available by this Act may be used to pay the salaries or expenses of personnel to deny, or fail to act on, an application for the importation of any model of shotgun if— 
(1)all other requirements of law with respect to the proposed importation are met; and 
(2)no application for the importation of such model of shotgun, in the same configuration, had been denied by the Attorney General prior to January 1, 2011, on the basis that the shotgun was not particularly suitable for or readily adaptable to sporting purposes. 
542. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
543.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that was convicted of a felony criminal violation under any Federal law within the preceding 24 months, unless an agency has considered suspension or debarment of the corporation and made a determination that this further action is not necessary to protect the interests of the Government. 
544.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that has any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, unless an agency has considered suspension or debarment of the corporation and made a determination that this further action is not necessary to protect the interests of the Government. 
545.All agencies and departments funded under this Act shall send to the Committees on Appropriations of the House of Representatives and the Senate at the end of the fiscal year a report containing a complete inventory of the total number of vehicles owned, permanently retired, and purchased during fiscal year 2012 as well as the total cost of the vehicle fleet, including maintenance, fuel, storage, purchasing, and leasing. 
546.None of the funds made available by this or any other Act for fiscal year 2012 may be used to implement, administer, or enforce, prior to January 1, 2012, the rule entitled “Wage Methodology for the Temporary Non-agricultural Employment H–2B Program” published by the Department of Labor in the Federal Register on January 19, 2011 (76 Fed. Reg. 3452 et seq.).This division may be cited as the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2012. 
CTransportation, Housing and Urban Development, and Related Agencies 
IDepartment of transportationOffice of the secretarySalaries and expensesFor necessary expenses of the Office of the Secretary, $102,481,000, of which not to exceed $2,618,000 shall be available for the immediate Office of the Secretary; not to exceed $984,000 shall be available for the Immediate Office of the Deputy Secretary; not to exceed $19,515,000 shall be available for the Office of the General Counsel; not to exceed $10,107,000 shall be available for the Office of the Under Secretary of Transportation for Policy; not to exceed $10,538,000 shall be available for the Office of the Assistant Secretary for Budget and Programs; not to exceed $2,500,000 shall be available for the Office of the Assistant Secretary for Governmental Affairs; not to exceed $25,469,000 shall be available for the Office of the Assistant Secretary for Administration; not to exceed $2,020,000 shall be available for the Office of Public Affairs; not to exceed $1,595,000 shall be available for the Office of the Executive Secretariat; not to exceed $1,369,000 shall be available for the Office of Small and Disadvantaged Business Utilization; not to exceed $10,778,000 for the Office of Intelligence, Security, and Emergency Response; and not to exceed $14,988,000 shall be available for the Office of the Chief Information Officer: 
Provided, That the Secretary of Transportation is authorized to transfer funds appropriated for any office of the Office of the Secretary to any other office of the Office of the Secretary: 
Provided further, That no appropriation for any office shall be increased or decreased by more than 5 percent by all such transfers: 
Provided further, That notice of any change in funding greater than 5 percent shall be submitted for approval to the House and Senate Committees on Appropriations: 
Provided further, That not to exceed $60,000 shall be for allocation within the Department for official reception and representation expenses as the Secretary may determine: 
Provided further, That notwithstanding any other provision of law, excluding fees authorized in Public Law 107–71, there may be credited to this appropriation up to $2,500,000 in funds received in user fees: 
Provided further, That none of the funds provided in this Act shall be available for the position of Assistant Secretary for Public Affairs.National Infrastructure InvestmentsFor capital investments in surface transportation infrastructure, $500,000,000, to remain available through September 30, 2013: 
Provided, That the Secretary of Transportation shall distribute funds provided under this heading as discretionary grants to be awarded to a State, local government, transit agency, or a collaboration among such entities on a competitive basis for projects that will have a significant impact on the Nation, a metropolitan area, or a region: 
Provided further, That projects eligible for funding provided under this heading shall include, but not be limited to, highway or bridge projects eligible under title 23, United States Code; public transportation projects eligible under chapter 53 of title 49, United States Code; passenger and freight rail transportation projects; and port infrastructure investments: 
Provided further, That the Secretary shall give priority to projects which demonstrate transportation benefits for existing systems or improve interconnectivity between modes: 
Provided further, That the Secretary may use up to 35 percent of the funds made available under this heading for the purpose of paying the subsidy and administrative costs of projects eligible for Federal credit assistance under chapter 6 of title 23, United States Code, if the Secretary finds that such use of the funds would advance the purposes of this paragraph: 
Provided further, That in distributing funds provided under this heading, the Secretary shall take such measures so as to ensure an equitable geographic distribution of funds, an appropriate balance in addressing the needs of urban and rural areas, and the investment in a variety of transportation modes: 
Provided further, That a grant funded under this heading shall be not less than $10,000,000 and not greater than $200,000,000: 
Provided further, That not more than 25 percent of the funds made available under this heading may be awarded to projects in a single State: 
Provided further, That the Federal share of the costs for which an expenditure is made under this heading shall be, at the option of the recipient, up to 80 percent: 
Provided further, That not less than $120,000,000 of the funds provided under this heading shall be for projects located in rural areas: 
Provided further, That for projects located in rural areas, the minimum grant size shall be $1,000,000 and the Secretary may increase the Federal share of costs above 80 percent: 
Provided further, That projects conducted using funds provided under this heading must comply with the requirements of subchapter IV of chapter 31 of title 40, United States Code: 
Provided further, That the Secretary shall conduct a new competition to select the grants and credit assistance awarded under this heading: 
Provided further, That the Secretary may retain up to $20,000,000 of the funds provided under this heading, and may transfer portions of those funds to the Administrators of the Federal Highway Administration, the Federal Transit Administration, the Federal Railroad Administration and the Federal Maritime Administration, to fund the award and oversight of grants and credit assistance made under the National Infrastructure Investments program: 
Provided further, That the Secretary shall give priority to projects that require a contribution of Federal funds in order to complete an overall financing package.Financial management capitalFor necessary expenses for upgrading and enhancing the Department of Transportation's financial systems and re-engineering business processes, $4,990,000, to remain available through September 30, 2013.Cyber Security InitiativesFor necessary expenses for cyber security initiatives, including improvement of network perimeter controls and identity management, testing and assessment of information technology against business, security, and other requirements, implementation of Federal cyber security initiatives and information infrastructure enhancements, implementation of enhanced security controls on network devices, and enhancement of cyber security workforce training tools, $10,000,000, to remain available through September 30, 2013.Office of civil rightsFor necessary expenses of the Office of Civil Rights, $9,384,000.Transportation planning, research, and developmentFor necessary expenses for conducting transportation planning, research, systems development, development activities, and making grants, to remain available until expended, $9,000,000.Working capital fundFor necessary expenses for operating costs and capital outlays of the Working Capital Fund, not to exceed $172,000,000 shall be paid from appropriations made available to the Department of Transportation: 
Provided, That such services shall be provided on a competitive basis to entities within the Department of Transportation: 
Provided further, That the above limitation on operating expenses shall not apply to non-DOT entities: 
Provided further, That no funds appropriated in this Act to an agency of the Department shall be transferred to the Working Capital Fund without majority approval of the Working Capital Fund Steering Committee and approval of the Secretary: 
Provided further, That no assessments may be levied against any program, budget activity, subactivity or project funded by this Act unless notice of such assessments and the basis therefor are presented to the House and Senate Committees on Appropriations and are approved by such Committees.Minority business resource center programFor the cost of guaranteed loans, $333,000, as authorized by 49 U.S.C. 332: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $18,367,000. In addition, for administrative expenses to carry out the guaranteed loan program, $589,000.Minority business outreachFor necessary expenses of Minority Business Resource Center outreach activities, $3,068,000, to remain available until September 30, 2013: 
Provided, That notwithstanding 49 U.S.C. 332, these funds may be used for business opportunities related to any mode of transportation.Payments to air carriers(airport and airway trust fund)(including transfer of funds)In addition to funds made available from any other source to carry out the essential air service program under 49 U.S.C. 41731 through 41742, $143,000,000, to be derived from the Airport and Airway Trust Fund, to remain available until expended: 
Provided, That in determining between or among carriers competing to provide service to a community, the Secretary may consider the relative subsidy requirements of the carriers: 
 Provided further, That no funds made available under section 41742 of title 49, United States Code, and no funds made available in this Act or any other Act in any fiscal year, shall be available to carry out the essential air service program under sections 41731 through 41742 of such title 49 in communities in the 48 contiguous States unless the community received subsidized essential air service or received a 90-day notice of intent to terminate service and the Secretary required the air carrier to continue to provide service to the community at any time between September 30, 2010, and September 30, 2011, inclusive: 
 Provided further, That basic essential air service minimum requirements shall not include the 15-passenger capacity requirement under subsection 41732(b)(3) of title 49, United States Code: 
Provided further, That if the funds under this heading are insufficient to meet the costs of the essential air service program in the current fiscal year, the Secretary shall transfer such sums as may be necessary to carry out the essential air service program from any available amounts appropriated to or directly administered by the Office of the Secretary for such fiscal year.Administrative provisions—office of the secretary of transportation 
101.None of the funds made available in this Act to the Department of Transportation may be obligated for the Office of the Secretary of Transportation to approve assessments or reimbursable agreements pertaining to funds appropriated to the modal administrations in this Act, except for activities underway on the date of enactment of this Act, unless such assessments or agreements have completed the normal reprogramming process for Congressional notification. 
102.The Secretary or his designee may engage in activities with States and State legislators to consider proposals related to the reduction of motorcycle fatalities. 
103.None of the funds made available under this Act may be obligated or expended to establish or implement a program under which essential air service communities are required to assume subsidy costs commonly referred to as the EAS local participation program. 
104.Notwithstanding section 3324 of title 31, United States Code, in addition to authority provided by section 327 of title 49, United States Code, the Department's Working Capital Fund is hereby authorized to provide payments in advance to vendors that are necessary to carry out the Federal transit pass transportation fringe benefit program under Executive Order 13150 and section 3049 of Public Law 109–59: 
Provided, That the Department shall include adequate safeguards in the contract with the vendors to ensure timely and high-quality performance under the contract. 
105.The Secretary shall post on the Web site of the Department of Transportation a schedule of all meetings of the Credit Council, including the agenda for each meeting, and require the Credit Council to record the decisions and actions of each meeting.(rescission) 
106.Of the amounts made available by section 185 of Public Law 109–115, all unobligated balances as of the date of enactment of this Act are hereby rescinded.Federal aviation administrationOperations(airport and airway trust fund)For necessary expenses of the Federal Aviation Administration, not otherwise provided for, including operations and research activities related to commercial space transportation, administrative expenses for research and development, establishment of air navigation facilities, the operation (including leasing) and maintenance of aircraft, subsidizing the cost of aeronautical charts and maps sold to the public, lease or purchase of passenger motor vehicles for replacement only, in addition to amounts made available by Public Law 108–176, $9,653,395,000, of which $5,060,694,000 shall be derived from the Airport and Airway Trust Fund, of which not to exceed $7,442,738,000 shall be available for air traffic organization activities; not to exceed $1,252,991,000 shall be available for aviation safety activities; not to exceed $16,271,000 shall be available for commercial space transportation activities; not to exceed $582,117,000 shall be available for finance and management activities; not to exceed $98,858,000 shall be available for human resources program activities; not to exceed $60,134,000 shall be available for NextGen program activities; and not to exceed $200,286,000 shall be available for staff offices: 
Provided, That not to exceed 2 percent of any budget activity, except for aviation safety budget activity, may be transferred to any budget activity under this heading: 
Provided further, That no transfer may increase or decrease any appropriation by more than 2 percent: 
Provided further, That any transfer in excess of 2 percent shall be treated as a reprogramming of funds under section 405 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: 
 Provided further, That not later than May 31, 2012, the Administrator shall submit to the House and Senate Committees on Appropriations a comprehensive report that describes all of the findings and conclusions reached during the Federal Aviation Administration’s efforts to develop an objective, data-driven method for placing air traffic controllers after the successful completion of their training at the Federal Aviation Administration Academy, lists all available options for establishing such method, and discusses the benefits and challenges of each option: 
Provided further, That not later than March 31 of each fiscal year hereafter, the Administrator of the Federal Aviation Administration shall transmit to Congress an annual update to the report submitted to Congress in December 2004 pursuant to section 221 of Public Law 108–176: 
Provided further, That the amount herein appropriated shall be reduced by $100,000 for each day after March 31 that such report has not been submitted to the Congress: 
Provided further, That not later than March 31 of each fiscal year hereafter, the Administrator shall transmit to Congress a companion report that describes a comprehensive strategy for staffing, hiring, and training flight standards and aircraft certification staff in a format similar to the one utilized for the controller staffing plan, including stated attrition estimates and numerical hiring goals by fiscal year: 
Provided further, That the amount herein appropriated shall be reduced by $100,000 per day for each day after March 31 that such report has not been submitted to Congress: 
Provided further, That funds may be used to enter into a grant agreement with a nonprofit standard-setting organization to assist in the development of aviation safety standards: 
Provided further, That none of the funds in this Act shall be available for new applicants for the second career training program: 
Provided further, That none of the funds in this Act shall be available for the Federal Aviation Administration to finalize or implement any regulation that would promulgate new aviation user fees not specifically authorized by law after the date of the enactment of this Act: 
Provided further, That there may be credited to this appropriation as offsetting collections funds received from States, counties, municipalities, foreign authorities, other public authorities, and private sources for expenses incurred in the provision of agency services, including receipts for the maintenance and operation of air navigation facilities, and for issuance, renewal or modification of certificates, including airman, aircraft, and repair station certificates, or for tests related thereto, or for processing major repair or alteration forms: 
Provided further, That of the funds appropriated under this heading, not less than $10,350,000 shall be for the contract tower cost-sharing program: 
Provided further, That none of the funds in this Act for aeronautical charting and cartography are available for activities conducted by, or coordinated through, the Working Capital Fund.Facilities and equipment(airport and airway trust fund)For necessary expenses, not otherwise provided for, for acquisition, establishment, technical support services, improvement by contract or purchase, and hire of national airspace systems and experimental facilities and equipment, as authorized under part A of subtitle VII of title 49, United States Code, including initial acquisition of necessary sites by lease or grant; engineering and service testing, including construction of test facilities and acquisition of necessary sites by lease or grant; construction and furnishing of quarters and related accommodations for officers and employees of the Federal Aviation Administration stationed at remote localities where such accommodations are not available; and the purchase, lease, or transfer of aircraft from funds available under this heading, including aircraft for aviation regulation and certification; to be derived from the Airport and Airway Trust Fund, $2,730,731,000, of which $475,000,000 shall remain available until September 30, 2012, and of which $2,255,731,000 shall remain available until September 30, 2014: 
Provided, That there may be credited to this appropriation funds received from States, counties, municipalities, other public authorities, and private sources, for expenses incurred in the establishment, improvement, and modernization of national airspace systems: 
Provided further, That upon initial submission to the Congress of the fiscal year 2013 President's budget, the Secretary of Transportation shall transmit to the Congress a comprehensive capital investment plan for the Federal Aviation Administration which includes funding for each budget line item for fiscal years 2013 through 2017, with total funding for each year of the plan constrained to the funding targets for those years as estimated and approved by the Office of Management and Budget.Research, engineering, and development(airport and airway trust fund)For necessary expenses, not otherwise provided for, for research, engineering, and development, as authorized under part A of subtitle VII of title 49, United States Code, including construction of experimental facilities and acquisition of necessary sites by lease or grant, $167,556,000, to be derived from the Airport and Airway Trust Fund and to remain available until September 30, 2014: 
Provided, That there may be credited to this appropriation as offsetting collections, funds received from States, counties, municipalities, other public authorities, and private sources, which shall be available for expenses incurred for research, engineering, and development.Grants-in-aid for airports(liquidation of contract authorization)(limitation on obligations)(airport and airway trust fund)(including transfer of funds)For liquidation of obligations incurred for grants-in-aid for airport planning and development, and noise compatibility planning and programs as authorized under subchapter I of chapter 471 and subchapter I of chapter 475 of title 49, United States Code, and under other law authorizing such obligations; for procurement, installation, and commissioning of runway incursion prevention devices and systems at airports of such title; for grants authorized under section 41743 of title 49, United States Code; and for inspection activities and administration of airport safety programs, including those related to airport operating certificates under section 44706 of title 49, United States Code, $3,435,000,000 to be derived from the Airport and Airway Trust Fund and to remain available until expended: 
Provided, That none of the funds under this heading shall be available for the planning or execution of programs the obligations for which are in excess of $3,350,000,000 in fiscal year 2012, notwithstanding section 47117(g) of title 49, United States Code: 
Provided further, That none of the funds under this heading shall be available for the replacement of baggage conveyor systems, reconfiguration of terminal baggage areas, or other airport improvements that are necessary to install bulk explosive detection systems: 
Provided further, That notwithstanding any other provision of law, of funds limited under this heading, not more than $101,000,000 shall be obligated for administration, not less than $15,000,000 shall be available for the airport cooperative research program, not less than $29,250,000 shall be for Airport Technology Research and $6,000,000, to remain available until expended, shall be available and transferred to Office of the Secretary, Salaries and Expenses to carry out the Small Community Air Service Development Program.Administrative provisions—federal aviation administration 
110.None of the funds in this Act may be used to compensate in excess of 600 technical staff-years under the federally funded research and development center contract between the Federal Aviation Administration and the Center for Advanced Aviation Systems Development during fiscal year 2012. 
111.None of the funds in this Act shall be used to pursue or adopt guidelines or regulations requiring airport sponsors to provide to the Federal Aviation Administration without cost building construction, maintenance, utilities and expenses, or space in airport sponsor-owned buildings for services relating to air traffic control, air navigation, or weather reporting: 
Provided, That the prohibition of funds in this section does not apply to negotiations between the agency and airport sponsors to achieve agreement on below-market rates for these items or to grant assurances that require airport sponsors to provide land without cost to the FAA for air traffic control facilities. 
112.The Administrator of the Federal Aviation Administration may reimburse amounts made available to satisfy 49 U.S.C. 41742(a)(1) from fees credited under 49 U.S.C. 45303: 
Provided, That during fiscal year 2012, 49 U.S.C. 41742(b) shall not apply, and any amount remaining in such account at the close of that fiscal year may be made available to satisfy section 41742(a)(1) for the subsequent fiscal year. 
113.Amounts collected under section 40113(e) of title 49, United States Code, shall be credited to the appropriation current at the time of collection, to be merged with and available for the same purposes of such appropriation. 
114.None of the funds limited by this Act for grants under the Airport Improvement Program shall be made available to the sponsor of a commercial service airport if such sponsor fails to agree to a request from the Secretary of Transportation for cost-free space in a nonrevenue producing, public use area of the airport terminal or other airport facilities for the purpose of carrying out a public service air passenger rights and consumer outreach campaign. 
115.None of the funds in this Act shall be available for paying premium pay under subsection 5546(a) of title 5, United States Code, to any Federal Aviation Administration employee unless such employee actually performed work during the time corresponding to such premium pay. 
116.None of the funds in this Act may be obligated or expended for an employee of the Federal Aviation Administration to purchase a store gift card or gift certificate through use of a Government-issued credit card. 
117.The Secretary shall apportion to the sponsor of an airport that received scheduled or unscheduled air service from a large certified air carrier (as defined in part 241 of title 14 Code of Federal Regulations, or such other regulations as may be issued by the Secretary under the authority of section 41709) an amount equal to the minimum apportionment specified in 49 U.S.C. 47114(c), if the Secretary determines that airport had more than 10,000 passenger boardings in the preceding calendar year, based on data submitted to the Secretary under part 241 of title 14, Code of Federal Regulations. 
118.None of the funds in this Act may be obligated or expended for retention bonuses for an employee of the Federal Aviation Administration without the prior written approval of the Deputy Assistant Secretary for Administration of the Department of Transportation. 
119.Subparagraph (D) of section 47124(b)(3) of title 49, United States Code, is amended by striking benefit. and inserting benefit, with the maximum allowable local cost share capped at 20 percent.. 
119A.Notwithstanding any other provision of law, none of the funds made available under this Act or any prior Act may be used to implement or to continue to implement any limitation on the ability of any owner or operator of a private aircraft to obtain, upon a request to the Administrator of the Federal Aviation Administration, a blocking of that owner's or operator’s aircraft registration number from any display of the Federal Aviation Administration’s Aircraft Situational Display to Industry data that is made available to the public, except data made available to a Government agency, for the noncommercial flights of that owner or operator. 
119B.None of the funds appropriated or limited by this Act may be used to change weight restrictions or prior permission rules at Teterboro airport in Teterboro, New Jersey.Federal highway administrationLimitation on administrative expenses(including transfer of funds)Not to exceed $412,000,000, together with advances and reimbursements received by the Federal Highway Administration, shall be paid in accordance with law from appropriations made available by this Act to the Federal Highway Administration for necessary expenses for administration and operation, of which $16,000,000 shall be derived from the authority provided in section 126 in this Act. In addition, not to exceed $3,220,000 shall be paid from appropriations made available by this Act and transferred to the Appalachian Regional Commission in accordance with section 104 of title 23, United States Code.Federal-aid Highways(limitation on obligations)(highway trust fund)None of the funds in this Act shall be available for the implementation or execution of programs, the obligations for which are in excess of $39,143,582,670 for Federal-aid highways and highway safety construction programs for fiscal year 2012: 
Provided, That within the $39,143,582,670 obligation limitation on Federal-aid highways and highway safety construction programs, not more than $429,800,000 shall be available for the implementation or execution of programs for transportation research (chapter 5 of title 23, United States Code; sections 111, 5505, and 5506 of title 49, United States Code; and title 5 of Public Law 109–59) for fiscal year 2012: 
Provided further, That this limitation on transportation research programs shall not apply to any authority previously made available for obligation: 
Provided further, That the Secretary may, as authorized by section 605(b) of title 23, United States Code, collect and spend fees to cover the costs of services of expert firms, including counsel, in the field of municipal and project finance to assist in the underwriting and servicing of Federal credit instruments and all or a portion of the costs to the Federal Government of servicing such credit instruments: 
Provided further, That such fees are available until expended to pay for such costs: 
Provided further, That such amounts are in addition to administrative expenses that are also available for such purpose, and are not subject to any obligation limitation or the limitation on administrative expenses under section 608 of title 23, United States Code.(Liquidation of contract authorization)(Highway Trust Fund)For carrying out the provisions of title 23, United States Code, that are attributable to Federal-aid highways, not otherwise provided, including reimbursement for sums expended pursuant to the provisions of 23 U.S.C. 308, $39,882,582,670 or so much thereof as may be available in and derived from the Highway Trust Fund (other than the Mass Transit Account), to remain available until expended.Emergency ReliefFor an additional amount for the Emergency Relief Program as authorized under section 125 of title 23, United States Code, $1,662,000,000, to remain available until expended, for necessary expenses resulting from a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): 
Provided, That notwithstanding section 125(d)(1) of title 23, United States Code, the Secretary of Transportation may obligate more than $100,000,000 for a single natural disaster event in a State for emergency relief projects arising from damage caused in fiscal year 2011 by Hurricane Irene or the Missouri River basin flooding in the spring of 2011, except for events involving closed hydrologic basins: 
Provided further, That notwithstanding section 120 of title 23, United States Code, for expenses resulting from a disaster eligible under section 125 of title 23, United States Code, occurring in fiscal years 2011 or 2012, the Secretary shall extend the time period in 120(e) in consideration of any delay in the State’s ability to access damaged facilities to evaluate damage and estimate the cost of repair: 
Provided further, That the amount provided under this heading is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.Administrative provisions—federal highway administration 
120. 
(a)For fiscal year 2012, the Secretary of Transportation shall— 
(1)not distribute from the obligation limitation for Federal-aid highways amounts authorized for administrative expenses and programs by section 104(a) of title 23, United States Code; programs funded from the administrative takedown authorized by section 104(a)(1) of title 23, United States Code (as in effect on the date before the date of enactment of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users); the highway use tax evasion program; and the Bureau of Transportation Statistics; 
(2)not distribute an amount from the obligation limitation for Federal-aid highways that is equal to the unobligated balance of amounts made available from the Highway Trust Fund (other than the Mass Transit Account) for Federal-aid highways and highway safety programs for previous fiscal years the funds for which are allocated by the Secretary; 
(3)determine the ratio that— 
(A)the obligation limitation for Federal-aid highways, less the aggregate of amounts not distributed under paragraphs (1) and (2), bears to 
(B)the total of the sums authorized to be appropriated for Federal-aid highways and highway safety construction programs (other than sums authorized to be appropriated for provisions of law described in paragraphs (1) through (9) of subsection (b) and sums authorized to be appropriated for section 105 of title 23, United States Code, equal to the amount referred to in subsection (b)(10) for such fiscal year), less the aggregate of the amounts not distributed under paragraphs (1) and (2) of this subsection; 
(4) 
(A)distribute the obligation limitation for Federal-aid highways, less the aggregate amounts not distributed under paragraphs (1) and (2), for sections 1301, 1302, and 1934 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users; section 117 and section 144(g) of title 23, United States Code; and section 14501 of title 40, United States Code, so that the amount of obligation authority available for each of such sections is equal to the amount determined by multiplying the ratio determined under paragraph (3) by the sums authorized to be appropriated for that section for the fiscal year; and 
(B)distribute $2,000,000,000 for section 105 of title 23, United States Code; 
(5)distribute the obligation limitation provided for Federal-aid highways, less the aggregate amounts not distributed under paragraphs (1) and (2) and amounts distributed under paragraph (4), for each of the programs that are allocated by the Secretary under the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users and title 23, United States Code (other than to programs to which paragraphs (1) and (4) apply), by multiplying the ratio determined under paragraph (3) by the amounts authorized to be appropriated for each such program for such fiscal year; and 
(6)distribute the obligation limitation provided for Federal-aid highways, less the aggregate amounts not distributed under paragraphs (1) and (2) and amounts distributed under paragraphs (4) and (5), for Federal-aid highways and highway safety construction programs (other than the amounts apportioned for the equity bonus program, but only to the extent that the amounts apportioned for the equity bonus program for the fiscal year are greater than $2,639,000,000, and the Appalachian development highway system program) that are apportioned by the Secretary under the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users and title 23, United States Code, in the ratio that— 
(A)amounts authorized to be appropriated for such programs that are apportioned to each State for such fiscal year, bear to 
(B)the total of the amounts authorized to be appropriated for such programs that are apportioned to all States for such fiscal year. 
(b)Exceptions From Obligation LimitationThe obligation limitation for Federal-aid highways shall not apply to obligations: 
(1)under section 125 of title 23, United States Code; 
(2)under section 147 of the Surface Transportation Assistance Act of 1978; 
(3)under section 9 of the Federal-Aid Highway Act of 1981; 
(4)under subsections (b) and (j) of section 131 of the Surface Transportation Assistance Act of 1982; 
(5)under subsections (b) and (c) of section 149 of the Surface Transportation and Uniform Relocation Assistance Act of 1987; 
(6)under sections 1103 through 1108 of the Intermodal Surface Transportation Efficiency Act of 1991; 
(7)under section 157 of title 23, United States Code, as in effect on the day before the date of the enactment of the Transportation Equity Act for the 21st Century; 
(8)under section 105 of title 23, United States Code, as in effect for fiscal years 1998 through 2004, but only in an amount equal to $639,000,000 for each of those fiscal years; 
(9)for Federal-aid highway programs for which obligation authority was made available under the Transportation Equity Act for the 21st Century or subsequent public laws for multiple years or to remain available until used, but only to the extent that the obligation authority has not lapsed or been used; 
(10)under section 105 of title 23, United States Code, but only in an amount equal to $639,000,000 for each of fiscal years 2005 through 2012; and 
(11)under section 1603 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users, to the extent that funds obligated in accordance with that section were not subject to a limitation on obligations at the time at which the funds were initially made available for obligation. 
(c)Redistribution of Unused Obligation AuthorityNotwithstanding subsection (a), the Secretary shall, after August 1 of such fiscal year, revise a distribution of the obligation limitation made available under subsection (a) if the amount distributed cannot be obligated during that fiscal year, and redistribute sufficient amounts to those States able to obligate amounts in addition to those previously distributed during that fiscal year, giving priority to those States having large unobligated balances of funds apportioned under sections 104 and 144 of title 23, United States Code. 
(d)Applicability of Obligation Limitations to Transportation Research ProgramsThe obligation limitation shall apply to transportation research programs carried out under chapter 5 of title 23, United States Code, and title V (research title) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users, except that obligation authority made available for such programs under such limitation shall remain available for a period of 3 fiscal years and shall be in addition to the amount of any limitation imposed on obligations for Federal-aid highway and highway safety construction programs for future fiscal years. 
(e)Redistribution of Certain Authorized Funds 
(1)In generalNot later than 30 days after the date of the distribution of obligation limitation under subsection (a), the Secretary shall distribute to the States any funds that— 
(A)are authorized to be appropriated for such fiscal year for Federal-aid highways programs; and 
(B)the Secretary determines will not be allocated to the States, and will not be available for obligation, in such fiscal year due to the imposition of any obligation limitation for such fiscal year. 
(2)RatioFunds shall be distributed under paragraph (1) in the same ratio as the distribution of obligation authority under subsection (a)(6). 
(3)AvailabilityFunds distributed under paragraph (1) shall be available for any purposes described in section 133(b) of title 23, United States Code. 
(f)Special Limitation CharacteristicsObligation limitation distributed for a fiscal year under subsection (a)(4) for the provision specified in subsection (a)(4) shall— 
(1)remain available until used for obligation of funds for that provision; and 
(2)be in addition to the amount of any limitation imposed on obligations for Federal-aid highway and highway safety construction programs for future fiscal years. 
(g)Limitation on Statutory ConstructionNothing in this section shall be construed to limit the distribution of obligation authority under subsection (a)(4)(A) for each of the individual projects numbered greater than 3676 listed in the table contained in section 1702 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users. 
121.Notwithstanding 31 U.S.C. 3302, funds received by the Bureau of Transportation Statistics from the sale of data products, for necessary expenses incurred pursuant to 49 U.S.C. 111 may be credited to the Federal-aid Highways account for the purpose of reimbursing the Bureau for such expenses: 
Provided, That such funds shall be subject to the obligation limitation for Federal-aid Highways and highway safety construction programs. 
122.Not less than 15 days prior to waiving, under his statutory authority, any Buy America requirement for Federal-aid highway projects, the Secretary of Transportation shall make an informal public notice and comment opportunity on the intent to issue such waiver and the reasons therefor: 
Provided, That the Secretary shall provide an annual report to the House and Senate Committees on Appropriations on any waivers granted under the Buy America requirements. 
123. 
(a)In generalExcept as provided in subsection (b), none of the funds made available, limited, or otherwise affected by this Act shall be used to approve or otherwise authorize the imposition of any toll on any segment of highway located on the Federal-aid system in the State of Texas that— 
(1)as of the date of enactment of this Act, is not tolled; 
(2)is constructed with Federal assistance provided under title 23, United States Code; and 
(3)is in actual operation as of the date of enactment of this Act. 
(b)Exceptions 
(1)Number of toll lanesSubsection (a) shall not apply to any segment of highway on the Federal-aid system described in that subsection that, as of the date on which a toll is imposed on the segment, will have the same number of nontoll lanes as were in existence prior to that date. 
(2)High-occupancy vehicle lanesA high-occupancy vehicle lane that is converted to a toll lane shall not be subject to this section, and shall not be considered to be a nontoll lane for purposes of determining whether a highway will have fewer nontoll lanes than prior to the date of imposition of the toll, if— 
(A)high-occupancy vehicles occupied by the number of passengers specified by the entity operating the toll lane may use the toll lane without paying a toll, unless otherwise specified by the appropriate county, town, municipal or other local government entity, or public toll road or transit authority; or 
(B)each high-occupancy vehicle lane that was converted to a toll lane was constructed as a temporary lane to be replaced by a toll lane under a plan approved by the appropriate county, town, municipal or other local government entity, or public toll road or transit authority. 
124.The Comptroller General of the United States shall carry out a study to review how the States and public transit authorities have used the authority for States to transfer Federal funds between highway and transit programs. Not later than 1 year after the date of enactment of this Act, the Comptroller General shall submit a report to the Congress describing the use of the transfer authority by the States, the highway and transit projects funded with these funds, the U.S. Department of Transportation administrative mechanisms to track the use of these transferred funds, and the impact the use of this authority has had on the advancement of highway projects. 
125.Section 127(a)(11) of title 23, United States Code, is amended to read as follows: 
 
(11) 
(A)With respect to all portions of the Interstate Highway System in the State of Maine, laws (including regulations) of that State concerning vehicle weight limitations applicable to other State highways shall be applicable in lieu of the requirements under this subsection through December 31, 2031. 
(B)With respect to all portions of the Interstate Highway System in the State of Vermont, laws (including regulations) of that State concerning vehicle weight limitations applicable to other State highways shall be applicable in lieu of the requirements under this subsection through December 31, 2031.. 
126.The Secretary may deduct, on a proportional basis, for administrative expenses of the Federal-aid highway program, a cumulative sum not to exceed $16,000,000 of the sums authorized under the Surface Transportation Extension Act of 2011, part II (Public Law 112–30) for the 14 allocated programs.Federal motor carrier safety administrationMotor carrier safety operations and programs(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in the implementation, execution and administration of motor carrier safety operations and programs pursuant to section 31104(i) of title 49, United States Code, and sections 4127 and 4134 of Public Law 109–59, $247,724,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account), together with advances and reimbursements received by the Federal Motor Carrier Safety Administration, the sum of which shall remain available until expended: 
Provided, That none of the funds derived from the Highway Trust Fund in this Act shall be available for the implementation, execution or administration of programs, the obligations for which are in excess of $247,724,000, for Motor Carrier Safety Operations and Programs of which $8,543,000, to remain available for obligation until September 30, 2014, is for the research and technology program and $1,000,000 shall be available for commercial motor vehicle operator's grants to carry out section 4134 of Public Law 109–59: 
Provided further, That notwithstanding any other provision of law, none of the funds under this heading for outreach and education shall be available for transfer: 
Provided further, That the Federal Motor Carrier Safety Administration shall transmit to Congress a report on March 30, 2012 on the agency's ability to meet its requirement to conduct compliance reviews on high-risk carriers.Motor carrier safety grants(liquidation of contract authorization)(limitation on obligations)(highway trust fund)(including rescission)For payment of obligations incurred in carrying out sections 31102, 31104(a), 31106, 31107, 31109, 31309, 31313 of title 49, United States Code, and sections 4126 and 4128 of Public Law 109–59, $307,000,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account) and to remain available until expended: 
Provided, That none of the funds in this Act shall be available for the implementation or execution of programs, the obligations for which are in excess of $307,000,000, for Motor Carrier Safety Grants; of which $212,000,000 shall be available for the motor carrier safety assistance program to carry out sections 31102 and 31104(a) of title 49, United States Code; $30,000,000 shall be available for the commercial driver's license improvements program to carry out section 31313 of title 49, United States Code; $32,000,000 shall be available for the border enforcement grants program to carry out section 31107 of title 49, United States Code; $5,000,000 shall be available for the performance and registration information system management program to carry out sections 31106(b) and 31109 of title 49, United States Code; $25,000,000 shall be available for the commercial vehicle information systems and networks deployment program to carry out section 4126 of Public Law 109–59; and $3,000,000 shall be available for the safety data improvement program to carry out section 4128 of Public Law 109–59: 
Provided further, That of the funds made available for the motor carrier safety assistance program, $29,000,000 shall be available for audits of new entrant motor carriers: 
 Provided further, That of the prior year unobligated balances for the commercial vehicle information systems and networks deployment program, $1,000,000 is permanently rescinded.ADMINISTRATIVE PROVISION—FEDERAL MOTOR CARRIER SAFETY ADMINISTRATION 
130.Funds appropriated or limited in this Act shall be subject to the terms and conditions stipulated in section 350 of Public Law 107–87 and section 6901 of Public Law 110–28, including that the Secretary submit a report to the House and Senate Appropriations Committees annually on the safety and security of transportation into the United States by Mexico-domiciled motor carriers. 
131.Notwithstanding any other provision of law, States receiving funds for core or expanded deployment activities under the Commercial Vehicle Information Systems and Networks program pursuant to sections 4101(c)(4) and 4126 of Public Law 109–59 that did not meet award eligibility requirements set forth in section 4126; received grant amounts in excess of the maximum amounts specified in sections 4126(c)(2) or 4126(d)(3); or were awarded grants either prior to or after the expiration of the period of performance specified in a grant agreement, shall not be required to repay grant amounts received in error under such sections and, in addition, shall be reimbursed for core or expanded deployment expenditures such States made before the date of the enactment of this Act in reliance on a grant awarded in error under such sections.National highway traffic safety administrationOperations and researchFor expenses necessary to discharge the functions of the Secretary, with respect to traffic and highway safety under subtitle C of title X of Public Law 109–59 and chapter 301 and part C of subtitle VI of title 49, United States Code, $140,146,000, of which $20,000,000 shall remain available through September 30, 2013.Operations and research(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in carrying out the provisions of 23 U.S.C. 403, and chapter 303 of title 49, United States Code, $109,500,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account) and to remain available until expended: 
Provided, That none of the funds in this Act shall be available for the planning or execution of programs the total obligations for which, in fiscal year 2012, are in excess of $109,500,000, of which $105,500,000 shall be for programs authorized under 23 U.S.C. 403, and of which $4,000,000 shall be for the National Driver Register authorized under chapter 303 of title 49, United States Code: 
Provided further, That within the $105,500,000 obligation limitation for operations and research, $20,000,000 shall remain available until September 30, 2013 and shall be in addition to the amount of any limitation imposed on obligations for future years.Highway traffic safety grants(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in carrying out the provisions of 23 U.S.C. 402, 405, 406, 408, and 410 and sections 2001(a)(11), 2009, 2010, and 2011 of Public Law 109–59, to remain available until expended, $550,328,000 to be derived from the Highway Trust Fund (other than the Mass Transit Account): 
Provided, That none of the funds in this Act shall be available for the planning or execution of programs the total obligations for which, in fiscal year 2012, are in excess of $550,328,000 for programs authorized under 23 U.S.C. 402, 405, 406, 408, and 410 and sections 2001(a)(11), 2009, 2010, and 2011 of Public Law 109–59, of which $235,000,000 shall be for Highway Safety Programs under 23 U.S.C. 402; $25,000,000 shall be for Occupant Protection Incentive Grants under 23 U.S.C. 405; $48,500,000 shall be for Safety Belt Performance Grants under 23 U.S.C. 406, and such obligation limitation shall remain available until September 30, 2013 in accordance with subsection (f) of such section 406 and shall be in addition to the amount of any limitation imposed on obligations for such grants for future fiscal years; $34,500,000 shall be for State Traffic Safety Information System Improvements under 23 U.S.C. 408; $139,000,000 shall be for Alcohol-Impaired Driving Countermeasures Incentive Grant Program under 23 U.S.C. 410; $25,328,000 shall be for Administrative Expenses under section 2001(a)(11) of Public Law 109–59; $29,000,000 shall be for High Visibility Enforcement Program under section 2009 of Public Law 109–59; $7,000,000 shall be for Motorcyclist Safety under section 2010 of Public Law 109–59; and $7,000,000 shall be for Child Safety and Child Booster Seat Safety Incentive Grants under section 2011 of Public Law 109–59: 
Provided further, That none of these funds shall be used for construction, rehabilitation, or remodeling costs, or for office furnishings and fixtures for State, local or private buildings or structures: 
Provided further, That not to exceed $500,000 of the funds made available for section 410 Alcohol-Impaired Driving Countermeasures Grants shall be available for technical assistance to the States: 
Provided further, That not to exceed $750,000 of the funds made available for the High Visibility Enforcement Program shall be available for the evaluation required under section 2009(f) of Public Law 109–59: 
 Provided further, That of the amounts made available under this heading for Safety Belt Performance Grants, $25,000,000 shall be available until expended for the modernization of the National Automotive Sampling System (NASS).Administrative provisions—national highway traffic safety administration 
140.Notwithstanding any other provision of law or limitation on the use of funds made available under section 403 of title 23, United States Code, an additional $130,000 shall be made available to the National Highway Traffic Safety Administration, out of the amount limited for section 402 of title 23, United States Code, to pay for travel and related expenses for State management reviews and to pay for core competency development training and related expenses for highway safety staff. 
141.The limitations on obligations for the programs of the National Highway Traffic Safety Administration set in this Act shall not apply to obligations for which obligation authority was made available in previous public laws for multiple years but only to the extent that the obligation authority has not lapsed or been used. 
142.None of the funds in this Act shall be used to implement section 404 of title 23, United States Code.Federal railroad administrationSafety and operationsFor necessary expenses of the Federal Railroad Administration, not otherwise provided for, $178,596,000, of which $12,300,000 shall remain available until expended.Railroad research and developmentFor necessary expenses for railroad research and development, $35,000,000, to remain available until expended.Railroad rehabilitation and improvement financing programThe Secretary of Transportation is authorized to issue to the Secretary of the Treasury notes or other obligations pursuant to section 512 of the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210), as amended, in such amounts and at such times as may be necessary to pay any amounts required pursuant to the guarantee of the principal amount of obligations under sections 511 through 513 of such Act, such authority to exist as long as any such guaranteed obligation is outstanding: 
Provided, That pursuant to section 502 of such Act, as amended, no new direct loans or loan guarantee commitments shall be made using Federal funds for the credit risk premium during fiscal year 2012.Operating subsidy grants to the national railroad passenger corporationTo enable the Secretary of Transportation to make quarterly grants to the National Railroad Passenger Corporation for the operation of intercity passenger rail, as authorized by section 101 of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432), $466,000,000, to remain available until expended: 
Provided, That the amounts available under this paragraph shall be available for the Secretary to approve funding to cover operating losses for the Corporation only after receiving and reviewing a grant request for each specific train route: 
Provided further, That each such grant request shall be accompanied by a detailed financial analysis, revenue projection, and capital expenditure projection justifying the Federal support to the Secretary’s satisfaction: 
Provided further, That not later than 60 days after enactment of this Act, the Corporation shall transmit, in electronic format, to the Secretary, the House and Senate Committees on Appropriations, the House Committee on Transportation and Infrastructure and the Senate Committee on Commerce, Science, and Transportation the annual budget and business plan and the 5-Year Financial Plan for fiscal year 2012 required under section 204 of the Passenger Rail Investment and Improvement Act of 2008: 
Provided further, That the budget, business plan, and the 5-Year Financial Plan shall also include a separate accounting of ridership, revenues, and capital and operating expenses for the Northeast Corridor; commuter service; long-distance Amtrak service; State-supported service; each intercity train route, including Autotrain; and commercial activities including contract operations: 
Provided further, That the budget, business plan and the 5-Year Financial Plan shall include a description of work to be funded, along with cost estimates and an estimated timetable for completion of the projects covered by these plans: 
Provided further, That the budget, business plan and the 5-Year Financial Plan shall include annual information on the maintenance, refurbishment, replacement, and expansion for all Amtrak rolling stock consistent with the comprehensive fleet plan: 
Provided further, That the Corporation shall provide semiannual reports in electronic format regarding the pending business plan, which shall describe the work completed to date, any changes to the business plan, and the reasons for such changes, and shall identify all sole-source contract awards which shall be accompanied by a justification as to why said contract was awarded on a sole-source basis, as well as progress against the milestones and target dates of the 2011 performance improvement plan: 
Provided further, That the Corporation’s budget, business plan, 5-Year Financial Plan, semiannual reports, and all subsequent supplemental plans shall be displayed on the Corporation’s Web site within a reasonable timeframe following their submission to the appropriate entities: 
Provided further, That these plans shall be accompanied by a comprehensive fleet plan for all Amtrak rolling stock which shall address the Corporation’s detailed plans and timeframes for the maintenance, refurbishment, replacement, and expansion of the Amtrak fleet: 
Provided further, That said fleet plan shall establish year-specific goals and milestones and discuss potential, current, and preferred financing options for all such activities: 
Provided further, That none of the funds under this heading may be obligated or expended until the Corporation agrees to continue abiding by the provisions of paragraphs 1, 2, 5, 9, and 11 of the summary of conditions for the direct loan agreement of June 28, 2002, in the same manner as in effect on the date of enactment of this Act: 
Provided further, That none of the funds provided in this Act may be used after March 1, 2012, to support any route on which Amtrak offers a discounted fare of more than 50 percent off the normal peak fare: 
Provided further, That the preceding proviso does not apply to routes where the operating loss as a result of the discount is covered by a State and the State participates in the setting of fares: 
Provided further, That the Corporation shall submit to the House and Senate Committees on Appropriations a budget request for fiscal year 2013 in similar format and substance to those submitted by executive agencies of the Federal Government.Capital and debt service grants to the national railroad passenger corporationTo enable the Secretary of Transportation to make grants to the National Railroad Passenger Corporation for capital investments as authorized by section 101(c) and 219(b) of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432), $952,000,000, to remain available until expended, of which not to exceed $271,000,000 shall be for debt service obligations as authorized by section 102 of such Act: 
Provided, That of the amounts made available under this heading, not less than $50,000,000 shall be made available to bring Amtrak served facilities and stations into compliance with the Americans with Disabilities Act: 
 Provided further, That after an initial distribution of up to $200,000,000, which shall be used by the Corporation as a working capital account, all remaining funds shall be provided to the Corporation only on a reimbursable basis: 
Provided further, That the Secretary may retain up to one-half of 1 percent of the funds provided under this heading to fund the costs of project management oversight of capital projects funded by grants provided under this heading, as authorized by subsection 101(d) of division B of Public Law 110–432: 
Provided further, That the Secretary shall approve funding for capital expenditures, including advance purchase orders of materials, for the Corporation only after receiving and reviewing a grant request for each specific capital project justifying the Federal support to the Secretary's satisfaction: 
Provided further, That none of the funds under this heading may be used to subsidize operating losses of the Corporation: 
Provided further, That none of the funds under this heading may be used for capital projects not approved by the Secretary of Transportation or on the Corporation's fiscal year 2012 business plan: 
Provided further, That in addition to the project management oversight funds authorized under section 101(d) of division B of Public Law 110–432, the Secretary may retain up to an additional one-half of 1 percent of the funds provided under this heading to fund expenses associated with implementing section 212 of division B of Public Law 110–432, including the amendments made by section 212 to section 24905 of title 49, United States Code.Administrative provisions—federal railroad administration 
150.Hereafter, notwithstanding any other provision of law, funds provided in this Act for the National Railroad Passenger Corporation shall immediately cease to be available to said Corporation in the event that the Corporation contracts to have services provided at or from any location outside the United States. For purposes of this section, the word services shall mean any service that was, as of July 1, 2006, performed by a full-time or part-time Amtrak employee whose base of employment is located within the United States. 
151.The Secretary of Transportation may receive and expend cash, or receive and utilize spare parts and similar items, from non-United States Government sources to repair damages to or replace United States Government owned automated track inspection cars and equipment as a result of third-party liability for such damages, and any amounts collected under this section shall be credited directly to the Safety and Operations account of the Federal Railroad Administration, and shall remain available until expended for the repair, operation and maintenance of automated track inspection cars and equipment in connection with the automated track inspection program. 
152.Notwithstanding any other provisions of law, rule or regulation, the Secretary of Transportation is authorized to allow the issuer of any preferred stock heretofore sold to the Department to redeem or repurchase such stock upon the payment to the Department of an amount determined by the Secretary. 
153.None of the funds provided to the National Railroad Passenger Corporation may be used to fund any overtime costs in excess of $35,000 for any individual employee: 
Provided, That the president of Amtrak may waive the cap set in the previous proviso for specific employees when the president of Amtrak determines such a cap poses a risk to the safety and operational efficiency of the system: 
Provided further, That Amtrak shall notify House and Senate Committees on Appropriations within 30 days of waiving such cap and delineate the reasons for such waiver.Federal transit administrationAdministrative expensesFor necessary administrative expenses of the Federal Transit Administration's programs authorized by chapter 53 of title 49, United States Code, $98,713,000: 
Provided, That none of the funds provided or limited in this Act may be used to create a permanent office of transit security under this heading: 
Provided further, That upon submission to the Congress of the fiscal year 2013 President's budget, the Secretary of Transportation shall transmit to Congress the annual report on New Starts, including proposed allocations of funds for fiscal year 2013.Formula and Bus Grants(liquidation of contract authority)(limitation on obligations)(highway trust fund)For payment of obligations incurred in carrying out the provisions of 49 U.S.C. 5305, 5307, 5308, 5309, 5310, 5311, 5316, 5317, 5320, 5335, 5339, and 5340 and section 3038 of Public Law 105–178, as amended, $9,400,000,000 to be derived from the Mass Transit Account of the Highway Trust Fund and to remain available until expended: 
Provided, That funds available for the implementation or execution of programs authorized under 49 U.S.C. 5305, 5307, 5308, 5309, 5310, 5311, 5316, 5317, 5320, 5335, 5339, and 5340 and section 3038 of Public Law 105–178, as amended, shall not exceed total obligations of $8,360,565,000 in fiscal year 2012.Research and university research centersFor necessary expenses to carry out 49 U.S.C. 5306, 5312–5315, 5322, and 5506, $44,000,000, to remain available until expended: 
Provided, That $6,500,000 is available to carry out the transit cooperative research program under section 5313 of title 49, United States Code, $3,500,000 is available for the National Transit Institute under section 5315 of title 49, United States Code, and $4,000,000 is available for the university transportation centers program under section 5506 of title 49, United States Code: 
Provided further, That $25,000,000 is available to carry out innovative research and demonstrations of national significance under section 5312 of title 49, United States Code.Capital investment grants(including rescission)For necessary expenses to carry out section 5309 of title 49, United States Code, $1,955,000,000, to remain available until expended, of which $35,481,000 shall be available to carry out section 5309(e) of such title: 
Provided, That not less than $510,000,000 shall be available for preliminary engineering, final design, and construction of projects that receive a Full Funding Grant Agreement during calendar year 2012: 
Provided further, That of the funds appropriated under this heading in Public Law 111–8, $58,500,000 are hereby rescinded.Grants to the washington metropolitan area transit authorityFor grants to the Washington Metropolitan Area Transit Authority as authorized under section 601 of division B of Public Law 110–432, $150,000,000, to remain available until expended: 
Provided, That the Secretary shall approve grants for capital and preventive maintenance expenditures for the Washington Metropolitan Area Transit Authority only after receiving and reviewing a request for each specific project: 
Provided further, That prior to approving such grants, the Secretary shall determine that the Washington Metropolitan Area Transit Authority has placed the highest priority on those investments that will improve the safety of the system.Administrative provisions—federal transit administration 
160.The limitations on obligations for the programs of the Federal Transit Administration shall not apply to any authority under 49 U.S.C. 5338, previously made available for obligation, or to any other authority previously made available for obligation. 
161.Notwithstanding any other provision of law, funds appropriated or limited by this Act under the Federal Transit Administration's discretionary program appropriations headings for projects specified in this Act or identified in reports accompanying this Act not obligated by September 30, 2014, and other recoveries, shall be directed to projects eligible to use the funds for the purposes for which they were originally provided. 
162.Notwithstanding any other provision of law, any funds appropriated before October 1, 2011, under any section of chapter 53 of title 49, United States Code, that remain available for expenditure, may be transferred to and administered under the most recent appropriation heading for any such section. 
163.Notwithstanding any other provision of law, unobligated funds made available for new fixed guideway system projects under the heading Federal Transit Administration, Capital Investment Grants in any appropriations Act prior to this Act may be used during this fiscal year to satisfy expenses incurred for such projects. 
164.Notwithstanding any other provision of law, unobligated funds or recoveries under section 5309 of title 49, United States Code, that are available to the Secretary of Transportation for reallocation shall be directed to projects eligible to use the funds for the purposes for which they were originally provided. 
165.In addition to the amounts made available under section 5327(c)(1) of title 49, United States Code, the Secretary may use, for program management activities described in section 5327(c)(2), 1 percent of the amount made available to carry out section 5316 of title 49, United States Code: 
Provided, That funds made available for program management oversight shall be used to oversee the compliance of a recipient or subrecipient of Federal transit assistance consistent with activities identified under section 5327(c)(2) and for purposes of enforcement. 
166.Funds made available for Alaska or Hawaii ferry boats or ferry terminal facilities pursuant to 49 U.S.C. 5309(m)(6)(B) may be used to construct new vessels and facilities, or to improve existing vessels and facilities, including both the passenger and vehicle-related elements of such vessels and facilities, and for repair facilities. 
167.Notwithstanding any other provision of law, none of the funds made available in this Act shall be used to enter into a full funding grant agreement for a project with a New Starts share greater than 60 percent. 
168.Notwithstanding any other provision of law, fuel for vehicle operations, including the cost of utilities used for the propulsion of electrically driven vehicles, shall be treated as an associated capital maintenance item for purposes of grants made under section 5307 of title 49, United States Code, in fiscal year 2012. Amounts made available under this heading shall be limited to $100,000,000. 
169.The Secretary may not enforce regulations related to charter bus service under part 604 of title 49, Code of Federal Regulations, for any transit agency who during fiscal year 2008 was both initially granted a 60-day period to come into compliance with part 604, and then was subsequently granted an exception from said part. 
169A.For purposes of applying the project justification and local financial commitment criteria of 49 U.S.C. 5309(d) to a New Starts project, the Secretary may consider the costs and ridership of any connected project in an instance in which private parties are making significant financial contributions to the construction of the connected project; additionally, the Secretary may consider the significant financial contributions of private parties to the connected project in calculating the non-Federal share of net capital project costs for the New Starts project. 
169B.All bus new fixed guideway capital projects recommended in the President’s fiscal year 2012 budget request for funds appropriated under the Capital Investment Grants heading in this Act or any other Act shall be funded instead from amounts allocated under 49 U.S.C. 5309(m)(2)(C): 
Provided, That all such projects shall remain subject to the appropriate requirements of 49 U.S.C. 5309(d) and (e).Saint lawrence seaway development corporationThe Saint Lawrence Seaway Development Corporation is hereby authorized to make such expenditures, within the limits of funds and borrowing authority available to the Corporation, and in accord with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 104 of the Government Corporation Control Act, as amended, as may be necessary in carrying out the programs set forth in the Corporation's budget for the current fiscal year.Operations and maintenance(harbor maintenance trust fund)For necessary expenses for operations, maintenance, and capital asset renewal of those portions of the St. Lawrence Seaway owned, operated, and maintained by the Saint Lawrence Seaway Development Corporation, $32,259,000, to be derived from the Harbor Maintenance Trust Fund, pursuant to Public Law 99–662.Maritime administrationMaritime security programFor necessary expenses to maintain and preserve a U.S.-flag merchant fleet to serve the national security needs of the United States, $174,000,000, to remain available until expended.Operations and training(Including Rescission)For necessary expenses of operations and training activities authorized by law, $156,258,000, of which $11,100,000 shall remain available until expended for maintenance and repair of training ships at State Maritime Academies, and of which $2,400,000 shall remain available through September 30, 2013 for Student Incentive Program payments at State Maritime Academies, and of which $22,900,000 shall remain available until expended for facilities maintenance and repair, equipment, and capital improvements at the United State Merchant Marine Academy: 
Provided, That amounts apportioned for the United States Merchant Marine Academy shall be available only upon allotments made personally by the Secretary of Transportation or the Assistant Secretary for Budget and Programs: 
Provided further, That the Superintendent, Deputy Superintendent and the Director of the Office of Resource Management of the United State Merchant Marine Academy may not be allotment holders for the United States Merchant Marine Academy, and the Administrator of the Maritime Administration shall hold all allotments made by the Secretary of Transportation or the Assistant Secretary for Budget and Programs under the previous proviso: 
Provided further, That 50 percent of the funding made available for the United States Merchant Marine Academy under this heading shall be available only after the Secretary, in consultation with the Superintendent and the Maritime Administrator, completes a plan detailing by program or activity how such funding will be expended at the Academy, and this plan is submitted to the House and Senate Committees on Appropriations: 
Provided further, That of the prior year unobligated balances under this heading for information technology requirements of Public Law 111–207, $980,000 are permanently rescinded.Ship disposalFor necessary expenses related to the disposal of obsolete vessels in the National Defense Reserve Fleet of the Maritime Administration, $5,500,000, to remain available until expended.Assistance to small shipyardsTo make grants to qualified shipyards as authorized under section 3508 of Public Law 110–417 or section 54101 of title 46, United States Code, $9,980,000, to remain available until expended: 
Provided, That to be considered for assistance, a qualified shipyard shall submit an application for assistance no later than 60 days after enactment of this Act: 
Provided further, That from applications submitted under the previous proviso, the Secretary of Transportation shall make grants no later than 120 days after enactment of this Act in such amounts as the Secretary determines.Maritime guaranteed loan (title xi) program account(including rescission and transfer of funds)For the necessary administrative expenses of the maritime guaranteed loan program, $3,740,000 shall be paid to the appropriation for Operations and Training, Maritime Administration: 
Provided, That of the unobligated balance of funds made available for obligation under Public Law 110–329 and Public Law 111–118, $35,000,000 are permanently rescinded.Administrative provisions—maritime administration 
170.Notwithstanding any other provision of this Act, the Maritime Administration is authorized to furnish utilities and services and make necessary repairs in connection with any lease, contract, or occupancy involving Government property under control of the Maritime Administration, and payments received therefor shall be credited to the appropriation charged with the cost thereof: 
Provided, That rental payments under any such lease, contract, or occupancy for items other than such utilities, services, or repairs shall be covered into the Treasury as miscellaneous receipts. 
171.None of the funds available or appropriated in this Act shall be used by the United States Department of Transportation or the United States Maritime Administration to negotiate or otherwise execute, enter into, facilitate or perform fee-for-service contracts for vessel disposal, scrapping or recycling, unless there is no qualified domestic ship recycler that will pay any sum of money to purchase and scrap or recycle a vessel owned, operated or managed by the Maritime Administration or that is part of the National Defense Reserve Fleet. Such sales offers must be consistent with the solicitation and provide that the work will be performed in a timely manner at a facility qualified within the meaning of section 3502 of Public Law 106–398. Nothing contained herein shall affect the Maritime Administration’s authority to award contracts at least cost to the Federal Government and consistent with the requirements of 16 U.S.C. § 5405(c), section 3502, or otherwise authorized under the Federal Acquisition Regulation. 
172.Notwithstanding any other provision of law, none of the funds provided in this Act shall be used to make a determination of the nonavailability of qualified United States flag capacity for purposes of 46 U.S.C. 501(b) for the transportation of crude oil distributed from the Strategic Petroleum Reserve unless as part of that determination the Secretary of Transportation, after consultation with representatives from the United States flag maritime industry, provides to the Secretary of Homeland Security a list of United States flag vessels with single or collective capacity that may be capable of providing the requested transportation services and a written justification for not using such United States flag vessels.Pipeline and hazardous materials safety administration Operational expenses(pipeline safety fund)(including transfer of funds)For necessary operational expenses of the Pipeline and Hazardous Materials Safety Administration, $21,360,000, of which $639,000 shall be derived from the Pipeline Safety Fund: 
Provided, That $1,000,000 shall be transferred to Pipeline Safety in order to fund Pipeline Safety Information Grants to Communities as authorized under section 60130 of title 49, United States Code.Hazardous materials safetyFor expenses necessary to discharge the hazardous materials safety functions of the Pipeline and Hazardous Materials Safety Administration, $42,338,000, of which $1,716,000 shall remain available until September 30, 2014: 
Provided, That up to $800,000 in fees collected under 49 U.S.C. 5108(g) shall be deposited in the general fund of the Treasury as offsetting receipts: 
 Provided further, That there may be credited to this appropriation, to be available until expended, funds received from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training, for reports publication and dissemination, and for travel expenses incurred in performance of hazardous materials exemptions and approvals functions.Pipeline safety(pipeline safety fund)(oil spill liability trust fund)For expenses necessary to conduct the functions of the pipeline safety program, for grants-in-aid to carry out a pipeline safety program, as authorized by 49 U.S.C. 60107, and to discharge the pipeline program responsibilities of the Oil Pollution Act of 1990, $109,252,000, of which $18,573,000 shall be derived from the Oil Spill Liability Trust Fund and shall remain available until September 30, 2014; and of which $90,679,000 shall be derived from the Pipeline Safety Fund, of which $48,191,000 shall remain available until September 30, 2014: 
Provided, That not less than $1,058,000 of the funds provided under this heading shall be for the one-call State grant program.Emergency preparedness grants(emergency preparedness fund)For necessary expenses to carry out 49 U.S.C. 5128(b), $188,000, to be derived from the Emergency Preparedness Fund, to remain available until September 30, 2013: 
Provided, That not more than $28,318,000 shall be made available for obligation in fiscal year 2012 from amounts made available by 49 U.S.C. 5116(i) and 5128(b)–(c): 
Provided further, That none of the funds made available by 49 U.S.C. 5116(i), 5128(b), or 5128(c) shall be made available for obligation by individuals other than the Secretary of Transportation, or his designee.Research and innovative technology administrationResearch and developmentFor necessary expenses of the Research and Innovative Technology Administration, $15,981,000, of which $9,007,000 shall remain available until September 30, 2014: 
Provided, That there may be credited to this appropriation, to be available until expended, funds received from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training.Office of inspector generalsalaries and expensesFor necessary expenses of the Office of the Inspector General to carry out the provisions of the Inspector General Act of 1978, as amended, $79,624,000: 
Provided, That the Inspector General shall have all necessary authority, in carrying out the duties specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to investigate allegations of fraud, including false statements to the government (18 U.S.C. 1001), by any person or entity that is subject to regulation by the Department: 
Provided further, That the funds made available under this heading may be used to investigate, pursuant to section 41712 of title 49, United States Code: 
(1)unfair or deceptive practices and unfair methods of competition by domestic and foreign air carriers and ticket agents; and 
(2)the compliance of domestic and foreign air carriers with respect to item (1) of this proviso: 
Provided further, That no funding through expenditure transfers shall be made between either the Federal Highway Administration, the Federal Aviation Administration, the Federal Transit Administration, or the National Transportation Safety Board, and the Office of Inspector General.Surface transportation boardSalaries and expensesFor necessary expenses of the Surface Transportation Board, including services authorized by 5 U.S.C. 3109, $29,310,000: 
Provided, That notwithstanding any other provision of law, not to exceed $1,250,000 from fees established by the Chairman of the Surface Transportation Board shall be credited to this appropriation as offsetting collections and used for necessary and authorized expenses under this heading: 
Provided further, That the sum herein appropriated from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2012, to result in a final appropriation from the general fund estimated at no more than $28,060,000.General provisions—Department of transportation 
180.During the current fiscal year, applicable appropriations to the Department of Transportation shall be available for maintenance and operation of aircraft; hire of passenger motor vehicles and aircraft; purchase of liability insurance for motor vehicles operating in foreign countries on official department business; and uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901–5902). 
181.Appropriations contained in this Act for the Department of Transportation shall be available for services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for an Executive Level IV. 
182.None of the funds in this Act shall be available for salaries and expenses of more than 110 political and Presidential appointees in the Department of Transportation: 
Provided, That none of the personnel covered by this provision may be assigned on temporary detail outside the Department of Transportation. 
183. 
(a)No recipient of funds made available in this Act shall disseminate personal information (as defined in 18 U.S.C. 2725(3)) obtained by a State department of motor vehicles in connection with a motor vehicle record as defined in 18 U.S.C. 2725(1), except as provided in 18 U.S.C. 2721 for a use permitted under 18 U.S.C. 2721. 
(b)Notwithstanding subsection (a), the Secretary shall not withhold funds provided in this Act for any grantee if a State is in noncompliance with this provision. 
184.Funds received by the Federal Highway Administration, Federal Transit Administration, and Federal Railroad Administration from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training may be credited respectively to the Federal Highway Administration's Federal-Aid Highways account, the Federal Transit Administration's Research and University Research Centers account, and to the Federal Railroad Administration's Safety and Operations account, except for State rail safety inspectors participating in training pursuant to 49 U.S.C. 20105. 
185.None of the funds in this Act to the Department of Transportation may be used to make a grant unless the Secretary of Transportation notifies the House and Senate Committees on Appropriations not less than 3 full business days before any project competitively selected to receive a discretionary grant award, any discretionary grant award, letter of intent, or full funding grant agreement totaling $1,000,000 or more is announced by the department or its modal administrations from: 
(1)any discretionary grant program of the Federal Highway Administration including the emergency relief program; 
(2)the airport improvement program of the Federal Aviation Administration; 
(3)any program of the Federal Railroad Administration; 
(4)any program of the Federal Transit Administration other than the formula grants and fixed guideway modernization programs; or 
(5)any funding provided under the headings National Infrastructure Investments and Assistance to Small Shipyards in this Act: 
Provided, That the Secretary gives concurrent notification to the House and Senate Committees on Appropriations for any quick release of funds from the emergency relief program: 
Provided further, That no notification shall involve funds that are not available for obligation. 
186.Rebates, refunds, incentive payments, minor fees and other funds received by the Department of Transportation from travel management centers, charge card programs, the subleasing of building space, and miscellaneous sources are to be credited to appropriations of the Department of Transportation and allocated to elements of the Department of Transportation using fair and equitable criteria and such funds shall be available until expended. 
187.Amounts made available in this or any other Act that the Secretary determines represent improper payments by the Department of Transportation to a third-party contractor under a financial assistance award, which are recovered pursuant to law, shall be available— 
(1)to reimburse the actual expenses incurred by the Department of Transportation in recovering improper payments; and 
(2)to pay contractors for services provided in recovering improper payments or contractor support in the implementation of the Improper Payments Information Act of 2002: 
Provided, That amounts in excess of that required for paragraphs (1) and (2)— 
(A)shall be credited to and merged with the appropriation from which the improper payments were made, and shall be available for the purposes and period for which such appropriations are available; or 
(B)if no such appropriation remains available, shall be deposited in the Treasury as miscellaneous receipts: 
Provided further, That prior to the transfer of any such recovery to an appropriations account, the Secretary shall notify to the House and Senate Committees on Appropriations of the amount and reasons for such transfer: 
Provided further, That for purposes of this section, the term improper payments, has the same meaning as that provided in section 2(d)(2) of Public Law 107–300. 
188.Notwithstanding any other provision of law, if any funds provided in or limited by this Act are subject to a reprogramming action that requires notice to be provided to the House and Senate Committees on Appropriations, said reprogramming action shall be approved or denied solely by the Committees on Appropriations: 
Provided, That the Secretary may provide notice to other congressional committees of the action of the Committees on Appropriations on such reprogramming but not sooner than 30 days following the date on which the reprogramming action has been approved or denied by the House and Senate Committees on Appropriations. 
189.None of the funds appropriated or otherwise made available under this Act may be used by the Surface Transportation Board of the Department of Transportation to charge or collect any filing fee for rate complaints filed with the Board in an amount in excess of the amount authorized for district court civil suit filing fees under section 1914 of title 28, United States Code. 
190.Funds appropriated in this Act to the modal administrations may be obligated for the Office of the Secretary for the costs related to assessments or reimbursable agreements only when such amounts are for the costs of goods and services that are purchased to provide a direct benefit to the applicable modal administration or administrations. 
191. 
(a)MembershipSection 49106(c)(1) of title 49, United States Code, is amended— 
(1)in the matter preceding subparagraph (A) by striking 13 members and inserting 17 members;  
(2)in subparagraph (A) by striking 5 members and inserting 7 members; 
(3)in subparagraph (B) by striking 3 members and inserting 4 members; and 
(4)in subparagraph (C) by striking 2 members and inserting 3 members. 
(b)TermSection 49106(c)(3) of title 49, United States Code, is amended by striking the second sentence and inserting the following: Any member of the board shall be eligible for reappointment for 1 additional term. A member shall not serve after the expiration of the member's term(s).. 
(c)Removal of Board MembersSection 49106(c)(6)(C) of title 49, United States Code, is amended by inserting after the first sentence: A member appointed by the Mayor of the District of Columbia, the Governor of Maryland or the Governor of Virginia may be removed or suspended from office only for cause and in accordance with the laws of jurisdiction from which the member is appointed.. 
(d)Approval of bond issues and annual budgetSection 49106(c)(7) of title 49, United States Code, is amended by striking Eight votes and inserting Ten votes. 
192.None of the funds shall be used to enforce traffic control device compliance dates on State and local governments for the requirements listed in the Manual on Uniform Traffic Control Devices (MUTCD) to maintain minimum levels of sign retroflectivity and with minimum letter heights for street name signs; require agencies to implement an assessment or management method designed to maintain sign retroflectivity at or above the established minimum levels, except with respect to implementing an assessment or management method for regulatory and warning signs; or require agencies to replace regulatory, warning, post-mounted, street name, and overhead guide signs that are identified using the assessment or management method as failing to meet the established minimum retroflectivity levels.This title may be cited as the Department of Transportation Appropriations Act, 2012.  
IIDepartment of housing and urban developmentManagement and administrationAdministration, Operations, and ManagementFor necessary salaries and expenses for administration, management and operations of the Department of Housing and Urban Development, $537,789,000, of which not to exceed $3,572,000 shall be available for the immediate Office of the Secretary; not to exceed $1,200,000 shall be for the Office of the Deputy Secretary and the Chief Operating Officer; not to exceed $1,700,000 shall be available for the Office of Hearings and Appeals; not to exceed $741,000 shall be available for the Office of Small and Disadvantaged Business Utilization; not to exceed $47,980,000 shall be available for the Office of the Chief Financial Officer; not to exceed $94,000,000 shall be available for the Office of the General Counsel; not to exceed $2,400,000 shall be available to the Office of Congressional and Intergovernmental Relations; not to exceed $3,515,000 shall be available for the Office of Public Affairs; not to exceed $255,436,000 shall be available for the Office of the Chief Human Capital Officer; not to exceed $10,475,000 shall be available for the Office of Departmental Operations and Coordination; not to exceed $47,500,000 shall be available for the Office of Field Policy and Management; not to exceed $14,700,000 shall be available for the Office of the Chief Procurement Officer; not to exceed $3,610,000 shall be available for the Office of Departmental Equal Employment Opportunity; not to exceed $1,448,000 shall be available for the Center for Faith-Based and Community Initiatives; not to exceed $2,627,000 shall be available for the Office of Sustainable Housing and Communities; not to exceed $5,000,000 shall be available for the Office of Strategic Planning and Management; and not to exceed $41,885,000 shall be available for the Office of the Chief Information Officer: 
Provided, That funds provided under this heading may be used for necessary administrative and non-administrative expenses of the Department of Housing and Urban Development, not otherwise provided for, including purchase of uniforms, or allowances therefore, as authorized by 5 U.S.C. 5901–5902; hire of passenger motor vehicles; services as authorized by 5 U.S.C. 3109: 
Provided further, That notwithstanding any other provision of law, funds appropriated under this heading may be used for advertising and promotional activities that support the housing mission area: 
Provided further, That the Secretary shall transmit to the House and Senate Committees on Appropriations a detailed budget justification for each office within the Department, including an organizational chart for each operating area within the Department: 
Provided further, That the budget justification shall include funding levels for the past 3 fiscal years for all offices: 
Provided further, that the budget submitted by the Department must also include a detailed justification for the incremental funding increases, decreases and FTE fluctuations being requested by program, activity, or program element: 
Provided further, That the Department shall modify and improve its Resource Estimation and Allocation Program model, or other appropriate staff allocation model as specified in the statement of the managers accompanying this Act: 
Provided further, That the Secretary shall provide the Committees on Appropriations quarterly written notification regarding the status of pending congressional reports: 
Provided further, That the Secretary shall provide all signed reports required by Congress electronically: 
Provided further, That not to exceed $25,000 of the amount made available under this paragraph for the immediate Office of the Secretary shall be available for official reception and representation expenses as the Secretary may determine.Program Office Salaries and ExpensesPublic and indian housingFor necessary salaries and expenses of the Office of Public and Indian Housing, $200,000,000.Community planning and developmentFor necessary salaries and expenses of the Office of Community Planning and Development mission area, $100,000,000.HousingFor necessary salaries and expenses of the Office of Housing, $391,500,000, of which at least $8,200,000 shall be for the Office of Risk and Regulatory Affairs.Policy development and researchFor necessary salaries and expenses of the Office of Policy Development and Research, $22,211,000.Fair housing and equal opportunityFor necessary salaries and expenses of the Office of Fair Housing and Equal Opportunity, $72,600,000.Office of healthy homes and lead hazard controlFor necessary salaries and expenses of the Office of Healthy Homes and Lead Hazard Control, $7,400,000.Rental Assistance DemonstrationTo conduct a demonstration designed to preserve and improve public housing and certain other multifamily housing through the voluntary conversion of properties with assistance under section 9 of the United States Housing Act of 1937, (hereinafter, the Act), or the moderate rehabilitation program under section 8(e)(2) of the Act (except for funds allocated under such section for single room occupancy dwellings as authorized by title IV of the McKinney-Vento Homeless Assistance Act), to properties with assistance under a project-based subsidy contract under section 8 of the Act, which shall be eligible for renewal under section 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997, or assistance under section 8(o)(13) of the Act, the Secretary may transfer amounts provided through contracts under section 8(e)(2) of the Act or under the headings Public Housing Capital Fund and Public Housing Operating Fund to the headings Tenant-Based Rental Assistance or Project-Based Rental Assistance: 
Provided, That the initial long-term contract under which converted assistance is made available may allow for rental adjustments only by an operating cost factor established by the Secretary, and shall be subject to the availability of appropriations for each year of such term: 
Provided further, That project applications may be received under this demonstration until September 30, 2015: 
Provided further, That any increase in cost for Tenant-Based Rental Assistance or Project-Based Rental Assistance associated with such conversion shall be equal to amounts transferred from Public Housing Capital Fund and Public Housing Operating Fund or other account from which it was transferred: 
Provided further, That not more than 60,000 units currently receiving assistance under section 9 or section 8(e)(2) of the Act shall be converted under the authority provided under this heading: 
Provided further, That tenants of such properties with assistance converted from assistance under section 9 shall, at a minimum, maintain the same rights under such conversion as those provided under sections 6 and 9 of the Act: 
Provided further, That the Secretary shall select properties from applications for conversion as part of this demonstration through a competitive process: 
Provided further, That in establishing criteria for such competition, the Secretary shall seek to demonstrate the feasibility of this conversion model to recapitalize and operate public housing properties (1) in different markets and geographic areas, (2) within portfolios managed by public housing agencies of varying sizes, and (3) by leveraging other sources of funding to recapitalize properties: 
Provided further, That the Secretary shall provide an opportunity for public comment on draft eligibility and selection criteria and procedures that will apply to the selection of properties that will participate in the demonstration: 
Provided further, That the Secretary shall provide an opportunity for comment from residents of properties to be proposed for participation in the demonstration to the owners or public housing agencies responsible for such properties: 
Provided further, That the Secretary may waive or specify alternative requirements for (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment) any provision of section 8(o)(13) or any provision that governs the use of assistance from which a property is converted under the demonstration or funds made available under the headings of Public Housing Capital Fund, Public Housing Operating Fund, and Project-Based Rental Assistance, under this Act or any prior Act or any Act enacted during the period of conversion of assistance under the demonstration for properties with assistance converted under the demonstration, upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective conversion of assistance under the demonstration: 
Provided further, That the Secretary shall publish by notice in the Federal Register any waivers or alternative requirements pursuant to the previous proviso no later than 10 days before the effective date of such notice: 
Provided further, That the demonstration may proceed after the Secretary publishes notice of its terms in the Federal Register: 
Provided further, That notwithstanding sections 3 and 16 of the Act, the conversion of assistance under the demonstration shall not be the basis for re-screening or termination of assistance or eviction of any tenant family in a property participating in the demonstration, and such a family shall not be considered a new admission for any purpose, including compliance with income targeting requirements: 
Provided further, That in the case of a property with assistance converted under the demonstration from assistance under section 9 of the Act, section 18 of the Act shall not apply to a property converting assistance under the demonstration for all or substantially all of its units, the Secretary shall require ownership or control of assisted units by a public or nonprofit entity except as determined by the Secretary to be necessary pursuant to foreclosure, bankruptcy, or termination and transfer of assistance for material violations or substantial default, in which case the priority for ownership or control shall be provided to a capable public entity, then a capable entity, as determined by the Secretary, shall require long-term renewable use and affordability restrictions for assisted units, and may allow ownership to be transferred to a for-profit entity to facilitate the use of tax credits only if the public housing agency preserves its interest in the property in a manner approved by the Secretary, and upon expiration of the initial contract and each renewal contract, the Secretary shall offer and the owner of the property shall accept renewal of the contract subject to the terms and conditions applicable at the time of renewal and the availability of appropriations each year of such renewal: 
Provided further, That the Secretary may permit transfer of assistance at or after conversion under the demonstration to replacement units subject to the requirements in the previous proviso: 
Provided further, That the Secretary may establish the requirements for converted assistance under the demonstration through contracts, use agreements, regulations, or other means: 
Provided further, That the Secretary shall assess and publish findings regarding the impact of the conversion of assistance under the demonstration on the preservation and improvement of public housing, the amount of private sector leveraging as a result of such conversion, and the effect of such conversion on tenants: 
Provided further, That for fiscal years 2012 and 2013, owners of properties assisted under section 101 of the Housing and Urban Development Act of 1965, section 236(f)(2) of the National Housing Act, or section 8(e)(2) (except for funds allocated under such section for single room occupancy dwellings as authorized by title IV of the McKinney-Vento Homeless Assistance Act) of the United States Housing Act of 1937, for which an event after October 1, 2006 has caused or results in the termination of rental assistance or affordability restrictions and the issuance of tenant protection vouchers under section 8(o) of the Act, shall be eligible, subject to requirements established by the Secretary, including but not limited to tenant consultation procedures and agreement of the administering public housing agency, for conversion of assistance available for such vouchers to assistance under section 8(o)(13) of the Act, to which the limitation under subsection (B) of section 8(o)(13) of the Act shall not apply and for which the Secretary of Housing and Urban Development may waive or alter the provisions of subparagraphs (C) and (D) of section 8(o)(13) of the Act: 
Provided further, That with respect to the previous proviso, the Comptroller General of the United States shall conduct a study of the long-term impact of the previous proviso on the ratio of tenant-based vouchers to project-based vouchers.Public and Indian housingTenant-based rental assistanceFor activities and assistance for the provision of tenant-based rental assistance authorized under the United States Housing Act of 1937, as amended (42 U.S.C. 1437 et seq.) (the Act herein), not otherwise provided for, $14,914,369,000, to remain available until expended, shall be available on October 1, 2011 (in addition to the $4,000,000,000 previously appropriated under this heading that became available on October 1, 2011), and $4,000,000,000, to remain available until expended, shall be available on October 1, 2012: 
Provided, That of the amounts made available under this heading are provided as follows: 
(1)$17,242,351,000 shall be available for renewals of expiring section 8 tenant-based annual contributions contracts (including renewals of enhanced vouchers under any provision of law authorizing such assistance under section 8(t) of the Act) and including renewal of other special purpose incremental vouchers: 
Provided, That notwithstanding any other provision of law, from amounts provided under this paragraph and any carryover, the Secretary for the calendar year 2012 funding cycle shall provide renewal funding for each public housing agency based on validated voucher management system (VMS) leasing and cost data for the prior calendar year and by applying an inflation factor as established by the Secretary, by notice published in the Federal Register, and by making any necessary adjustments for the costs associated with the first-time renewal of vouchers under this paragraph including tenant protection and HOPE VI vouchers: 
Provided further, That none of the funds provided under this paragraph may be used to fund a total number of unit months under lease which exceeds a public housing agency's authorized level of units under contract, except for public housing agencies participating in the Moving to Work (MTW) demonstration, which are instead governed by the terms and conditions of their MTW agreements: 
Provided further, That the Secretary shall, to the extent necessary to stay within the amount specified under this paragraph (except as otherwise modified under this Act), pro rate each public housing agency's allocation otherwise established pursuant to this paragraph: 
Provided further, That except as provided in the following provisos, the entire amount specified under this paragraph (except as otherwise modified under this Act) shall be obligated to the public housing agencies based on the allocation and pro rata method described above, and the Secretary shall notify public housing agencies of their annual budget not later than 60 days after enactment of this Act: 
Provided further, That the Secretary may extend the 60-day notification period with the prior written approval of the House and Senate Committees on Appropriations: 
Provided further, That public housing agencies participating in the Moving to Work demonstration shall be funded pursuant to their Moving to Work agreements and shall be subject to the same pro rata adjustments under the previous provisos: 
Provided further, That up to $103,000,000 shall be available only: (1) to adjust the allocations for public housing agencies, after application for an adjustment by a public housing agency that experienced a significant increase, as determined by the Secretary, in renewal costs of tenant-based rental assistance resulting from unforeseen circumstances or from portability under section 8(r) of the Act; (2) for vouchers that were not in use during the 12-month period in order to be available to meet a commitment pursuant to section 8(o)(13) of the Act; (3) for adjustments for costs associated with HUD-Veterans Affairs Supportive Housing (HUD–VASH) vouchers; and (4) for incremental tenant-based assistance for eligible families currently assisted under the Disaster Voucher Program as authorized by Public Law 109–148 under this heading and the Disaster Housing Assistance Program for Hurricanes Ike and Gustav on the condition that such vouchers will not be re-issued when families leave the program: 
Provided further, That the Secretary shall allocate amounts under the previous proviso based on need as determined by the Secretary; 
(2)$75,000,000 shall be for section 8 rental assistance for relocation and replacement of housing units that are demolished or disposed of pursuant to section 18 of the Act, conversion of section 23 projects to assistance under section 8, the family unification program under section 8(x) of the Act, relocation of witnesses in connection with efforts to combat crime in public and assisted housing pursuant to a request from a law enforcement or prosecution agency, enhanced vouchers under any provision of law authorizing such assistance under section 8(t) of the Act, HOPE VI vouchers, mandatory and voluntary conversions, and tenant protection assistance including replacement and relocation assistance or for project-based assistance to prevent the displacement of unassisted elderly tenants currently residing in section 202 properties financed between 1959 and 1974 that are refinanced pursuant to Public Law 106–569, as amended, or under the authority as provided under this Act: 
Provided, That when a public housing development is submitted for demolition or disposition under section 18 of the Act, the Secretary may provide section 8 rental assistance when the units pose an imminent health and safety risk to residents: 
Provided further, That the Secretary may only provide replacement vouchers for units that were occupied within the previous 24 months that cease to be available as assisted housing, subject only to the availability of funds: 
Provided further, That of the amounts made available under this paragraph, $10,000,000 may be available to provide tenant protection assistance, not otherwise provided under this paragraph, to residents residing in low-vacancy areas and who may have to pay rents greater than 30 percent of household income, as the result of (1) the maturity of a HUD-insured, HUD-held or section 202 loan that requires the permission of the Secretary prior to loan prepayment; (2) the expiration of a rental assistance contract for which the tenants are not eligible for enhanced voucher or tenant protection assistance under existing law; or (3) the expiration of affordability restrictions accompanying a mortgage or preservation program administered by the Secretary: 
Provided further, That such tenant protection assistance made available under the previous proviso may be provided under the authority of section 8(t) or section 8(o)(13) of the United States Housing Act of 1937 (42 U.S.C. 1437f(t)): 
Provided further, That the Secretary shall issue guidance to implement the previous provisos, including, but not limited to, requirements for defining eligible at-risk households within 120 days of the enactment of this Act; 
(3)$1,350,000,000 shall be for administrative and other expenses of public housing agencies in administering the section 8 tenant-based rental assistance program, of which up to $50,000,000 shall be available to the Secretary to allocate to public housing agencies that need additional funds to administer their section 8 programs, including fees associated with section 8 tenant protection rental assistance, the administration of disaster related vouchers, Veterans Affairs Supportive Housing vouchers, and other incremental vouchers: 
Provided, That no less than $1,300,000,000 of the amount provided in this paragraph shall be allocated to public housing agencies for the calendar year 2012 funding cycle based on section 8(q) of the Act (and related Appropriation Act provisions) as in effect immediately before the enactment of the Quality Housing and Work Responsibility Act of 1998 (Public Law 105–276): 
Provided further, That if the amounts made available under this paragraph are insufficient to pay the amounts determined under the previous proviso, the Secretary may decrease the amounts allocated to agencies by a uniform percentage applicable to all agencies receiving funding under this paragraph or may, to the extent necessary to provide full payment of amounts determined under the previous proviso, utilize unobligated balances, including recaptures and carryovers, remaining from funds appropriated to the Department of Housing and Urban Development under this heading from prior fiscal years, notwithstanding the purposes for which such amounts were appropriated: 
Provided further, That amounts provided under this paragraph shall be only for activities related to the provision of tenant-based rental assistance authorized under section 8, including related development activities; 
(4)$60,000,000 shall be available for family self-sufficiency coordinators under section 23 of the Act; 
(5)$112,018,000 for the renewal of tenant-based assistance contracts under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), including necessary administrative expenses; 
(6)$75,000,000 for incremental rental voucher assistance for use through a supported housing program administered in conjunction with the Department of Veterans Affairs as authorized under section 8(o)(19) of the United States Housing Act of 1937: 
Provided, That the Secretary of Housing and Urban Development shall make such funding available, notwithstanding section 204 (competition provision) of this title, to public housing agencies that partner with eligible VA Medical Centers or other entities as designated by the Secretary of the Department of Veterans Affairs, based on geographical need for such assistance as identified by the Secretary of the Department of Veterans Affairs, public housing agency administrative performance, and other factors as specified by the Secretary of Housing and Urban Development in consultation with the Secretary of the Department of Veterans Affairs: 
Provided further, That the Secretary of Housing and Urban Development may waive, or specify alternative requirements for (in consultation with the Secretary of the Department of Veterans Affairs), any provision of any statute or regulation that the Secretary of Housing and Urban Development administers in connection with the use of funds made available under this paragraph (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective delivery and administration of such voucher assistance: 
Provided further, That assistance made available under this paragraph shall continue to remain available for homeless veterans upon turn-over; and 
(7)The Secretary shall separately track all special purpose vouchers funded under this heading.Housing certificate fund(rescission)Of the unobligated balances, including recaptures and carryover, remaining from funds appropriated to the Department of Housing and Urban Development under this heading, $200,000,000 are rescinded, to be effected by the Secretary of Housing and Urban Development no later than September 30, 2012: 
Provided, That if insufficient funds exist under this heading, the remaining balance may be derived from any other unobligated balances available under any heading under this title funded in fiscal year 2011 and prior years: 
Provided further, That the Secretary shall notify the Committees on Appropriations of the unobligated balances used to meet this rescission 30 days in advance of such rescission: 
Provided further, That any such balances governed by reallocation provisions under the statute authorizing the program for which the funds were originally appropriated shall be available for the rescission: 
Provided further, That any obligated balances of contract authority from fiscal year 1974 and prior that have been terminated shall be cancelled.Public housing capital fundFor the Public Housing Capital Fund Program to carry out capital and management activities for public housing agencies, as authorized under section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g) (the Act) $1,875,000,000, to remain available until September 30, 2015: 
Provided, That notwithstanding any other provision of law or regulation, during fiscal year 2012 the Secretary of Housing and Urban Development may not delegate to any Department official other than the Deputy Secretary and the Assistant Secretary for Public and Indian Housing any authority under paragraph (2) of section 9(j) regarding the extension of the time periods under such section: 
Provided further, That for purposes of such section 9(j), the term obligate means, with respect to amounts, that the amounts are subject to a binding agreement that will result in outlays, immediately or in the future: 
Provided further, That up to $10,000,000 shall be to support the ongoing Public Housing Financial and Physical Assessment activities of the Real Estate Assessment Center (REAC): 
Provided further, That of the total amount provided under this heading, not to exceed $20,000,000 shall be available for the Secretary to make grants, notwithstanding section 204 of this Act, to public housing agencies for emergency capital needs including safety and security measures necessary to address crime and drug-related activity as well as needs resulting from unforeseen or unpreventable emergencies and natural disasters excluding Presidentially declared emergencies and natural disasters under the Robert T. Stafford Disaster Relief and Emergency Act (42 U.S.C. 5121 et seq.) occurring in fiscal year 2012: 
Provided further, That of the total amount provided under this heading $50,000,000 shall be for supportive services, service coordinator and congregate services as authorized by section 34 of the Act (42 U.S.C. 1437z–6) and the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.): 
Provided further, That of the total amount provided under this heading, up to $5,000,000 is to support the costs of administrative and judicial receiverships: 
Provided further, That from the funds made available under this heading, the Secretary shall provide bonus awards in fiscal year 2012 to public housing agencies that are designated high performers.Public housing operating fundFor 2012 payments to public housing agencies for the operation and management of public housing, as authorized by section 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)), $3,961,850,000, of which $20,000,000 shall be available until September 30, 2013: 
Provided, That in determining public housing agencies', including Moving to Work agencies', calendar year 2012 funding allocations under this heading, the Secretary shall take into account public housing agencies' excess operating fund reserves, as determined by the Secretary: 
Provided further, That Moving to Work agencies shall receive a pro-rata reduction consistent with their peer groups: 
Provided further, That no public housing agency shall be left with less than $100,000 in operating reserves: 
 Provided further, That the Secretary shall not offset excess reserves by more than $750,000,000: 
Provided further, That in implementing such allocation reductions, the Secretary shall establish a process by which public housing agencies can appeal the initial allocation amounts and the Secretary shall consider adjustments based on such factors, including prior funding reservations, commitments related to mixed finance developments, or reporting errors: 
Provided further, That the Secretary shall notify public housing agencies of such process and what documentation may be required as part of such appeal: 
Provided further, That following the appeals process established under the previous two provisos, the Secretary shall make final allocations: 
Provided further, That of the amount provided under this heading up to $20,000,000 may be set aside to provide assistance to any public housing authority who encounters financial hardship as a direct result of an excess reserve offset applied to an allocation of funding under this heading: 
 Provided further, That the Secretary shall provide flexibility to public housing agencies to use excess operating reserves for capital improvements.Choice neighborhoods initiativeFor competitive grants under the Choice Neighborhoods Initiative (subject to section 24 of the United States Housing Act of 1937 (42 U.S.C. 1437v), unless otherwise specified under this heading), for transformation, rehabilitation, and replacement housing needs of both public and HUD-assisted housing and to transform neighborhoods of poverty into functioning, sustainable mixed income neighborhoods with appropriate services, schools, public assets, transportation and access to jobs, $120,000,000, to remain available until September 30, 2014: 
Provided, That grant funds may be used for resident and community services, community development, and affordable housing needs in the community, and for conversion of vacant or foreclosed properties to affordable housing: 
Provided further, That use of funds made available under this heading shall not be deemed to be public housing notwithstanding section 3(b)(1) of such Act: 
Provided further, That grantees shall commit to an additional period of affordability determined by the Secretary, but not fewer than 20 years: 
Provided further, That grantees shall undertake comprehensive local planning with input from residents and the community, and that grantees shall provide a match in State, local, other Federal or private funds: 
Provided further, That grantees may include local governments, tribal entities, public housing authorities, and nonprofits: 
Provided further, That for-profit developers may apply jointly with a public entity: 
Provided further, That of the amount provided, not less than $80,000,000 shall be awarded to public housing authorities: 
Provided further, That such grantees shall create partnerships with other local organizations including assisted housing owners, service agencies, and resident organizations: 
Provided further, That the Secretary shall consult with the Secretaries of Education, Labor, Transportation, Health and Human Services, Agriculture, and Commerce and the Administrator of the Environmental Protection Agency to coordinate and leverage other appropriate Federal resources: 
Provided further, That no more than $5,000,000 of funds made available under this heading may be provided to assist communities in developing comprehensive strategies for implementing this program or implementing other revitalization efforts in conjunction with community notice and input: 
Provided further, That the Secretary shall develop and publish guidelines for the use of such competitive funds, including but not limited to eligible activities, program requirements, and performance metrics.Native american housing block grantsFor the Native American Housing Block Grants program, as authorized under title I of the Native American Housing Assistance and Self-Determination Act of 1996 (NAHASDA) (25 U.S.C. 4111 et seq.), $650,000,000, to remain available until September 30, 2016: 
Provided, That, notwithstanding the Native American Housing Assistance and Self-Determination Act of 1996, to determine the amount of the allocation under title I of such Act for each Indian tribe, the Secretary shall apply the formula under section 302 of such Act with the need component based on single-race census data and with the need component based on multi-race census data, and the amount of the allocation for each Indian tribe shall be the greater of the two resulting allocation amounts: 
Provided further, That of the amounts made available under this heading, $2,000,000 shall be contracted for assistance for national or regional organizations representing Native American housing interests for providing training and technical assistance to Indian housing authorities and tribally designated housing entities and $2,000,000 shall be to support the inspection of Indian housing units, contract expertise, training, and technical assistance in the training, oversight, and management of such Indian housing and tenant-based assistance, including up to $200,000 for related travel: 
Provided further, That of the amount provided under this heading, $2,000,000 shall be made available for the cost of guaranteed notes and other obligations, as authorized by title VI of NAHASDA: 
Provided further, That such costs, including the costs of modifying such notes and other obligations, shall be as defined in section 502 of the Congressional Budget Act of 1974, as amended: 
Provided further, That these funds are available to subsidize the total principal amount of any notes and other obligations, any part of which is to be guaranteed, not to exceed $20,000,000: 
Provided further, That the Department will notify grantees of their formula allocation within 60 days of enactment of this Act.Native hawaiian housing block grantFor the Native Hawaiian Housing Block Grant program, as authorized under title VIII of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111 et seq.), $13,000,000, to remain available until expended: 
Provided, That of this amount, $300,000 shall be for training and technical assistance activities, including up to $100,000 for related travel by Hawaii-based HUD employees.Indian housing loan guarantee fund program accountFor the cost of guaranteed loans, as authorized by section 184 of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z), $6,000,000, to remain available until expended: 
Provided, That such costs, including the costs of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, up to $360,000,000: 
Provided further, That up to $750,000 of this amount may be used for administrative contract expenses including management processes and systems to carry out the loan guarantee program.Native hawaiian housing loan guarantee fund program accountFor the cost of guaranteed loans, as authorized by section 184A of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z) and for such costs for loans used for refinancing, $386,000, to remain available until expended: 
Provided, That such costs, including the costs of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $41,504,000.Community planning and developmentHousing opportunities for persons with aidsFor carrying out the Housing Opportunities for Persons with AIDS program, as authorized by the AIDS Housing Opportunity Act (42 U.S.C. 12901 et seq.), $332,000,000, to remain available until September 30, 2013, except that amounts allocated pursuant to section 854(c)(3) of such Act shall remain available until September 30, 2014: 
Provided, That the Secretary shall renew all expiring contracts for permanent supportive housing that were funded under section 854(c)(3) of such Act that meet all program requirements before awarding funds for new contracts and activities authorized under this section: 
Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act.Community development fundFor assistance to units of State and local government, and to other entities, for economic and community development activities, and for other purposes, $3,308,090,000, to remain available until September 30, 2014, unless otherwise specified: 
Provided, That of the total amount provided, not less than $2,948,090,000 is for carrying out the community development block grant program under title I of the Housing and Community Development Act of 1974, as amended (the Act herein) (42 U.S.C. 5301 et seq.): 
Provided further, That unless explicitly provided for under this heading, not to exceed 20 percent of any grant made with funds appropriated under this heading shall be expended for planning and management development and administration: 
Provided further, That $60,000,000 shall be for grants to Indian tribes notwithstanding section 106(a)(1) of such Act, of which, notwithstanding any other provision of law (including section 204 of this Act), up to $3,960,000 may be used for emergencies that constitute imminent threats to health and safety: 
Provided further, That none of the funds made available under this heading may be used for grants for the Economic Development Initiative (EDI) or Neighborhood Initiatives activities, Rural Innovation Fund, or for grants pursuant to section 107 of the Housing and Community Development Act of 1974 (42 U.S.C. 5307): 
 Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act.Community development loan guarantees program accountFor the cost of guaranteed loans, $5,952,000, to remain available until September 30, 2013, as authorized by section 108 of the Housing and Community Development Act of 1974 (42 U.S.C. 5308): 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $240,000,000, notwithstanding any aggregate limitation on outstanding obligations guaranteed in section 108(k) of the Housing and Community Development Act of 1974, as amended.Home investment partnerships programFor the HOME investment partnerships program, as authorized under title II of the Cranston-Gonzalez National Affordable Housing Act, as amended, $1,000,000,000, to remain available until September 30, 2014: 
Provided, That notwithstanding the amount made available under this heading, the threshold reduction requirements in sections 216(10) and 217(b)(4) of such Act shall not apply to allocation of such amount: 
Provided further, That funds made available under this heading used for projects not completed within 4 years of the commitment date, as determined by a signature of each party to the agreement shall be repaid: 
Provided further, That the Secretary may extend the deadline for 1 year if the Secretary determines that the failure to complete the project is beyond the control of the participating jurisdiction: 
Provided further, That no funds provided under this heading may be committed to any project included as part of a participating jurisdiction's plan under section 105(b), unless each participating jurisdiction certifies that it has conducted an underwriting review, assessed developer capacity and fiscal soundness, and examined neighborhood market conditions to ensure adequate need for each project: 
 Provided further, That any homeownership units funded under this heading which cannot be sold to an eligible homeowner within 6 months of project completion shall be rented to an eligible tenant: 
 Provided further, That no funds provided under this heading may be awarded for development activities to a community housing development organization that cannot demonstrate that it has staff with demonstrated development experience: 
Provided further, That funds provided in prior appropriations Acts for technical assistance, that were made available for Community Housing Development Organizations technical assistance, and that still remain available, may be used for HOME technical assistance notwithstanding the purposes for which such amounts were appropriated: 
Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act.Self-help and assisted homeownership opportunity programFor the Self-Help and Assisted Homeownership Opportunity Program, as authorized under section 11 of the Housing Opportunity Program Extension Act of 1996, as amended, $53,500,000, to remain available until September 30, 2014: 
Provided, That of the total amount provided under this heading, $13,500,000 shall be made available to the Self-Help and Assisted Homeownership Opportunity Program as authorized under section 11 of the Housing Opportunity Program Extension Act of 1996, as amended: 
Provided further, That $35,000,000 shall be made available for the second, third and fourth capacity building activities authorized under section 4(a) of the HUD Demonstration Act of 1993 (42 U.S.C. 9816 note), of which not less than $5,000,000 may be made available for rural capacity-building activities: 
Provided further, That $5,000,000 shall be made available for capacity-building activities for national organizations with expertise in rural housing, including experience working with rural housing organizations, local governments, and Indian tribes.Homeless assistance grants(including transfer of funds)For the emergency solutions grants program as authorized under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act, as amended; the continuum of care program as authorized under subtitle C of title IV of such Act; and the rural housing stability assistance program as authorized under subtitle D of title IV of such Act, $1,901,190,000, of which $1,896,190,000 shall remain available until September 30, 2014, and of which $5,000,000 shall remain available until expended for project-based rental assistance with rehabilitation projects with 10-year grant terms and any rental assistance amounts that are recaptured under such continuum of care program shall remain available until expended: 
Provided, That not less than $250,000,000 of the funds appropriated under this heading shall be available for such emergency solutions grants program: 
Provided further, That not less than $1,593,000,000 of the funds appropriated under this heading shall be available for such continuum of care and rural housing stability assistance programs: 
Provided further, That up to $7,000,000 of the funds appropriated under this heading shall be available for the national homeless data analysis project: 
Provided further, That all funds awarded for supportive services under the continuum of care program and the rural housing stability assistance program shall be matched by not less than 25 percent in cash or in kind by each grantee: 
Provided further, That for all match requirements applicable to funds made available under this heading for this fiscal year and prior years, a grantee may use (or could have used) as a source of match funds other funds administered by the Secretary and other Federal agencies unless there is (or was) a specific statutory prohibition on any such use of any such funds: 
Provided further, That the Secretary shall renew on an annual basis expiring contracts or amendments to contracts funded under the continuum of care program if the program is determined to be needed under the applicable continuum of care and meets appropriate program requirements and financial standards, as determined by the Secretary: 
Provided further, That all awards of assistance under this heading shall be required to coordinate and integrate homeless programs with other mainstream health, social services, and employment programs for which homeless populations may be eligible, including Medicaid, State Children's Health Insurance Program, Temporary Assistance for Needy Families, Food Stamps, and services funding through the Mental Health and Substance Abuse Block Grant, Workforce Investment Act, and the Welfare-to-Work grant program: 
Provided further, That all balances for Shelter Plus Care renewals previously funded from the Shelter Plus Care Renewal account and transferred to this account shall be available, if recaptured, for continuum of care renewals in fiscal year 2012: 
Provided further, That the Department shall notify grantees of their formula allocation from amounts allocated (which may represent initial or final amounts allocated) for the emergency solutions grant program within 60 days of enactment of this Act.Housing programsProject-based rental assistanceFor activities and assistance for the provision of project-based subsidy contracts under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) (the Act), not otherwise provided for, $8,939,672,000, to remain available until expended, shall be available on October 1, 2011 (in addition to the $400,000,000 previously appropriated under this heading that became available October 1, 2011), and $400,000,000, to remain available until expended, shall be available on October 1, 2012: 
Provided, That the amounts made available under this heading shall be available for expiring or terminating section 8 project-based subsidy contracts (including section 8 moderate rehabilitation contracts), for amendments to section 8 project-based subsidy contracts (including section 8 moderate rehabilitation contracts), for contracts entered into pursuant to section 441 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11401), for renewal of section 8 contracts for units in projects that are subject to approved plans of action under the Emergency Low Income Housing Preservation Act of 1987 or the Low-Income Housing Preservation and Resident Homeownership Act of 1990, and for administrative and other expenses associated with project-based activities and assistance funded under this paragraph: 
Provided further, That of the total amounts provided under this heading, not to exceed $289,000,000 shall be available for performance-based contract administrators for section 8 project-based assistance: 
Provided further, That the Secretary of Housing and Urban Development may also use such amounts in the previous proviso for performance-based contract administrators for the administration of: interest reduction payments pursuant to section 236(a) of the National Housing Act (12 U.S.C. 1715z–1(a)); rent supplement payments pursuant to section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s); section 236(f)(2) rental assistance payments (12 U.S.C. 1715z–1(f)(2)); project rental assistance contracts for the elderly under section 202(c)(2) of the Housing Act of 1959 (12 U.S.C. 1701q); project rental assistance contracts for supportive housing for persons with disabilities under section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(d)(2)); project assistance contracts pursuant to section 202(h) of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667); and loans under section 202 of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667): 
Provided further, That amounts recaptured under this heading may be used for renewals of or amendments to section 8 project-based contracts or for performance-based contract administrators, notwithstanding the purposes for which such amounts were appropriated.Housing for the elderlyFor amendments to capital advance contracts for housing for the elderly, as authorized by section 202 of the Housing Act of 1959, as amended, and for project rental assistance for the elderly under section 202(c)(2) of such Act, including amendments to contracts for such assistance and renewal of expiring contracts for such assistance for up to a 1-year term, and for senior preservation rental assistance contracts, as authorized by section 811(e) of the American Housing and Economic Opportunity Act of 2000, as amended, and for supportive services associated with the housing, $374,627,000 to remain available until September 30, 2015: 
Provided, That of the amount provided under this heading, up to $91,000,000 shall be for service coordinators and the continuation of existing congregate service grants for residents of assisted housing projects, and of which up to $25,000,000 shall be for grants under section 202b of the Housing Act of 1959 (12 U.S.C. 1701q–2) for conversion of eligible projects under such section to assisted living, service-enriched housing, or related use for substantial and emergency repairs as determined by the Secretary: 
Provided further, That amounts under this heading shall be available for Real Estate Assessment Center inspections and inspection-related activities associated with section 202 capital advance projects: 
Provided further, That the Secretary may waive the provisions of section 202 governing the terms and conditions of project rental assistance, except that the initial contract term for such assistance shall not exceed 5 years in duration.Housing for persons with disabilitiesFor amendments to capital advance contracts for supportive housing for persons with disabilities, as authorized by section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013) and for project rental assistance for supportive housing for persons with disabilities under section 811(d)(2) of such Act and for project assistance contracts pursuant to section 202(h) of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667), including amendments to contracts for such assistance and renewal of expiring contracts for such assistance for up to a 1-year term, and for supportive services associated with the housing for persons with disabilities as authorized by section 811(b)(1) of such Act, $165,000,000 to remain available until September 30, 2015: 
Provided, That the Secretary may waive the provisions of section 811 governing the terms and conditions of project rental assistance, except that the initial contract term for such assistance shall not exceed 5 years in duration: 
Provided further, That amounts made available under this heading shall be available for Real Estate Assessment Center inspections and inspection-related activities associated with section 811 Capital Advance Projects: 
Provided further, That the Secretary shall conduct a demonstration program to make available funds provided under this heading for project rental assistance to State housing finance agencies and other appropriate entities as authorized under section 811(b)(3) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(b)(3)).housing counseling assistanceFor contracts, grants, and other assistance excluding loans, as authorized under section 106 of the Housing and Urban Development Act of 1968, as amended, $45,000,000, including up to $2,500,000 for administrative contract services, to remain available until September 30, 2012: 
Provided, That grants made available from amounts provided under this heading shall be awarded within 120 days of enactment of this Act: 
Provided further, That funds shall be used for providing counseling and advice to tenants and homeowners, both current and prospective, with respect to property maintenance, financial management/literacy, and such other matters as may be appropriate to assist them in improving their housing conditions, meeting their financial needs, and fulfilling the responsibilities of tenancy or homeownership; for program administration; and for housing counselor training.Other assisted housing programsRental housing assistanceFor amendments to or extensions for up to 1 year of contracts under section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s) and section 236(f)(2) of the National Housing Act (12 U.S.C. 1715z–1) in State-aided, noninsured rental housing projects, $1,300,000, to remain available until expended.Rent supplement(rescission)Of the amounts recaptured from terminated contracts under section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s) and section 236 of the National Housing Act (12 U.S.C. 1715z–1) $231,600,000 are rescinded: 
Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended.Payment to manufactured housing fees trust fundFor necessary expenses as authorized by the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5401 et seq.), up to $6,500,000, to remain available until expended, of which $4,000,000 is to be derived from the Manufactured Housing Fees Trust Fund: 
Provided, That not to exceed the total amount appropriated under this heading shall be available from the general fund of the Treasury to the extent necessary to incur obligations and make expenditures pending the receipt of collections to the Fund pursuant to section 620 of such Act: 
Provided further, That the amount made available under this heading from the general fund shall be reduced as such collections are received during fiscal year 2012 so as to result in a final fiscal year 2012 appropriation from the general fund estimated at not more than $2,500,000 and fees pursuant to such section 620 shall be modified as necessary to ensure such a final fiscal year 2012 appropriation: 
Provided further, That for the dispute resolution and installation programs, the Secretary of Housing and Urban Development may assess and collect fees from any program participant: 
Provided further, That such collections shall be deposited into the Fund, and the Secretary, as provided herein, may use such collections, as well as fees collected under section 620, for necessary expenses of such Act: 
Provided further, That notwithstanding the requirements of section 620 of such Act, the Secretary may carry out responsibilities of the Secretary under such Act through the use of approved service providers that are paid directly by the recipients of their services.Federal housing administrationMutual mortgage insurance program account(including transfers of funds)New commitments to guarantee single family loans insured under the Mutual Mortgage Insurance Fund shall not exceed $400,000,000,000, to remain available until September 30, 2013: 
Provided, That during fiscal year 2012, obligations to make direct loans to carry out the purposes of section 204(g) of the National Housing Act, as amended, shall not exceed $50,000,000: 
Provided further, That the foregoing amount in the previous proviso shall be for loans to nonprofit and governmental entities in connection with sales of single family real properties owned by the Secretary and formerly insured under the Mutual Mortgage Insurance Fund. For administrative contract expenses of the Federal Housing Administration, $207,000,000, to remain available until September 30, 2013, of which up to $71,500,000 may be transferred to and merged with the Working Capital Fund: 
Provided further, That to the extent guaranteed loan commitments exceed $200,000,000,000 on or before April 1, 2012, an additional $1,400 for administrative contract expenses shall be available for each $1,000,000 in additional guaranteed loan commitments (including a pro rata amount for any amount below $1,000,000), but in no case shall funds made available by this proviso exceed $30,000,000.General and special risk program accountDuring fiscal year 2012, commitments to guarantee loans incurred under the General and Special Risk Insurance Funds, as authorized by sections 238 and 519 of the National Housing Act (12 U.S.C. 1715z–3 and 1735c), shall not exceed $25,000,000,000 in total loan principal, any part of which is to be guaranteed.Gross obligations for the principal amount of direct loans, as authorized by sections 204(g), 207(l), 238, and 519(a) of the National Housing Act, shall not exceed $20,000,000, which shall be for loans to nonprofit and governmental entities in connection with the sale of single family real properties owned by the Secretary and formerly insured under such Act.Government national mortgage associationGuarantees of mortgage-backed securities loan guarantee program accountNew commitments to issue guarantees to carry out the purposes of section 306 of the National Housing Act, as amended (12 U.S.C. 1721(g)), shall not exceed $500,000,000,000, to remain available until September 30, 2013: 
Provided, That $19,500,000 shall be available for personnel compensation and benefits, and other administrative expenses of the Government National Mortgage Association: 
Provided further, That to the extent that guaranteed loan commitments will and do exceed $155,000,000,000 on or before April 1, 2012, an additional $100 for personnel compensation and benefits, and administrative expenses shall be available until expended for each $1,000,000 in additional guaranteed loan commitments (including a pro rata amount for any amount below $1,000,000), but in no case shall funds made available by this proviso exceed $3,000,000: 
Provided further, That receipts from Commitment and Multiclass fees collected pursuant to title III of the National Housing Act, as amended, shall be credited as offsetting collections to this account.Policy development and researchResearch and technologyFor contracts, grants, and necessary expenses of programs of research and studies relating to housing and urban problems, not otherwise provided for, as authorized by title V of the Housing and Urban Development Act of 1970 (12 U.S.C. 1701z–1 et seq.), including carrying out the functions of the Secretary of Housing and Urban Development under section 1(a)(1)(i) of Reorganization Plan No. 2 of 1968, $46,000,000, to remain available until September 30, 2013: 
Provided, That with respect to amounts made available under this heading, notwithstanding section 204 of this title, the Secretary may enter into cooperative agreements funded with philanthropic entities, other Federal agencies, or State or local governments and their agencies for research projects: 
Provided further, That with respect to the previous proviso, such partners to the cooperative agreements must contribute at least a 50 percent match toward the cost of the project: 
Provided further, That for non-competitive agreements entered into in accordance with the previous two provisos, the Secretary of Housing and Urban Development shall comply with section 2(b) of the Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282, 31 U.S.C. note) in lieu of compliance with section 102(a)(4)(C) with respect to documentation of award decisions.Fair housing and equal opportunityFair housing activitiesFor contracts, grants, and other assistance, not otherwise provided for, as authorized by title VIII of the Civil Rights Act of 1968, as amended by the Fair Housing Amendments Act of 1988, and section 561 of the Housing and Community Development Act of 1987, as amended, $70,847,000, to remain available until September 30, 2013, of which $42,500,000 shall be to carry out activities pursuant to such section 561: 
Provided, That notwithstanding 31 U.S.C. 3302, the Secretary may assess and collect fees to cover the costs of the Fair Housing Training Academy, and may use such funds to provide such training: 
Provided further, That no funds made available under this heading shall be used to lobby the executive or legislative branches of the Federal Government in connection with a specific contract, grant or loan: 
Provided further, That of the funds made available under this heading, $300,000 shall be available to the Secretary of Housing and Urban Development for the creation and promotion of translated materials and other programs that support the assistance of persons with limited English proficiency in utilizing the services provided by the Department of Housing and Urban Development.Office of healthy homes and lead hazard controlLead hazard reductionFor the Lead Hazard Reduction Program, as authorized by section 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992, $120,000,000, to remain available until September 30, 2013: 
Provided, That up to $10,000,000 of that amount shall be for the Healthy Homes Initiative, pursuant to sections 501 and 502 of the Housing and Urban Development Act of 1970 that shall include research, studies, testing, and demonstration efforts, including education and outreach concerning lead-based paint poisoning and other housing-related diseases and hazards: 
Provided further, That for purposes of environmental review, pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other provisions of the law that further the purposes of such Act, a grant under the Healthy Homes Initiative, Operation Lead Elimination Action Plan (LEAP), or the Lead Technical Studies program under this heading or under prior appropriations Acts for such purposes under this heading, shall be considered to be funds for a special project for purposes of section 305(c) of the Multifamily Housing Property Disposition Reform Act of 1994: 
Provided further, That of the total amount made available under this heading, $45,000,000 shall be made available on a competitive basis for areas with the highest lead paint abatement needs: 
Provided further, That each recipient of funds provided under the third proviso shall make a matching contribution in an amount not less than 25 percent: 
Provided further, That each applicant shall certify adequate capacity that is acceptable to the Secretary to carry out the proposed use of funds pursuant to a notice of funding availability: 
Provided further, That amounts made available under this heading in this or prior appropriations Acts, and that still remain available, may be used for any purpose under this heading notwithstanding the purpose for which such amounts were appropriated if a program competition is undersubscribed and there are other program competitions under this heading that are oversubscribed.Working capital fundFor additional capital for the Working Capital Fund (42 U.S.C. 3535) for the development of, modifications to, and infrastructure for Department-wide and program-specific information technology systems, for the continuing operation and maintenance of both Department-wide and program-specific information systems, and for program-related maintenance activities, $199,035,000, to remain available until September 30, 2013: 
Provided, That any amounts transferred to this Fund under this Act shall remain available until expended: 
Provided further, That any amounts transferred to this Fund from amounts appropriated by previously enacted appropriations Acts may be used for the purposes specified under this Fund, in addition to any other information technology the purposes for which such amounts were appropriated: 
Provided further, That not more than 25 percent of the funds made available under this heading for Development, Modernization and Enhancement, including development and deployment of a Next Generation of Voucher Management System and development and deployment of modernized Federal Housing Administration systems may be obligated until the Secretary submits to the Committees on Appropriations a plan for expenditure that—(A) identifies for each modernization project: (i) the functional and performance capabilities to be delivered and the mission benefits to be realized, (ii) the estimated life-cycle cost, and (iii) key milestones to be met; (B) demonstrates that each modernization project is: (i) compliant with the department's enterprise architecture, (ii) being managed in accordance with applicable life-cycle management policies and guidance, (iii) subject to the department's capital planning and investment control requirements, and (iv) supported by an adequately staffed project office; and (C) has been reviewed by the Government Accountability Office.Office of inspector generalFor necessary salaries and expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, as amended, $124,000,000: 
Provided, That the Inspector General shall have independent authority over all personnel issues within this office.Transformation initiativeFor necessary expenses of research, evaluation, and program metrics activities; program demonstrations; and technical assistance and capacity building, $50,000,000 to remain available until September 30, 2014: 
Provided, That with respect to amounts made available under this heading for research, evaluation and program metrics or program demonstrations, the Secretary may make grants or enter into cooperative agreements if such grants or agreements include a substantial match contribution, notwithstanding section 204 of this title.General provisions—Department of housing and urban development(including rescission and transfer of funds) 
201.Fifty percent of the amounts of budget authority, or in lieu thereof 50 percent of the cash amounts associated with such budget authority, that are recaptured from projects described in section 1012(a) of the Stewart B. McKinney Homeless Assistance Amendments Act of 1988 (42 U.S.C. 1437 note) shall be rescinded or in the case of cash, shall be remitted to the Treasury, and such amounts of budget authority or cash recaptured and not rescinded or remitted to the Treasury shall be used by State housing finance agencies or local governments or local housing agencies with projects approved by the Secretary of Housing and Urban Development for which settlement occurred after January 1, 1992, in accordance with such section. Notwithstanding the previous sentence, the Secretary may award up to 15 percent of the budget authority or cash recaptured and not rescinded or remitted to the Treasury to provide project owners with incentives to refinance their project at a lower interest rate. 
202.None of the amounts made available under this Act may be used during fiscal year 2012 to investigate or prosecute under the Fair Housing Act any otherwise lawful activity engaged in by one or more persons, including the filing or maintaining of a nonfrivolous legal action, that is engaged in solely for the purpose of achieving or preventing action by a Government official or entity, or a court of competent jurisdiction. 
203. 
(a)Notwithstanding section 854(c)(1)(A) of the AIDS Housing Opportunity Act (42 U.S.C. 12903(c)(1)(A)), from any amounts made available under this title for fiscal year 2012 that are allocated under such section, the Secretary of Housing and Urban Development shall allocate and make a grant, in the amount determined under subsection (b), for any State that— 
(1)received an allocation in a prior fiscal year under clause (ii) of such section; and 
(2)is not otherwise eligible for an allocation for fiscal year 2012 under such clause (ii) because the areas in the State outside of the metropolitan statistical areas that qualify under clause (i) in fiscal year 2011 do not have the number of cases of acquired immunodeficiency syndrome (AIDS) required under such clause. 
(b)The amount of the allocation and grant for any State described in subsection (a) shall be an amount based on the cumulative number of AIDS cases in the areas of that State that are outside of metropolitan statistical areas that qualify under clause (i) of such section 854(c)(1)(A) in fiscal year 2012, in proportion to AIDS cases among cities and States that qualify under clauses (i) and (ii) of such section and States deemed eligible under subsection (a). 
(c)Notwithstanding any other provision of law, the amount allocated for fiscal year 2012 under section 854(c) of the AIDS Housing Opportunity Act (42 U.S.C. 12903(c)), to the city of New York, New York, on behalf of the New York-Wayne-White Plains, New York-New Jersey Metropolitan Division (hereafter metropolitan division) of the New York-Newark-Edison, NY–NJ–PA Metropolitan Statistical Area, shall be adjusted by the Secretary of Housing and Urban Development by: 
(1)allocating to the city of Jersey City, New Jersey, the proportion of the metropolitan area's or division's amount that is based on the number of cases of AIDS reported in the portion of the metropolitan area or division that is located in Hudson County, New Jersey, and adjusting for the proportion of the metropolitan division's high-incidence bonus if this area in New Jersey also has a higher than average per capita incidence of AIDS; and 
(2)allocating to the city of Paterson, New Jersey, the proportion of the metropolitan area's or division's amount that is based on the number of cases of AIDS reported in the portion of the metropolitan area or division that is located in Bergen County and Passaic County, New Jersey, and adjusting for the proportion of the metropolitan division's high incidence bonus if this area in New Jersey also has a higher than average per capita incidence of AIDS. The recipient cities shall use amounts allocated under this subsection to carry out eligible activities under section 855 of the AIDS Housing Opportunity Act (42 U.S.C. 12904) in their respective portions of the metropolitan division that is located in New Jersey. 
(d)Notwithstanding any other provision of law, the amount allocated for fiscal year 2012 under section 854(c) of the AIDS Housing Opportunity Act (42 U.S.C. 12903(c)) to areas with a higher than average per capita incidence of AIDS, shall be adjusted by the Secretary on the basis of area incidence reported over a 3-year period. 
204.Except as explicitly provided in law, any grant, cooperative agreement or other assistance made pursuant to title II of this Act shall be made on a competitive basis and in accordance with section 102 of the Department of Housing and Urban Development Reform Act of 1989 (42 U.S.C. 3545). 
205.Funds of the Department of Housing and Urban Development subject to the Government Corporation Control Act or section 402 of the Housing Act of 1950 shall be available, without regard to the limitations on administrative expenses, for legal services on a contract or fee basis, and for utilizing and making payment for services and facilities of the Federal National Mortgage Association, Government National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Financing Bank, Federal Reserve banks or any member thereof, Federal Home Loan banks, and any insured bank within the meaning of the Federal Deposit Insurance Corporation Act, as amended (12 U.S.C. 1811–1). 
206.Unless otherwise provided for in this Act or through a reprogramming of funds, no part of any appropriation for the Department of Housing and Urban Development shall be available for any program, project or activity in excess of amounts set forth in the budget estimates submitted to Congress. 
207.Corporations and agencies of the Department of Housing and Urban Development which are subject to the Government Corporation Control Act are hereby authorized to make such expenditures, within the limits of funds and borrowing authority available to each such corporation or agency and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 104 of such Act as may be necessary in carrying out the programs set forth in the budget for 2012 for such corporation or agency except as hereinafter provided: 
Provided, That collections of these corporations and agencies may be used for new loan or mortgage purchase commitments only to the extent expressly provided for in this Act (unless such loans are in support of other forms of assistance provided for in this or prior appropriations Acts), except that this proviso shall not apply to the mortgage insurance or guaranty operations of these corporations, or where loans or mortgage purchases are necessary to protect the financial interest of the United States Government. 
208.The Secretary of Housing and Urban Development shall provide quarterly reports to the House and Senate Committees on Appropriations regarding all uncommitted, unobligated, recaptured and excess funds in each program and activity within the jurisdiction of the Department and shall submit additional, updated budget information to these Committees upon request. 
209. 
(a)Notwithstanding any other provision of law, the amount allocated for fiscal year 2012 under section 854(c) of the AIDS Housing Opportunity Act (42 U.S.C. 12903(c)), to the city of Wilmington, Delaware, on behalf of the Wilmington, Delaware-Maryland-New Jersey Metropolitan Division (hereafter metropolitan division), shall be adjusted by the Secretary of Housing and Urban Development by allocating to the State of New Jersey the proportion of the metropolitan division's amount that is based on the number of cases of AIDS reported in the portion of the metropolitan division that is located in New Jersey, and adjusting for the proportion of the metropolitan division's high incidence bonus if this area in New Jersey also has a higher than average per capita incidence of AIDS. The State of New Jersey shall use amounts allocated to the State under this subsection to carry out eligible activities under section 855 of the AIDS Housing Opportunity Act (42 U.S.C. 12904) in the portion of the metropolitan division that is located in New Jersey. 
(b)Notwithstanding any other provision of law, the Secretary of Housing and Urban Development shall allocate to Wake County, North Carolina, the amounts that otherwise would be allocated for fiscal year 2012 under section 854(c) of the AIDS Housing Opportunity Act (42 U.S.C. 12903(c)) to the city of Raleigh, North Carolina, on behalf of the Raleigh-Cary North Carolina Metropolitan Statistical Area. Any amounts allocated to Wake County shall be used to carry out eligible activities under section 855 of such Act (42 U.S.C. 12904) within such metropolitan statistical area. 
(c)Notwithstanding section 854(c) of the AIDS Housing Opportunity Act (42 U.S.C. 12903(c)), the Secretary of Housing and Urban Development may adjust the allocation of the amounts that otherwise would be allocated for fiscal year 2012 under section 854(c) of such Act, upon the written request of an applicant, in conjunction with the State(s), for a formula allocation on behalf of a metropolitan statistical area, to designate the State or States in which the metropolitan statistical area is located as the eligible grantee(s) of the allocation. In the case that a metropolitan statistical area involves more than one State, such amounts allocated to each State shall be in proportion to the number of cases of AIDS reported in the portion of the metropolitan statistical area located in that State. Any amounts allocated to a State under this section shall be used to carry out eligible activities within the portion of the metropolitan statistical area located in that State. 
210.The President's formal budget request for fiscal year 2013, as well as the Department of Housing and Urban Development's congressional budget justifications to be submitted to the Committees on Appropriations of the House of Representatives and the Senate, shall use the identical account and sub-account structure provided under this Act. 
211.A public housing agency or such other entity that administers Federal housing assistance for the Housing Authority of the county of Los Angeles, California, the States of Alaska, Iowa, and Mississippi shall not be required to include a resident of public housing or a recipient of assistance provided under section 8 of the United States Housing Act of 1937 on the board of directors or a similar governing board of such agency or entity as required under section (2)(b) of such Act. Each public housing agency or other entity that administers Federal housing assistance under section 8 for the Housing Authority of the county of Los Angeles, California and the States of Alaska, Iowa and Mississippi that chooses not to include a resident of public housing or a recipient of section 8 assistance on the board of directors or a similar governing board shall establish an advisory board of not less than six residents of public housing or recipients of section 8 assistance to provide advice and comment to the public housing agency or other administering entity on issues related to public housing and section 8. Such advisory board shall meet not less than quarterly. 
212. 
(a)Notwithstanding any other provision of law, subject to the conditions listed in subsection (b), for fiscal years 2012 and 2013, the Secretary of Housing and Urban Development may authorize the transfer of some or all project-based assistance, debt and statutorily required low-income and very low-income use restrictions, associated with one or more multifamily housing project to another multifamily housing project or projects. 
(b)Phased TransfersTransfers of project-based assistance under this section may be done in phases to accommodate the financing and other requirements related to rehabilitating or constructing the project or projects to which the assistance is transferred, to ensure that such project or projects meet the standards under section (c). 
(c)The transfer authorized in subsection (a) is subject to the following conditions: 
(1)Number and bedroom size of Units 
(A)For occupied units in the transferring project: the number of low-income and very low-income units and the configuration (i.e. bedroom size) provided by the transferring project shall be no less than when transferred to the receiving project or projects and the net dollar amount of Federal assistance provided by the transferring project shall remain the same in the receiving project or projects. 
(B)For unoccupied units in the transferring project: the Secretary may authorize a reduction in the number of dwelling units in the receiving project or projects to allow for a reconfiguration of bedroom sizes to meet current market demands, as determined by the Secretary and provided there is no increase in the project-based section 8 budget authority. 
(2)The transferring project shall, as determined by the Secretary, be either physically obsolete or economically nonviable. 
(3)The receiving project or projects shall meet or exceed applicable physical standards established by the Secretary. 
(4)The owner or mortgagor of the transferring project shall notify and consult with the tenants residing in the transferring project and provide a certification of approval by all appropriate local governmental officials. 
(5)The tenants of the transferring project who remain eligible for assistance to be provided by the receiving project or projects shall not be required to vacate their units in the transferring project or projects until new units in the receiving project are available for occupancy. 
(6)The Secretary determines that this transfer is in the best interest of the tenants. 
(7)If either the transferring project or the receiving project or projects meets the condition specified in subsection (d)(2)(A), any lien on the receiving project resulting from additional financing obtained by the owner shall be subordinate to any FHA-insured mortgage lien transferred to, or placed on, such project by the Secretary, except that the Secretary may waive this requirement upon determination that such a waiver is necessary to facilitate the financing of acquisition, construction, and/or rehabilitation of the receiving project or projects. 
(8)If the transferring project meets the requirements of subsection (c)(2)(E), the owner or mortgagor of the receiving project or projects shall execute and record either a continuation of the existing use agreement or a new use agreement for the project where, in either case, any use restrictions in such agreement are of no lesser duration than the existing use restrictions. 
(d)For purposes of this section— 
(1)the terms low-income and very low-income shall have the meanings provided by the statute and/or regulations governing the program under which the project is insured or assisted; 
(2)the term multifamily housing project means housing that meets one of the following conditions— 
(A)housing that is subject to a mortgage insured under the National Housing Act; 
(B)housing that has project-based assistance attached to the structure including projects undergoing mark to market debt restructuring under the Multifamily Assisted Housing Reform and Affordability Housing Act; 
(C)housing that is assisted under section 202 of the Housing Act of 1959 as amended by section 801 of the Cranston-Gonzales National Affordable Housing Act; 
(D)housing that is assisted under section 202 of the Housing Act of 1959, as such section existed before the enactment of the Cranston-Gonzales National Affordable Housing Act; or 
(E)housing or vacant land that is subject to a use agreement; 
(3)the term project-based assistance means— 
(A)assistance provided under section 8(b) of the United States Housing Act of 1937; 
(B)assistance for housing constructed or substantially rehabilitated pursuant to assistance provided under section 8(b)(2) of such Act (as such section existed immediately before October 1, 1983); 
(C)rent supplement payments under section 101 of the Housing and Urban Development Act of 1965; 
(D)interest reduction payments under section 236 and/or additional assistance payments under section 236(f)(2) of the National Housing Act; 
(E)assistance payments made under section 202(c)(2) of the Housing Act of 1959; and 
(F)assistance payments made under section 811(d)(2) of the Housing Act of 1959; 
(4)the term receiving project or projects means the multifamily housing project or projects to which some or all of the project-based assistance, debt, and statutorily required use low-income and very low-income restrictions are to be transferred; 
(5)the term transferring project means the multifamily housing project which is transferring some or all of the project-based assistance, debt and the statutorily required low-income and very low-income use restrictions to the receiving project or projects; and 
(6)the term Secretary means the Secretary of Housing and Urban Development. 
213.The funds made available for Native Alaskans under the heading Native American Housing Block Grants in title III of this Act shall be allocated to the same Native Alaskan housing block grant recipients that received funds in fiscal year 2005. 
214.No funds provided under this title may be used for an audit of the Government National Mortgage Association that makes applicable requirements under the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.). 
215. 
(a)No assistance shall be provided under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) to any individual who— 
(1)is enrolled as a student at an institution of higher education (as defined under section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)); 
(2)is under 24 years of age; 
(3)is not a veteran; 
(4)is unmarried; 
(5)does not have a dependent child; 
(6)is not a person with disabilities, as such term is defined in section 3(b)(3)(E) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(3)(E)) and was not receiving assistance under such section 8 as of November 30, 2005; and 
(7)is not otherwise individually eligible, or has parents who, individually or jointly, are not eligible, to receive assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f). 
(b)For purposes of determining the eligibility of a person to receive assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), any financial assistance (in excess of amounts received for tuition and any other required fees and charges) that an individual receives under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), from private sources, or an institution of higher education (as defined under the Higher Education Act of 1965 (20 U.S.C. 1002)), shall be considered income to that individual, except for a person over the age of 23 with dependent children. 
216.Notwithstanding the limitation in the first sentence of section 255(g) of the National Housing Act (12 U.S.C. 1715z–g), the Secretary of Housing and Urban Development may, until September 30, 2012, insure and enter into commitments to insure mortgages under section 255(g) of the National Housing Act (12 U.S.C. 1715z–20). 
217.Notwithstanding any other provision of law, in fiscal year 2012, in managing and disposing of any multifamily property that is owned or has a mortgage held by the Secretary of Housing and Urban Development, and during the process of foreclosure on any property with a contract for rental assistance payments under section 8 of the United States Housing Act of 1937 or other Federal programs, the Secretary shall maintain any rental assistance payments under section 8 of the United States Housing Act of 1937 and other programs that are attached to any dwelling units in the property. To the extent the Secretary determines, in consultation with the tenants and the local government, that such a multifamily property owned or held by the Secretary is not feasible for continued rental assistance payments under such section 8 or other programs, based on consideration of (1) the costs of rehabilitating and operating the property and all available Federal, State, and local resources, including rent adjustments under section 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (MAHRAA) and (2) environmental conditions that cannot be remedied in a cost-effective fashion, the Secretary may, in consultation with the tenants of that property, contract for project-based rental assistance payments with an owner or owners of other existing housing properties, or provide other rental assistance. The Secretary shall also take appropriate steps to ensure that project-based contracts remain in effect prior to foreclosure, subject to the exercise of contractual abatement remedies to assist relocation of tenants for imminent major threats to health and safety after written notice to and informed consent of the affected tenants and use of other available remedies, such as partial abatements or receivership. After disposition of any multifamily property described under this section, the contract and allowable rent levels on such properties shall be subject to the requirements under section 524 of MAHRAA. 
218.The Secretary of Housing and Urban Development shall report quarterly to the House of Representatives and Senate Committees on Appropriations on HUD's use of all sole-source contracts, including terms of the contracts, cost, and a substantive rationale for using a sole-source contract. 
219.During fiscal year 2012, in the provision of rental assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) in connection with a program to demonstrate the economy and effectiveness of providing such assistance for use in assisted living facilities that is carried out in the counties of the State of Michigan notwithstanding paragraphs (3) and (18)(B)(iii) of such section 8(o), a family residing in an assisted living facility in any such county, on behalf of which a public housing agency provides assistance pursuant to section 8(o)(18) of such Act, may be required, at the time the family initially receives such assistance, to pay rent in an amount exceeding 40 percent of the monthly adjusted income of the family by such a percentage or amount as the Secretary of Housing and Urban Development determines to be appropriate. 
220.Notwithstanding any other provision of law, the recipient of a grant under section 202b of the Housing Act of 1959 (12 U.S.C. 1701q) after December 26, 2000, in accordance with the unnumbered paragraph at the end of section 202(b) of such Act, may, at its option, establish a single-asset nonprofit entity to own the project and may lend the grant funds to such entity, which may be a private nonprofit organization described in section 831 of the American Homeownership and Economic Opportunity Act of 2000. 
221.The amounts provided under the subheading Program Account under the heading Community Development Loan Guarantees may be used to guarantee, or make commitments to guarantee, notes, or other obligations issued by any State on behalf of non-entitlement communities in the State in accordance with the requirements of section 108 of the Housing and Community Development Act of 1974: 
Provided, That any State receiving such a guarantee or commitment shall distribute all funds subject to such guarantee to the units of general local government in non-entitlement areas that received the commitment. 
222.Section 24 of the United States Housing Act of 1937 (42 U.S.C. 1437v) is amended— 
(1)in subsection (m)(1), by striking fiscal year and all that follows through the period at the end and inserting fiscal year 2012.; and 
(2)in subsection (o), by striking September and all that follows through the period at the end and inserting September 30, 2012.. 
223.Public housing agencies that own and operate 400 or fewer public housing units may elect to be exempt from any asset management requirement imposed by the Secretary of Housing and Urban Development in connection with the operating fund rule: 
Provided, That an agency seeking a discontinuance of a reduction of subsidy under the operating fund formula shall not be exempt from asset management requirements. 
224.With respect to the use of amounts provided in this Act and in future Acts for the operation, capital improvement and management of public housing as authorized by sections 9(d) and 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d) and (e)), the Secretary shall not impose any requirement or guideline relating to asset management that restricts or limits in any way the use of capital funds for central office costs pursuant to section 9(g)(1) or 9(g)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437g(g)(1), (2)): 
Provided, That a public housing agency may not use capital funds authorized under section 9(d) for activities that are eligible under section 9(e) for assistance with amounts from the operating fund in excess of the amounts permitted under section 9(g)(1) or 9(g)(2). 
225.No official or employee of the Department of Housing and Urban Development shall be designated as an allotment holder unless the Office of the Chief Financial Officer has determined that such allotment holder has implemented an adequate system of funds control and has received training in funds control procedures and directives. The Chief Financial Officer shall ensure that, not later than 90 days after the date of enactment of this Act, a trained allotment holder shall be designated for each HUD subaccount under the heading Administration, Operations, and Management as well as each account receiving appropriations for Program Office Salaries and Expenses within the Department of Housing and Urban Development. 
226.The Secretary of Housing and Urban Development shall report quarterly to the House and Senate Committees on Appropriations on the status of all section 8 project-based housing, including the number of all project-based units by region as well as an analysis of all federally subsidized housing being refinanced under the Mark-to-Market program. The Secretary shall in the report identify all existing units maintained by region as section 8 project-based units and all project-based units that have opted out of section 8 or have otherwise been eliminated as section 8 project-based units. The Secretary shall identify in detail and by project all the efforts made by the Department to preserve all section 8 project-based housing units and all the reasons for any units which opted out or otherwise were lost as section 8 project-based units. Such analysis shall include a review of the impact of the loss of any subsidized units in that housing marketplace, such as the impact of cost and the loss of available subsidized, low-income housing in areas with scarce housing resources for low-income families. 
227.Payment of attorney fees in program-related litigation must be paid from individual program office personnel benefits and compensation funding. The annual budget submission for program office personnel benefit and compensation funding must include program-related litigation costs for attorney fees as a separate line item request. 
228.The Secretary of the Department of Housing and Urban Development shall for fiscal year 2012 and subsequent fiscal years, notify the public through the Federal Register and other means, as determined appropriate, of the issuance of a notice of the availability of assistance or notice of funding availability (NOFA) for any program or discretionary fund administered by the Secretary that is to be competitively awarded. Notwithstanding any other provision of law, for fiscal year 2012 and subsequent fiscal years, the Secretary may make the NOFA available only on the Internet at the appropriate Government Web site or through other electronic media, as determined by the Secretary. 
229.The Secretary of the Department of Housing and Urban Development is authorized to transfer up to 5 percent or $5,000,000, whichever is less, of the funds appropriated for any office funded under the heading Administration, Operations, and Management to any other office funded under such heading: 
Provided, That no appropriation for any office funded under the heading Administration, Operations, and Management shall be increased or decreased by more than 5 percent or $5,000,000, whichever is less, without prior written approval of the House and Senate Committees on Appropriations: 
Provided further, That the Secretary is authorized to transfer up to 5 percent or $5,000,000, whichever is less, of the funds appropriated for any account funded under the general heading Program Office Salaries and Expenses to any other account funded under such heading: 
Provided further, That no appropriation for any account funded under the general heading Program Office Salaries and Expenses shall be increased or decreased by more than 5 percent or $5,000,000, whichever is less, without prior written approval of the House and Senate Committees on Appropriations: 
Provided further, That the Secretary may transfer funds made available for salaries and expenses between any office funded under the heading Administration, Operations and Management and any account funded under the general heading Program Office Salaries and Expenses, but only with the prior written approval of the House and Senate Committees on Appropriations. 
230.The Disaster Housing Assistance Programs, administered by the Department of Housing and Urban Development, shall be considered a program of the Department of Housing and Urban Development under section 904 of the McKinney Act for the purpose of income verifications and matching. 
231.The Comptroller General of the United States shall carry out a study of the effectiveness of the block grant programs administered by the Office of Community Planning and Development of the Department of Housing and Urban Development, including an examination of best practices utilized by program grantees and performance metrics utilized by the Department. Not later than 180 days of enactment of this Act, the Comptroller General shall submit a report to the Congress describing its findings, including such best practices and performance metrics. 
232.The Secretary shall take actions necessary to improve data quality, data management, and grantee oversight and accountability with respect to programs and activities administered by the Office of Community Planning and Development. The Secretary shall address the problems identified by the Inspector General of the Department in audits and audit reports since 2006, including ongoing audits, with respect to such programs and activities. Not later than 120 days after enactment of this Act, the Secretary shall submit a report to the Congress on progress achieved by the Department with respect to addressing such problems and identifying further improvements that can be made (including improvements relating to information technology) and proposed actions and timelines to carry out such improvements. 
233.Of the amounts made available for salaries and expenses under all accounts under this title (except for the Office of Inspector General account), a total of up to $10,000,000 may be transferred to and merged with amounts made available in the Working Capital Fund account under this title. 
234. 
(a)None of the funds made available by this Act for purposes authorized under section 8 (only with respect to the tenant-based rental assistance program) and section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) may be used by any public housing agency for any amount of salary, for the chief executive officer of which, or any other official or employee of which, that exceeds the annual rate of basic pay payable for a position at level IV of the Executive Schedule at any time during any public housing agency fiscal year 2012. 
(b)Subsection (a) shall take effect 120 days after the date of enactment of this Act. 
235.Title II of division I of Public Law 108–447 and title III of Public Law 109–115 are each amended by striking the item related to Flexible Subsidy Fund. 
236.Of the unobligated balances remaining from funds appropriated under the heading Tenant-Based Rental Assistance under the Full-Year Continuing Appropriations Act, 2011, $650,000,000 are rescinded from the $4,000,000,000 which are available on October 1, 2011: 
Provided, That such amounts may be derived from reductions to public housing agencies’ calendar year 2012 allocations based on the excess amounts of public housing agencies’ net restricted assets accounts, including the net restricted assets of MTW agencies (in accordance with VMS data in calendar year 2011 that is verifiable and complete), as determined by the Secretary. 
237.Section 579 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f) is amended by striking October 1, 2011 each place it appears and inserting in lieu thereof October 1, 2015. 
238.Notwithstanding any other provision of law, for mortgages for which a Federal Housing Administration case number has been assigned during the period beginning on the date of enactment of this Act and ending on December 31, 2013, the dollar amount limitation on the principal obligation for purposes of section 203 of the National Housing Act (12 U.S.C. 1709) shall be considered to be, except for purposes of section 255(g) of such Act (12 U.S.C. 1715z–20(g)), the greater of— 
(1)the dollar amount limitation on the principal obligation of a mortgage determined under section 203(b)(2) of the National Housing Act (12 U.S.C. 1709(b)(2)); or 
(2)the dollar amount limitation that was prescribed for such size residence for such area for 2008 pursuant to section 202 of the Economic Stimulus Act of 2008 (Public Law 110–185; 122 Stat. 620). 
239.Of the funds made available for the ‘Department of Housing and Urban Development, Community Planning and Development, Community Development Fund', up to $300,000,000, to remain available until expended, shall be for necessary expenses for activities authorized under title I of the Housing and Community Development Act of 1974 (Public Law 93–383) related to disaster relief, long-term recovery, restoration of infrastructure and housing, and economic revitalization in the most impacted and distressed areas resulting from a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) in 2011: 
Provided, That funds shall be awarded directly to the State or unit of general local government at the discretion of the Secretary: 
 Provided further, That prior to the obligation of funds a grantee shall submit a plan to the Secretary detailing the proposed use of all funds, including criteria for eligibility and how the use of these funds will address long-term recovery and restoration of infrastructure: 
 Provided further, That such funds may not be used for activities reimbursable by, or for which funds are made available by, the Federal Emergency Management Agency or the Army Corps of Engineers: 
 Provided further, That funds allocated under this heading shall not be considered relevant to the non-disaster formula allocations under the Community Development Fund: 
 Provided further, That a State or subdivision thereof may use up to 5 percent of its allocation for administrative costs: 
 Provided further, That in administering the funds under this heading, the Secretary of Housing and Urban Development may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the obligation by the Secretary or the use by the recipient of these funds or guarantees (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a request by a State or subdivision thereof explaining why such waiver is required to facilitate the use of such funds or guarantees, if the Secretary finds that such waiver would not be inconsistent with the overall purpose of title I of the Housing and Community Development Act of 1974: 
 Provided further, That the Secretary shall publish in the Federal Register any waiver of any statute or regulation that the Secretary administers pursuant to title I of the Housing and Community Development Act of 1974 no later than 5 days before the effective date of such waiver: 
 Provided further, That an additional $100,000,000 shall be available for the same purposes and terms described in this section and shall be designated by Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.This title may be cited as the Department of Housing and Urban Development Appropriations Act, 2012.  
 
IIIRelated agenciesAccess boardSalaries and expensesFor expenses necessary for the Access Board, as authorized by section 502 of the Rehabilitation Act of 1973, as amended, $7,400,000: 
Provided, That, notwithstanding any other provision of law, there may be credited to this appropriation funds received for publications and training expenses.Federal maritime commissionSalaries and expensesFor necessary expenses of the Federal Maritime Commission as authorized by section 201(d) of the Merchant Marine Act, 1936, as amended (46 U.S.C. 307), including services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles as authorized by 31 U.S.C. 1343(b); and uniforms or allowances therefore, as authorized by 5 U.S.C. 5901–5902, $24,100,000: 
Provided, That not to exceed $2,000 shall be available for official reception and representation expenses.National railroad passenger corporation office of inspector generalsalaries and expensesFor necessary expenses of the Office of Inspector General for the National Railroad Passenger Corporation to carry out the provisions of the Inspector General Act of 1978, as amended, $20,500,000: 
Provided, That the Inspector General shall have all necessary authority, in carrying out the duties specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to investigate allegations of fraud, including false statements to the government (18 U.S.C. 1001), by any person or entity that is subject to regulation by the National Railroad Passenger Corporation: 
Provided further, That the Inspector General may enter into contracts and other arrangements for audits, studies, analyses, and other services with public agencies and with private persons, subject to the applicable laws and regulations that govern the obtaining of such services within the National Railroad Passenger Corporation: 
Provided further, That the Inspector General may select, appoint, and employ such officers and employees as may be necessary for carrying out the functions, powers, and duties of the Office of Inspector General, subject to the applicable laws and regulations that govern such selections, appointments, and employment within Amtrak: 
Provided further, That concurrent with the President's budget request for fiscal year 2013, the Inspector General shall submit to the House and Senate Committees on Appropriations a budget request for fiscal year 2013 in similar format and substance to those submitted by executive agencies of the Federal Government.National transportation safety boardSalaries and expensesFor necessary expenses of the National Transportation Safety Board, including hire of passenger motor vehicles and aircraft; services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for a GS–15; uniforms, or allowances therefor, as authorized by law (5 U.S.C. 5901–5902), $102,400,000, of which not to exceed $2,000 may be used for official reception and representation expenses. The amounts made available to the National Transportation Safety Board in this Act include amounts necessary to make lease payments on an obligation incurred in fiscal year 2001 for a capital lease.Neighborhood reinvestment corporationPayment to the neighborhood reinvestment corporationFor payment to the Neighborhood Reinvestment Corporation for use in neighborhood reinvestment activities, as authorized by the Neighborhood Reinvestment Corporation Act (42 U.S.C. 8101–8107), $135,300,000, of which $5,000,000 shall be for a multi-family rental housing program: 
Provided, That in addition, $80,000,000 shall be made available until expended to the Neighborhood Reinvestment Corporation for mortgage foreclosure mitigation activities, under the following terms and conditions: 
(1)The Neighborhood Reinvestment Corporation (NRC) shall make grants to counseling intermediaries approved by the Department of Housing and Urban Development (HUD) (with match to be determined by the NRC based on affordability and the economic conditions of an area; a match also may be waived by the NRC based on the aforementioned conditions) to provide mortgage foreclosure mitigation assistance primarily to States and areas with high rates of defaults and foreclosures to help eliminate the default and foreclosure of mortgages of owner-occupied single-family homes that are at risk of such foreclosure. Other than areas with high rates of defaults and foreclosures, grants may also be provided to approved counseling intermediaries based on a geographic analysis of the Nation by the NRC which determines where there is a prevalence of mortgages that are risky and likely to fail, including any trends for mortgages that are likely to default and face foreclosure. A State Housing Finance Agency may also be eligible where the State Housing Finance Agency meets all the requirements under this paragraph. A HUD-approved counseling intermediary shall meet certain mortgage foreclosure mitigation assistance counseling requirements, as determined by the NRC, and shall be approved by HUD or the NRC as meeting these requirements. 
(2)Mortgage foreclosure mitigation assistance shall only be made available to homeowners of owner-occupied homes with mortgages in default or in danger of default. These mortgages shall likely be subject to a foreclosure action and homeowners will be provided such assistance that shall consist of activities that are likely to prevent foreclosures and result in the long-term affordability of the mortgage retained pursuant to such activity or another positive outcome for the homeowner. No funds made available under this paragraph may be provided directly to lenders or homeowners to discharge outstanding mortgage balances or for any other direct debt reduction payments. 
(3)The use of Mortgage Foreclosure Mitigation Assistance by approved counseling intermediaries and State Housing Finance Agencies shall involve a reasonable analysis of the borrower's financial situation, an evaluation of the current value of the property that is subject to the mortgage, counseling regarding the assumption of the mortgage by another non-Federal party, counseling regarding the possible purchase of the mortgage by a non-Federal third party, counseling and advice of all likely restructuring and refinancing strategies or the approval of a work-out strategy by all interested parties. 
(4)NRC may provide up to 15 percent of the total funds under this paragraph to its own charter members with expertise in foreclosure prevention counseling, subject to a certification by the NRC that the procedures for selection do not consist of any procedures or activities that could be construed as an unacceptable conflict of interest or have the appearance of impropriety. 
(5)HUD-approved counseling entities and State Housing Finance Agencies receiving funds under this paragraph shall have demonstrated experience in successfully working with financial institutions as well as borrowers facing default, delinquency and foreclosure as well as documented counseling capacity, outreach capacity, past successful performance and positive outcomes with documented counseling plans (including post mortgage foreclosure mitigation counseling), loan workout agreements and loan modification agreements. NRC may use other criteria to demonstrate capacity in underserved areas. 
(6)Of the total amount made available under this paragraph, up to $3,000,000 may be made available to build the mortgage foreclosure and default mitigation counseling capacity of counseling intermediaries through NRC training courses with HUD-approved counseling intermediaries and their partners, except that private financial institutions that participate in NRC training shall pay market rates for such training. 
(7)Of the total amount made available under this paragraph, up to 5 percent may be used for associated administrative expenses for the NRC to carry out activities provided under this section. 
(8)Mortgage foreclosure mitigation assistance grants may include a budget for outreach and advertising, and training, as determined by the NRC. 
(9)The NRC shall continue to report bi-annually to the House and Senate Committees on Appropriations as well as the Senate Banking Committee and House Financial Services Committee on its efforts to mitigate mortgage default.United states interagency council on homelessnessOperating expensesFor necessary expenses (including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms, and the employment of experts and consultants under section 3109 of title 5, United States Code) of the United States Interagency Council on Homelessness in carrying out the functions pursuant to title II of the McKinney-Vento Homeless Assistance Act, as amended, $3,300,000. Section 209 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11319) is amended by striking all that follows on and inserting October 1, 2015. 
IVGeneral provisions—this act 
401.Such sums as may be necessary for fiscal year 2012 pay raises for programs funded in this Act shall be absorbed within the levels appropriated in this Act or previous appropriations Acts. 
402.None of the funds in this Act shall be used for the planning or execution of any program to pay the expenses of, or otherwise compensate, non-Federal parties intervening in regulatory or adjudicatory proceedings funded in this Act. 
403.None of the funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein. 
404.The expenditure of any appropriation under this Act for any consulting service through procurement contract pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law. 
405.Except as otherwise provided in this Act, none of the funds provided in this Act, provided by previous appropriations Acts to the agencies or entities funded in this Act that remain available for obligation or expenditure in fiscal year 2012, or provided from any accounts in the Treasury derived by the collection of fees and available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: 
(1)creates a new program; 
(2)eliminates a program, project, or activity; 
(3)increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by the Congress; 
(4)proposes to use funds directed for a specific activity by either the House or Senate Committees on Appropriations for a different purpose; 
(5)augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; 
(6)reduces existing programs, projects, or activities by $5,000,000 or 10 percent, whichever is less; or 
(7)creates, reorganizes, or restructures a branch, division, office, bureau, board, commission, agency, administration, or department different from the budget justifications submitted to the Committees on Appropriations or the table accompanying the explanatory statement accompanying this Act, whichever is more detailed, unless prior approval is received from the House and Senate Committees on Appropriations: 
Provided, That not later than 60 days after the date of enactment of this Act, each agency funded by this Act shall submit a report to the Committees on Appropriations of the Senate and of the House of Representatives to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: 
Provided further, That the report shall include: 
(A)a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; 
(B)a delineation in the table for each appropriation both by object class and program, project, and activity as detailed in the budget appendix for the respective appropriation; and 
(C)an identification of items of special congressional interest: 
Provided further, That the amount appropriated or limited for salaries and expenses for an agency shall be reduced by $100,000 per day for each day after the required date that the report has not been submitted to the Congress. 
406.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2012 from appropriations made available for salaries and expenses for fiscal year 2012 in this Act, shall remain available through September 30, 2013, for each such account for the purposes authorized: 
Provided, That a request shall be submitted to the House and Senate Committees on Appropriations for approval prior to the expenditure of such funds: 
Provided further, That these requests shall be made in compliance with reprogramming guidelines under section 405 of this Act. 
407.All Federal agencies and departments that are funded under this Act shall issue a report to the House and Senate Committees on Appropriations on all sole-source contracts by no later than July 30, 2012. Such report shall include the contractor, the amount of the contract and the rationale for using a sole-source contract. 
408. 
(a)None of the funds made available in this Act may be obligated or expended for any employee training that— 
(1)does not meet identified needs for knowledge, skills, and abilities bearing directly upon the performance of official duties; 
(2)contains elements likely to induce high levels of emotional response or psychological stress in some participants; 
(3)does not require prior employee notification of the content and methods to be used in the training and written end of course evaluation; 
(4)contains any methods or content associated with religious or quasi-religious belief systems or “new age” belief systems as defined in Equal Employment Opportunity Commission Notice N–915.022, dated September 2, 1988; or 
(5)is offensive to, or designed to change, participants' personal values or lifestyle outside the workplace. 
(b)Nothing in this section shall prohibit, restrict, or otherwise preclude an agency from conducting training bearing directly upon the performance of official duties. 
409.No funds in this Act may be used to support any Federal, State, or local projects that seek to use the power of eminent domain, unless eminent domain is employed only for a public use: 
Provided, That for purposes of this section, public use shall not be construed to include economic development that primarily benefits private entities: 
Provided further, That any use of funds for mass transit, railroad, airport, seaport or highway projects as well as utility projects which benefit or serve the general public (including energy-related, communication-related, water-related and wastewater-related infrastructure), other structures designated for use by the general public or which have other common-carrier or public-utility functions that serve the general public and are subject to regulation and oversight by the government, and projects for the removal of an immediate threat to public health and safety or brownsfield as defined in the Small Business Liability Relief and Brownsfield Revitalization Act (Public Law 107–118) shall be considered a public use for purposes of eminent domain. 
410.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 
411.No part of any appropriation contained in this Act shall be available to pay the salary for any person filling a position, other than a temporary position, formerly held by an employee who has left to enter the Armed Forces of the United States and has satisfactorily completed his period of active military or naval service, and has within 90 days after his release from such service or from hospitalization continuing after discharge for a period of not more than 1 year, made application for restoration to his former position and has been certified by the Office of Personnel Management as still qualified to perform the duties of his former position and has not been restored thereto. 
412.No funds appropriated pursuant to this Act may be expended by an entity unless the entity agrees that in expending the assistance the entity will comply with sections 2 through 4 of the Act of March 3, 1933 (41 U.S.C. 10a–10c, popularly known as the Buy American Act). 
413.No funds appropriated or otherwise made available under this Act shall be made available to any person or entity that has been convicted of violating the Buy American Act (41 U.S.C. 10a–10c). 
414.None of the funds made available in this Act may be used for first-class airline accommodations in contravention of sections 301–10.122 and 301–10.123 of title 41, Code of Federal Regulations. 
415.None of the funds made available under this Act or any prior Act may be provided to the Association of Community Organizations for Reform Now (ACORN), or any of its affiliates, subsidiaries, or allied organizations. 
416.All agencies and departments funded by this Act shall send to Congress at the end of the fiscal year a report containing a complete inventory of the total number of vehicles owned, permanently retired, and purchased during fiscal year 2012 as well as the total cost of the vehicle fleet, including maintenance, fuel, storage, purchasing, and leasing.This division may be cited as the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2012. 
DFurther Continuing Appropriations, 2012 
101.The Continuing Appropriations Act, 2012 (Public Law 112–36) is amended by striking the date specified in section 106(3) and inserting December 16, 2011. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
